 

EXHIBIT 10.2

 

LOGO [g97284directtv.jpg]

 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

among

 

DIRECTV HOLDINGS LLC,

 

VARIOUS LENDERS,

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as ADMINISTRATIVE AGENT,

 

BANK OF AMERICA, N.A.,

as SYNDICATION AGENT,

 

and

 

CITICORP NORTH AMERICA, INC.,

CREDIT SUISSE FIRST BOSTON and

GOLDMAN SACHS CREDIT PARTNERS L.P.,

 

as CO-DOCUMENTATION AGENTS

 

--------------------------------------------------------------------------------

 

Dated as of March 6, 2003

 

--------------------------------------------------------------------------------

 

$1,675,000,000

 

--------------------------------------------------------------------------------

 

DEUTSCHE BANK SECURITIES INC.

JOINT LEAD ARRANGER and

JOINT BOOK MANAGER

  

BANC OF AMERICA SECURITIES LLC

JOINT LEAD ARRANGER and

JOINT BOOK MANAGER



--------------------------------------------------------------------------------

LOGO [g97284deutselogo.jpg]

  

LOGO [g97284boalogo.jpg]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

           

Page

--------------------------------------------------------------------------------

SECTION 1.

    

Amount and Terms of Credit.

  

1

1.01.

    

The Commitments

  

1

1.02.

    

Minimum Amount of Each Borrowing

  

3

1.03.

    

Notice of Borrowing

  

3

1.04.

    

Disbursement of Funds

  

3

1.05.

    

Notes

  

4

1.06.

    

Conversions

  

5

1.07.

    

Pro Rata Borrowings

  

5

1.08.

    

Interest

  

6

1.09.

    

Interest Periods

  

6

1.10.

    

Increased Costs, Illegality, etc.

  

8

1.11.

    

Compensation

  

10

1.12.

    

Change of Lending Office

  

10

1.13.

    

Replacement of Lenders

  

11

1.14.

    

Limitation on Additional Amounts, etc

  

11

SECTION 2.

    

Letters of Credit.

  

12

2.01.

    

Letters of Credit

  

12

2.02.

    

Maximum Letter of Credit Outstandings; Final Maturities

  

13

2.03.

    

Letter of Credit Requests; Minimum Stated Amount

  

13

2.04.

    

Letter of Credit Participations

  

14

2.05.

    

Agreement to Repay Letter of Credit Drawings

  

16

2.06.

    

Increased Costs

  

17

SECTION 3.

    

Commitment Commission; Fees; Reductions of Commitment.

  

17

3.01.

    

Fees

  

17

3.02.

    

Voluntary Termination of Unutilized Commitments

  

19

3.03.

    

Mandatory Reduction of Commitments

  

19

SECTION 4.

    

Prepayments; Payments; Taxes

  

20

4.01.

    

Voluntary Prepayments

  

20

4.02.

    

Mandatory Repayments

  

21

4.03.

    

Method and Place of Payment

  

27

4.04.

    

Net Payments

  

27

SECTION 5.

    

Conditions Precedent to Credit Events on the Initial Borrowing Date

  

30

5.01.

    

Effective Date; Notes

  

30

5.02.

    

Officer’s Certificate

  

31

5.03.

    

Opinions of Counsel

  

31

5.04.

    

Corporate Documents; Proceedings; etc.

  

31

 

(i)



--------------------------------------------------------------------------------

 

Table of Contents (continued)

 

           

Page

--------------------------------------------------------------------------------

5.05.

    

Minimum Ratings

  

31

5.06.

    

Senior Notes

  

31

5.07.

    

Refinancing

  

32

5.08.

    

Adverse Change, Approvals

  

33

5.09.

    

Litigation

  

33

5.10.

    

Pledge Agreement

  

33

5.11.

    

Hypothecation Agreement

  

33

5.12.

    

Security Agreement

  

34

5.13.

    

Subsidiaries Guaranty

  

34

5.14.

    

Mortgages; Title Insurance; Survey; Landlord Waivers; etc.

  

34

5.15.

    

Financial Statements; Pro Forma Balance Sheet; Projections

  

35

5.16.

    

Solvency Certificate; Insurance Certificates

  

36

5.17.

    

Fees, etc.

  

36

SECTION 6.

    

Conditions Precedent to All Credit Events

  

36

6.01.

    

No Default; Representations and Warranties

  

36

6.02.

    

Notice of Borrowing; Letter of Credit Request

  

36

6.03.

    

No Excess Cash

  

37

SECTION 7.

    

Representations, Warranties and Agreements

  

37

7.01.

    

Organizational Status

  

37

7.02.

    

Power and Authority

  

37

7.03.

    

No Violation

  

38

7.04.

    

Approvals

  

38

7.05.

    

Financial Statements; Financial Condition; Undisclosed Liabilities; Projections

  

38

7.06.

    

Litigation

  

39

7.07.

    

True and Complete Disclosure

  

40

7.08.

    

Use of Proceeds; Margin Regulations

  

40

7.09.

    

Tax Returns and Payments

  

40

7.10.

    

Compliance with ERISA

  

40

7.11.

    

The Security Documents

  

41

7.12.

    

Properties

  

42

7.13.

    

Capitalization

  

42

7.14.

    

Subsidiaries; Legal Names; etc

  

42

7.15.

    

Compliance with Statutes, etc.

  

42

7.16.

    

Investment Company Act

  

42

7.17.

    

Public Utility Holding Company Act

  

42

7.18.

    

Environmental Matters

  

43

7.19.

    

Labor Relations

  

43

7.20.

    

Intellectual Property, etc.

  

44

7.21.

    

Indebtedness

  

44

7.22.

    

Insurance

  

44

7.23.

    

FCC Licenses, etc.

  

44

 

(ii)



--------------------------------------------------------------------------------

 

Table of Contents (continued)

 

           

Page

--------------------------------------------------------------------------------

7.24.

    

Satellites

  

45

SECTION 8.

    

Affirmative Covenants

  

45

8.01.

    

Information Covenants

  

45

8.02.

    

Books, Records and Inspections; Annual Meetings

  

47

8.03.

    

Maintenance of Property; Insurance

  

48

8.04.

    

Existence; Franchises

  

48

8.05.

    

Compliance with Statutes, etc.

  

48

8.06.

    

Compliance with Environmental Laws

  

48

8.07.

    

ERISA

  

49

8.08.

    

End of Fiscal Years; Fiscal Quarters

  

50

8.09.

    

Performance of Obligations

  

50

8.10.

    

Payment of Taxes

  

50

8.11.

    

Use of Proceeds

  

50

8.12.

    

Additional Security; Further Assurances; etc.

  

50

8.13.

    

Ownership of Subsidiaries; etc.

  

51

8.14.

    

Corporate Separateness

  

52

8.15.

    

Permitted Acquisitions

  

52

8.16.

    

Access and Command Codes

  

53

SECTION 9.

    

Negative Covenants

  

55

9.01.

    

Liens

  

55

9.02.

    

Consolidation, Merger, etc.

  

57

9.03.

    

Sale of Assets, etc

  

57

9.04.

    

Dividends

  

58

9.05.

    

Indebtedness

  

59

9.06.

    

Purchases, Acquisitions, Advances, Investments and Loans

  

60

9.07.

    

Transactions with Affiliates

  

62

9.08.

    

Capital Expenditures

  

62

9.09.

    

Interest Coverage Ratio

  

63

9.10.

    

Fixed Charge Coverage Ratio

  

64

9.11.

    

Total Leverage Ratio

  

64

9.12.

    

Senior Secured Leverage Ratio

  

64

9.13.

    

Modifications of Senior Note Documents, Certificate of Incorporation, By-Laws
and Certain Other Agreements, etc.

  

65

9.14.

    

Limitation on Certain Restrictions on Subsidiaries

  

66

9.15.

    

Limitation on Issuance of Equity

  

66

9.16.

    

Business; etc.

  

67

9.17.

    

Limitation on Creation of Subsidiaries

  

67

9.18.

    

Changes to Legal Names, Organizational Identification Numbers, Jurisdiction or
Type or Organization

  

67

SECTION 10.

    

Events of Default

  

68

10.01.

    

Payments

  

68

 

(iii)



--------------------------------------------------------------------------------

 

Table of Contents (continued)

 

           

Page

--------------------------------------------------------------------------------

10.02.

    

Representations, etc.

  

68

10.03.

    

Covenants

  

68

10.04.

    

Default Under Other Agreements

  

68

10.05.

    

Bankruptcy, etc.

  

69

10.06.

    

ERISA

  

69

10.07.

    

Security Documents

  

70

10.08.

    

Subsidiaries Guaranty

  

70

10.09.

    

Judgments

  

70

10.10.

    

Change of Control

  

70

SECTION 11.

    

Definitions and Accounting Terms.

  

71

11.01.

    

Defined Terms

  

71

SECTION 12.

    

The Administrative Agent

  

97

12.01.

    

Appointment

  

97

12.02.

    

Nature of Duties

  

97

12.03.

    

Lack of Reliance on the Agents

  

97

12.04.

    

Certain Rights of the Administrative Agent

  

98

12.05.

    

Reliance

  

98

12.06.

    

Indemnification

  

98

12.07.

    

The Administrative Agent in its Individual Capacity

  

98

12.08.

    

Holders

  

99

12.09.

    

Resignation by the Administrative Agent

  

99

SECTION 13.

    

Miscellaneous.

  

100

13.01.

    

Payment of Expenses, etc.

  

100

13.02.

    

Right of Setoff

  

101

13.03.

    

Notices

  

102

13.04.

    

Benefit of Agreement; Assignments; Participations

  

102

13.05.

    

No Waiver; Remedies Cumulative

  

104

13.06.

    

Payments Pro Rata

  

105

13.07.

    

Calculations; Computations

  

105

13.08.

    

GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL

  

106

13.09.

    

Counterparts

  

107

13.10.

    

Effectiveness

  

107

13.11.

    

Headings Descriptive

  

107

13.12.

    

Amendment or Waiver; etc.

  

107

13.13.

    

Survival

  

109

13.14.

    

Domicile of Loans

  

109

13.15.

    

Register

  

109

13.16.

    

Confidentiality

  

110

13.17.

    

Liability

  

112

 

(iv)



--------------------------------------------------------------------------------

 

Table of Contents (continued)

 

SCHEDULE I

  

Commitments

SCHEDULE II

  

Lender Addresses

SCHEDULE III

  

Real Property

SCHEDULE IV

  

Plans

SCHEDULE V

  

Subsidiaries; Legal Names; Organizational Numbers; Jurisdiction and Type of
Organization; etc.

SCHEDULE VI

  

Existing Indebtedness

SCHEDULE VII

  

Insurance

SCHEDULE VIII

  

Satellite Licenses

SCHEDULE IX

  

Satellites

SCHEDULE X

  

Existing Liens

SCHEDULE XI

  

Existing Investments

SCHEDULE XII

  

Form of Accountant’s Certificate

EXHIBIT A-1

  

Notice of Borrowing

EXHIBIT A-2

  

Notice of Conversion/Continuation

EXHIBIT B-1

  

A-1 Term Note

EXHIBIT B-2

  

A-2 Term Note

EXHIBIT B-3

  

B Term Note

EXHIBIT B-4

  

Revolving Note

EXHIBIT C

  

Letter of Credit Request

EXHIBIT D

  

Section 4.04(b)(ii) Certificate

EXHIBIT E-1

  

Opinion of Weil, Gotshal & Manges LLP

EXHIBIT E-2

  

Opinion of Robert M. Hall, Esq.

EXHIBIT F

  

Officers’ Certificate

EXHIBIT G

  

Pledge Agreement

EXHIBIT H

  

Hypothecation Agreement

EXHIBIT I

  

Security Agreement

EXHIBIT J

  

Subsidiaries Guaranty

EXHIBIT K

  

Solvency Certificate

EXHIBIT L

  

Compliance Certificate

EXHIBIT M

  

Assignment and Assumption Agreement

EXHIBIT N

  

Intercompany Note

 

(v)



--------------------------------------------------------------------------------

 

CREDIT AGREEMENT, dated as of March 6, 2003, among DIRECTV HOLDINGS LLC, a
Delaware limited liability company (the “Borrower”), the Lenders party hereto
from time to time, DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent
(in such capacity, the “Administrative Agent”) and BANK OF AMERICA, N.A., as
Syndication Agent (in such capacity, the “Syndication Agent”, and together with
the Administrative Agent, the “Agents”). All capitalized terms used herein and
defined in Section 11 are used herein as therein defined.

 

W I T N E S S E T H :

 

WHEREAS, subject to and upon the terms and conditions set forth herein, the
Lenders are willing to make available to the Borrower the respective credit
facilities provided for herein;

 

NOW, THEREFORE, IT IS AGREED:

 

SECTION 1. Amount and Terms of Credit.

 

1.01. The Commitments. (a) Subject to and upon the terms and conditions set
forth herein, each Lender with an A–1 Term Loan Commitment severally agrees to
make a term loan or term loans (each an “A-1 Term Loan” and, collectively, the
“A-1 Term Loans”) to the Borrower, which A-1 Term Loans (i) shall be incurred
pursuant to a single drawing on the Initial Borrowing Date, (ii) shall be
denominated in Dollars, (iii) except as hereinafter provided, shall, at the
option of the Borrower, be incurred and maintained as, and/or converted into,
Base Rate Loans or Eurodollar Loans, provided that (A) except as otherwise
specifically provided in Section 1.10(b), all A-1 Term Loans comprising the same
Borrowing shall at all times be of the same Type, and (B) unless either the
Agents otherwise agree in their sole discretion or have determined that the
Syndication Date has occurred (at which time this clause (B) shall no longer be
applicable), prior to the 90th day following the Initial Borrowing Date, A-1
Term Loans may only be incurred and maintained as, and/or converted into,
Eurodollar Loans so long as all such outstanding Eurodollar Loans, together with
all other outstanding Loans that are maintained as Eurodollar Loans, are subject
to an Interest Period of one month which begins and ends on the same day, and
(iv) shall be made by each such Lender in that aggregate principal amount which
does not exceed the A-1 Term Loan Commitment of such Lender on the Initial
Borrowing Date. Once repaid, A-1 Term Loans incurred hereunder may not be
reborrowed.

 

(b) Subject to and upon the terms and conditions set forth herein, each Lender
with an A-2 Term Loan Commitment severally agrees to make, at any time and from
time to time on or after the Initial Borrowing Date and on or prior to the date
occurring 270 days after the Initial Borrowing Date, a term loan or term loans
(each an “A-2 Term Loan” and, collectively, the “A-2 Term Loans”) to the
Borrower, which A-2 Term Loans (i) shall be incurred pursuant to one or more
drawings on or after the Initial Borrowing Date (subject to the Minimum
Borrowing Amount and the drawing period specified above), (ii) shall be
denominated in Dollars, (iii) except as hereinafter provided, shall, at the
option of the Borrower, be incurred and maintained as, and/or converted into,
Base Rate Loans or Eurodollar Loans, provided that (A) except as otherwise
specifically provided in Section 1.10(b), all A-2 Term Loans comprising



--------------------------------------------------------------------------------

the same Borrowing shall at all times be of the same Type, and (B) unless either
the Agents otherwise agree in their sole discretion or have determined that the
Syndication Date has occurred (at which time this clause (B) shall no longer be
applicable), prior to the 90th day following the Initial Borrowing Date, A-2
Term Loans may only be incurred and maintained as, and/or converted into,
Eurodollar Loans so long as all such outstanding Eurodollar Loans, together with
all other outstanding Loans that are maintained as Eurodollar Loans, are subject
to an Interest Period of one month which begins and ends on the same day, and
(iv) shall be made by each such Lender in that aggregate principal amount which
does not exceed the A-2 Term Loan Commitment of such Lender on the date on which
the Borrower incurs such A-2 Term Loans. Once repaid, A-2 Term Loans incurred
hereunder may not be reborrowed.

 

(c) Subject to and upon the terms and conditions set forth herein, each Lender
with a B Term Loan Commitment severally agrees to make a term loan or term loans
(each a “B Term Loan” and, collectively, the “B Term Loans”) to the Borrower,
which B Term Loans (i) shall be incurred pursuant to a single drawing on the
Initial Borrowing Date, (ii) shall be denominated in Dollars, (iii) except as
hereinafter provided, shall, at the option of the Borrower, be incurred and
maintained as, and/or converted into, Base Rate Loans or Eurodollar Loans,
provided that (A) except as otherwise specifically provided in Section 1.10(b),
all B Term Loans comprising the same Borrowing shall at all times be of the same
Type, and (B) unless either the Agents otherwise agree in their sole discretion
or have determined that the Syndication Date has occurred (at which time this
clause (B) shall no longer be applicable), prior to the 90th day following the
Initial Borrowing Date, B Term Loans may only be incurred and maintained as,
and/or converted into, Eurodollar Loans so long as all such outstanding
Eurodollar Loans, together with all other outstanding Loans that are maintained
as Eurodollar Loans, are subject to an Interest Period of one month which begins
and ends on the same day, and (iv) shall be made by each such Lender in that
aggregate principal amount which does not exceed the B Term Loan Commitment of
such Lender on the Initial Borrowing Date. Once repaid, B Term Loans incurred
hereunder may not be reborrowed.

 

(d) Subject to and upon the terms and conditions set forth herein, each Lender
with a Revolving Loan Commitment severally agrees to make, at any time and from
time to time after the Initial Borrowing Date and prior to the Revolving Loan
Maturity Date, a revolving loan or revolving loans (each a “Revolving Loan” and,
collectively, the “Revolving Loans”) to the Borrower, which Revolving Loans (i)
shall be denominated in Dollars, (ii) shall, at the option of the Borrower, be
incurred and maintained as, and/or converted into, Base Rate Loans or Eurodollar
Loans, provided that (A) except as otherwise specifically provided in Section
1.10(b), all Revolving Loans comprising the same Borrowing shall at all times be
of the same Type, and  (B) unless either the Agents otherwise agree in their
sole discretion or have determined that the Syndication Date has occurred (at
which time this clause (B) shall no longer be applicable), prior to the 90th day
following the Initial Borrowing Date, Revolving Loans may only be incurred and
maintained as, and/or converted into, Eurodollar Loans so long as all such
outstanding Eurodollar Loans, together with all other outstanding Loans that are
maintained as Eurodollar Loans, are subject to an Interest Period of one month
which begins and ends on the same day, (iii) may be repaid and reborrowed in
accordance with the provisions hereof, and (iv) shall not exceed for any such
Lender at any time outstanding that aggregate principal amount which, when added
to the product of (x) such Lender’s RL Percentage and (y) the aggregate amount
of all Letter of Credit Outstandings (exclusive of Unpaid Drawings which are
repaid with the proceeds

 

2



--------------------------------------------------------------------------------

of, and simultaneously with the incurrence of, the respective incurrence of
Revolving Loans) at such time, equals the Revolving Loan Commitment of such
Lender at such time.

 

1.02. Minimum Amount of Each Borrowing. The aggregate principal amount of each
Borrowing of Loans under a respective Tranche shall not be less than the Minimum
Borrowing Amount applicable to such Tranche. More than one Borrowing may occur
on the same date, but at no time shall there be outstanding more than 15
Borrowings of Eurodollar Loans in the aggregate for all Tranches of Loans.

 

1.03. Notice of Borrowing. (a) Whenever the Borrower desires to incur (x)
Eurodollar Loans hereunder, it shall give the Administrative Agent at the Notice
Office at least three Business Days’ prior notice of each Eurodollar Loan to be
incurred hereunder, provided that any such notice shall be deemed to have been
given on a certain day only if given before 12:00 Noon (New York time) on such
day and (y) Base Rate Loans hereunder, it shall give the Administrative Agent at
the Notice Office notice of each Base Rate Loan to be incurred hereunder not
later than 12:00 Noon (New York time) on the date of each incurrence. Each such
notice (each a “Notice of Borrowing”), except as otherwise expressly provided in
Section 1.10, shall be irrevocable and shall be in writing, or by telephone
promptly confirmed in writing, in the form of Exhibit A-1, appropriately
completed to specify: (i) the aggregate principal amount of the Loans to be
incurred pursuant to such Borrowing, (ii) the date of such Borrowing (which
shall be a Business Day), (iii) whether the Loans being incurred pursuant to
such Borrowing shall constitute A-1 Term Loans, A-2 Term Loans, B Term Loans or
Revolving Loans and (iv) whether the Loans being incurred pursuant to such
Borrowing are to be initially maintained as Base Rate Loans or, to the extent
permitted hereunder, Eurodollar Loans and, if Eurodollar Loans, the initial
Interest Period to be applicable thereto. The Administrative Agent shall
promptly give each Lender which is required to make Loans of the Tranche
specified in the respective Notice of Borrowing, notice of such proposed
Borrowing, of such Lender’s proportionate share thereof and of the other matters
required by the immediately preceding sentence to be specified in the Notice of
Borrowing.

 

(b) Without in any way limiting the obligation of the Borrower to confirm in
writing any telephonic notice of any Borrowing or prepayment of Loans, the
Administrative Agent may act without liability upon the basis of telephonic
notice of such Borrowing or prepayment, as the case may be, believed by the
Administrative Agent in good faith to be from the President, the Vice
President-Finance, the Chief Executive Officer, the Chief Financial Officer, the
Treasurer or any Assistant Treasurer of the Borrower, or from any other
authorized officer of the Borrower designated in writing by the Borrower to the
Administrative Agent as being authorized to give such notices, prior to receipt
of written confirmation. In each such case, the Borrower hereby waives the right
to dispute the Administrative Agent’s record of the terms of such telephonic
notice of such Borrowing or prepayment of Loans, as the case may be, absent
manifest error.

 

1.04. Disbursement of Funds. No later than 1:00 P.M. (New York time) on the date
specified in each Notice of Borrowing, each Lender with a Commitment of the
respective Tranche will make available its pro rata portion (determined in
accordance with Section 1.07) of each such Borrowing requested to be made on
such date. All such amounts will be made available in Dollars and in immediately
available funds at the Payment Office, and the

 

3



--------------------------------------------------------------------------------

Administrative Agent will make available to the Borrower at the Payment Office
the aggregate of the amounts so made available by the Lenders. Unless the
Administrative Agent shall have been notified by any Lender prior to the date of
Borrowing that such Lender does not intend to make available to the
Administrative Agent such Lender’s portion of any Borrowing to be made on such
date, the Administrative Agent may assume that such Lender has made such amount
available to the Administrative Agent on such date of Borrowing and the
Administrative Agent may (but shall not be obligated to), in reliance upon such
assumption, make available to the Borrower a corresponding amount. If such
corresponding amount is not in fact made available to the Administrative Agent
by such Lender, the Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender. If such Lender does not pay
such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent shall promptly notify the Borrower and the
Borrower shall immediately pay such corresponding amount to the Administrative
Agent. The Administrative Agent also shall be entitled to recover on demand from
such Lender or the Borrower, as the case may be, interest on such corresponding
amount in respect of each day from the date such corresponding amount was made
available by the Administrative Agent to the Borrower until the date such
corresponding amount is recovered by the Administrative Agent, at a rate per
annum equal to (i) if recovered from such Lender, the overnight Federal Funds
Rate for the first three days and at the interest rate otherwise applicable to
such Loans for each day thereafter and (ii) if recovered from the Borrower, the
rate of interest applicable to the respective Borrowing, as determined pursuant
to Section 1.08. Nothing in this Section 1.04 shall be deemed to relieve any
Lender from its obligation to make Loans hereunder or to prejudice any rights
which the Borrower may have against any Lender as a result of any failure by
such Lender to make Loans hereunder.

 

1.05. Notes. (a) The Borrower’s obligation to pay the principal of, and interest
on, the Loans made by each Lender shall be evidenced in the Register maintained
by the Administrative Agent pursuant to Section 13.15 and shall, if requested by
such Lender, also be evidenced (i) in the case of A-1 Term Loans, by a
promissory note duly executed and delivered by the Borrower substantially in the
form of Exhibit B-1, with blanks appropriately completed (each an “A-1 Term
Note” and, collectively, the “A-1 Term Notes”), (ii) in the case of A-2 Term
Loans, by a promissory note duly executed and delivered by the Borrower
substantially in the form of Exhibit B-2, with blanks appropriately completed
(each, an “A-2 Term Note” and, collectively, the “A-2 Term Notes”), (iii) in the
case of B Term Loans, by a promissory note duly executed and delivered by the
Borrower substantially in the form of Exhibit B-3, with blanks appropriately
completed (each a “B Term Note” and, collectively, the “B Term Notes”), and (iv)
in the case of Revolving Loans, by a promissory note duly executed and delivered
by the Borrower substantially in the form of Exhibit B-4, with blanks
appropriately completed (each a “Revolving Note” and, collectively, the
“Revolving Notes”).

 

(b) Each Lender will note on its internal records the amount of each Loan made
by it and each payment in respect thereof and prior to any transfer of any of
its Notes will endorse on the reverse side thereof the outstanding principal
amount of Loans evidenced thereby. Failure to make any such notation or any
error in such notation shall not affect the Borrower’s obligations in respect of
such Loans.

 

(c) Notwithstanding anything to the contrary contained above in this Section
1.05 or elsewhere in this Agreement, Notes shall only be delivered to Lenders
which at any time

 

4



--------------------------------------------------------------------------------

specifically request the delivery of such Notes. No failure of any Lender to
request or obtain a Note evidencing its Loans to the Borrower shall affect or in
any manner impair the obligations of the Borrower to pay the Loans (and all
related Obligations) incurred by the Borrower which would otherwise be evidenced
thereby in accordance with the requirements of this Agreement, and shall not in
any way affect the security or guaranties therefor provided pursuant to the
various Credit Documents. Any Lender which does not have a Note evidencing its
outstanding Loans shall in no event be required to make the notations otherwise
described in preceding clause (b). At any time when any Lender requests the
delivery of a Note to evidence any of its Loans, the Borrower shall promptly
execute and deliver to the respective Lender the requested Note in the
appropriate amount or amounts to evidence such Loans.

 

1.06. Conversions. The Borrower shall have the option to convert, on any
Business Day, all or a portion equal to at least the Minimum Borrowing Amount of
the outstanding principal amount of Loans made pursuant to one or more
Borrowings (so long as of the same Tranche) of one or more Types of Loans into a
Borrowing (of the same Tranche) of another Type of Loan, provided that, (i)
except as otherwise provided in Section 1.10(b), Eurodollar Loans may be
converted into Base Rate Loans only on the last day of an Interest Period
applicable to the Loans being converted and no such partial conversion of
Eurodollar Loans shall reduce the outstanding principal amount of such
Eurodollar Loans made pursuant to a single Borrowing to less than the Minimum
Borrowing Amount applicable thereto, (ii) if a Default or Event of Default is in
existence on the date of conversion, Base Rate Loans may not be converted into
Eurodollar Loans if the Administrative Agent or the Required Lenders have so
elected by notice to the Borrower, (iii) unless the Agents otherwise agree in
their sole discretion or have determined that the Syndication Date has occurred
(at which time this clause (iii) shall no longer be applicable), prior to the
90th day following the Initial Borrowing Date, conversions of Base Rate Loans
into Eurodollar Loans shall be subject to the provisions of clause (B) of the
proviso in each of Sections 1.01(a)(iii), 1.01(b)(iii), 1.01(c)(iii) and
1.01(d)(ii), and (iv) no conversion pursuant to this Section 1.06 shall result
in a greater number of Borrowings of Eurodollar Loans than is permitted under
Section 1.02. Each such conversion shall be effected by the Borrower by giving
the Administrative Agent at the Notice Office prior to 12:00 Noon (New York
time) at least three Business Days’ prior notice (each a “Notice of
Conversion/Continuation”) in the form of Exhibit A-2, appropriately completed to
specify the Loans to be so converted, the Borrowing or Borrowings pursuant to
which such Loans were incurred and, if to be converted into Eurodollar Loans,
the Interest Period to be initially applicable thereto. The Administrative Agent
shall give each Lender prompt notice of any such proposed conversion affecting
any of its Loans. Upon any such conversion the proceeds thereof will be deemed
to be applied directly on the day of such conversion to prepay the outstanding
principal amount of the Loans being converted.

 

1.07. Pro Rata Borrowings. All Borrowings of Term Loans and Revolving Loans
under this Agreement shall be incurred from the Lenders pro rata on the basis of
their A-1 Term Loan Commitments, A-2 Term Loan Commitments, B Term Loan
Commitments or Revolving Loan Commitments, as the case may be. It is understood
that no Lender shall be responsible for any default by any other Lender of its
obligation to make Loans hereunder and that each Lender shall be obligated to
make the Loans provided to be made by it hereunder, regardless of the failure of
any other Lender to make its Loans hereunder.

 

5



--------------------------------------------------------------------------------

 

1.08. Interest. (a) The Borrower agrees to pay interest in respect of the unpaid
principal amount of each Base Rate Loan from the date of Borrowing thereof until
the earlier of (i) the maturity thereof (whether by acceleration or otherwise)
and (ii) the conversion of such Base Rate Loan to a Eurodollar Loan pursuant to
Section 1.06 or 1.09, as applicable, at a rate per annum which shall be equal to
the sum of the Applicable Margin plus the Base Rate each as in effect from time
to time.

 

(b) The Borrower agrees to pay interest in respect of the unpaid principal
amount of each Eurodollar Loan from the date of Borrowing thereof until the
earlier of (i) the maturity thereof (whether by acceleration or otherwise) and
(ii) the conversion of such Eurodollar Loan to a Base Rate Loan pursuant to
Section 1.06, 1.09 or 1.10, as applicable, at a rate per annum which shall,
during each Interest Period applicable thereto, be equal to the sum of the
Applicable Margin as in effect from time to time during such Interest Period
plus the Eurodollar Rate for such Interest Period.

 

(c) Overdue principal and, to the extent permitted by law, overdue interest in
respect of each Loan shall, in each case, bear interest at a rate per annum
equal to the rate which is 2% in excess of the rate then borne by such Loans,
provided that, in the case of Eurodollar Loans after the end of the Interest
Period applicable thereto, such Eurodollar Loans shall bear interest at the rate
which is 2% in excess of the rate otherwise applicable to Base Rate Loans of the
respective Tranche from time to time. All other overdue amounts payable
hereunder and under any other Credit Document shall bear interest at a rate per
annum equal to the rate which is 2% in excess of the rate applicable to
Revolving Loans that are maintained as Base Rate Loans from time to time.
Interest that accrues under this Section 1.08(c) shall be payable on demand.

 

(d) Accrued (and theretofore unpaid) interest shall be payable (i) in respect of
each Base Rate Loan, (x) quarterly in arrears on each Quarterly Payment Date,
(y) on the date of any repayment or prepayment in full of all outstanding Base
Rate Loans of any Tranche of Term Loans, and (z) at maturity (whether by
acceleration or otherwise) and, after such maturity, on demand, and (ii) in
respect of each Eurodollar Loan, (x) on the last day of each Interest Period
applicable thereto and, in the case of an Interest Period in excess of three
months, on each date occurring at three month intervals after the first day of
such Interest Period, and (y) on the date of any repayment or prepayment (on the
amount repaid or prepaid), at maturity (whether by acceleration or otherwise)
and, after such maturity, on demand.

 

(e) Upon each Interest Determination Date, the Administrative Agent shall
determine the Eurodollar Rate for each Interest Period applicable to the
respective Eurodollar Loans and shall promptly notify the Borrower and the
Lenders thereof. Each such determination shall, absent manifest error, be final
and conclusive and binding on all parties hereto.

 

1.09. Interest Periods. At the time the Borrower gives any Notice of Borrowing
or Notice of Conversion/Continuation in respect of the making of, or conversion
into, any Eurodollar Loan (in the case of the initial Interest Period applicable
thereto) or prior to 12:00 Noon (New York time) on the third Business Day prior
to the expiration of an Interest Period applicable to such Eurodollar Loan (in
the case of any subsequent Interest Period), the Borrower shall have the right
to elect the interest period (each an “Interest Period”) applicable to such
Eurodollar Loan, which Interest Period shall, at the option of the Borrower (but
otherwise subject

 

6



--------------------------------------------------------------------------------

to the provisions of clause (B) of the proviso in each of Sections 1.01(a)(iii),
1.01(b)(iii), 1.01(c)(iii) and 1.01(d)(ii)), be a one, two, three, six, or to
the extent consented to by all of the Lenders under a respective Tranche, a nine
or twelve-month period, provided that (in each case):

 

(i) all Eurodollar Loans comprising a Borrowing shall at all times have the same
Interest Period;

 

(ii) the initial Interest Period for any Eurodollar Loan shall commence on the
date of Borrowing of such Eurodollar Loan (including the date of any conversion
thereto from a Base Rate Loan) and each Interest Period occurring thereafter in
respect of such Eurodollar Loan shall commence on the day on which the next
preceding Interest Period applicable thereto expires;

 

(iii) if any Interest Period for a Eurodollar Loan begins on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period, such Interest Period shall end on the last Business Day of
such calendar month;

 

(iv) if any Interest Period for a Eurodollar Loan would otherwise expire on a
day which is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day; provided, however, that if any Interest Period for a
Eurodollar Loan would otherwise expire on a day which is not a Business Day but
is a day of the month after which no further Business Day occurs in such month,
such Interest Period shall expire on the next preceding Business Day;

 

(v) at any time when a Default or an Event of Default is then in existence, no
Interest Period may be selected if the Administrative Agent or the Required
Lenders have so elected by notice to the Borrower;

 

(vi) no Interest Period in respect of any Borrowing of any Tranche of Loans
shall be selected which extends beyond the respective Maturity Date for such
Tranche of Loans; and

 

(vii) no Interest Period in respect of any Borrowing of A-1 Term Loans, A-2 Term
Loans or B Term Loans shall be selected which extends beyond any date upon which
a mandatory repayment of such A-1 Term Loans, A-2 Term Loans or B Term Loans
will be required to be made under Section 4.02(b) or (c) if the aggregate
principal amount of A-1 Term Loans, A-2 Term Loans or B Term Loans which have
Interest Periods which will expire after such date will be in excess of the
aggregate principal amount of A-1 Term Loans, A-2 Term Loans or B Term Loans
then outstanding less the aggregate amount of such required repayment.

 

If by 12:00 Noon (New York time) on the third Business Day prior to the
expiration of any Interest Period applicable to a Borrowing of Eurodollar Loans,
the Borrower has failed to elect, or is not permitted to elect, a new Interest
Period to be applicable to such Eurodollar Loans as provided above, the Borrower
shall be deemed to have elected to convert such Eurodollar Loans into Base Rate
Loans effective as of the expiration date of such current Interest Period.

 

7



--------------------------------------------------------------------------------

 

1.10. Increased Costs, Illegality, etc. (a) In the event that any Lender shall
have determined (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto but, with respect to clause (i)
below, may be made only by the Administrative Agent):

 

(i) on any Interest Determination Date that, by reason of any changes arising
after the date of this Agreement affecting the interbank Eurodollar market,
adequate and fair means do not exist for ascertaining the applicable interest
rate on the basis provided for in the definition of Eurodollar Rate; or

 

(ii) at any time, that such Lender shall incur increased costs or reductions in
the amounts received or receivable hereunder with respect to any Eurodollar Loan
because of (x) any change since the Effective Date in any applicable law or
governmental rule, regulation, order, guideline or request (whether or not
having the force of law) or in the interpretation or administration thereof and
including the introduction of any new law or governmental rule, regulation,
order, guideline or request, such as, but not limited to: (A) a change in the
basis of taxation of payment to any Lender of the principal of or interest on
the Loans or the Notes or any other amounts payable hereunder (except for
changes in the taxation of the net income or net profits of such Lender pursuant
to the laws of the jurisdiction in which it is organized or in which its
principal office or applicable lending office is located or any subdivision
thereof or therein) or (B) a change in official reserve requirements, but, in
all events, excluding (I) reserves required under Regulation D to the extent
included in the computation of the Eurodollar Rate and (II) any change with
respect to taxes, and amounts relating thereto, governed by Section 4.04 (or (i)
any tax imposed on or measured by the net income (or capital or franchise or
similar taxes imposed in lieu of a net income tax) of a Lender, an Issuing
Lender or an Agent, as the case may be, pursuant to the laws of the jurisdiction
in which it is organized or the jurisdiction in which the principal office or
applicable lending office of such Lender, such Issuing Lender or such Agent, as
the case may be, is located or any subdivision thereof or therein, and (ii) any
liability for interest and penalties arising with respect to such excluded taxes
described in clause (i) above) and/or (y) other circumstances arising since the
Effective Date affecting such Lender, the interbank Eurodollar market or the
position of such Lender in such market, but in all events excluding any
circumstances with respect to taxes, and amounts relating thereto, governed by
Section 4.04 (or (i) any tax imposed on or measured by the net income (or
capital or franchise or similar taxes imposed in lieu of a net income tax) of a
Lender, an Issuing Lender or an Agent, as the case may be, pursuant to the laws
of the jurisdiction in which it is organized or the jurisdiction in which the
principal office or applicable lending office of such Lender, such Issuing
Lender or such Agent, as the case may be, is located or any subdivision thereof
or therein, and (ii) any liability for interest and penalties arising with
respect to such excluded taxes described in clause (i) above); or

 

(iii) at any time, that the making or continuance of any Eurodollar Loan has
been made (x) unlawful by any law or governmental rule, regulation or order, (y)
impossible by compliance by any Lender in good faith with any governmental
request (whether or not having force of law) or (z) impracticable as a result of
a contingency

 

8



--------------------------------------------------------------------------------

occurring after the Effective Date which materially and adversely affects the
interbank Eurodollar market;

 

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice (by telephone promptly
confirmed in writing) to the Borrower and, except in the case of clause (i)
above, to the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each of the other Lenders).
Thereafter (x) in the case of clause (i) above, Eurodollar Loans shall no longer
be available until such time as the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice by the
Administrative Agent no longer exist, and any Notice of Borrowing or Notice of
Conversion/Continuation given by the Borrower with respect to Eurodollar Loans
which have not yet been incurred (including by way of conversion) shall be
deemed rescinded by the Borrower, (y) in the case of clause (ii) above, the
Borrower agrees to pay to such Lender, upon such Lender’s written request
therefor, such additional amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
sole discretion shall determine) as shall be required to compensate such Lender
for such increased costs or reductions in amounts received or receivable
hereunder (a written notice as to the additional amounts owed to such Lender,
showing in reasonable detail the basis for the calculation thereof, submitted to
the Borrower by such Lender shall, absent manifest error, be final and
conclusive and binding on all the parties hereto) and (z) in the case of clause
(iii) above, the Borrower shall take one of the actions specified in Section
1.10(b) as promptly as possible and, in any event, within the time period
required by law.

 

(b) At any time that any Eurodollar Loan is affected by the circumstances
described in Section 1.10(a)(ii), the Borrower may, and in the case of a
Eurodollar Loan affected by the circumstances described in Section 1.10(a)(iii),
the Borrower shall, either (x) if the affected Eurodollar Loan is then being
made initially or pursuant to a conversion, cancel such Borrowing by giving the
Administrative Agent telephonic notice (confirmed in writing) promptly after the
time that the Borrower was notified by the affected Lender or the Administrative
Agent pursuant to Section 1.10(a)(ii) or (iii) or (y) if the affected Eurodollar
Loan is then outstanding, upon at least three Business Days’ written notice to
the Administrative Agent, require the affected Lender to convert such Eurodollar
Loan into a Base Rate Loan, provided that, if more than one Lender is affected
at any time, then all affected Lenders must be treated the same pursuant to this
Section 1.10(b).

 

(c) If any Lender determines that after the Effective Date the introduction of
or any change in any applicable law or governmental rule, regulation, order,
guideline, directive or request (whether or not having the force of law)
concerning capital adequacy, or any change in interpretation or administration
thereof by the NAIC or any governmental authority, central bank or comparable
agency, will have the effect of increasing the amount of capital required or
expected to be maintained by such Lender or any corporation controlling such
Lender based on the existence of such Lender’s Commitments hereunder or its
obligations hereunder, then the Borrower agrees to pay to such Lender, upon its
written demand therefor, such additional amounts as shall be required to
compensate such Lender or such other corporation for the increased cost to such
Lender or such other corporation or the reduction in the rate of return to such
Lender or such other corporation as a result of such increase of capital, but in
all events excluding any taxes, and amounts relating thereto, governed by
Section 4.04 (or (x) any tax

 

9



--------------------------------------------------------------------------------

imposed on or measured by the net income (or capital or franchise or similar
taxes imposed in lieu of a net income tax) of a Lender, an Issuing Lender or an
Agent, as the case may be, pursuant to the laws of the jurisdiction in which it
is organized or the jurisdiction in which the principal office or applicable
lending office of such Lender, such Issuing Lender or such Agent, as the case
may be, is located or any subdivision thereof or therein, and (y) any liability
for interest and penalties arising with respect to such excluded taxes described
in clause (x) above). In determining such additional amounts, each Lender will
act reasonably and in good faith and will use averaging and attribution methods
which are reasonable, provided that such Lender’s determination of compensation
owing under this Section 1.10(c) shall, absent manifest error, be final and
conclusive and binding on all the parties hereto. Each Lender, upon determining
that any additional amounts will be payable pursuant to this Section 1.10(c),
will give prompt written notice thereof to the Borrower, which notice shall show
in reasonable detail the basis for calculation of such additional amounts.

 

1.11. Compensation. The Borrower agrees to compensate each Lender, upon its
written request (which request shall set forth in reasonable detail the basis
for requesting such compensation), for all losses, expenses and liabilities
(including, without limitation, any loss, expense or liability incurred by
reason of the liquidation or reemployment of deposits or other funds required by
such Lender to fund its Eurodollar Loans but excluding (a) loss of anticipated
profits and (b) any loss, expense or liability with respect to taxes, and
amounts relating thereto, governed by Section 4.04 (or (x) any tax imposed on or
measured by the net income (or capital or franchise or similar taxes imposed in
lieu of a net income tax) of a Lender, an Issuing Lender or an Agent, as the
case may be, pursuant to the laws of the jurisdiction in which it is organized
or the jurisdiction in which the principal office or applicable lending office
of such Lender, such Issuing Lender or such Agent, as the case may be, is
located or any subdivision thereof or therein, and (y) any liability for
interest and penalties arising with respect to such excluded taxes described in
clause (x) above)) which such Lender may sustain: (i) if for any reason (other
than a default by such Lender or the Administrative Agent) a Borrowing of, or
conversion from or into, Eurodollar Loans does not occur on a date specified
therefor in a Notice of Borrowing or Notice of Conversion/ Continuation (whether
or not withdrawn by the Borrower or deemed withdrawn pursuant to Section
1.10(a)); (ii) if any prepayment or repayment (including any prepayment or
repayment made pursuant to Section 4.01, Section 4.02 or as a result of an
acceleration of the Loans pursuant to Section 10) or conversion of any of its
Eurodollar Loans occurs on a date which is not the last day of an Interest
Period with respect thereto; (iii) if any prepayment of any of its Eurodollar
Loans is not made on any date specified in a notice of prepayment given by the
Borrower; or (iv) as a consequence of (x) any other default by the Borrower to
repay Eurodollar Loans when required by the terms of this Agreement or any Note
held by such Lender or (y) any election made pursuant to Section 1.10(b).

 

1.12. Change of Lending Office. Each Lender, each Issuing Lender and each Agent
agrees that on the occurrence of any event giving rise to the operation of
Section 1.10(a)(ii) or (iii), Section 1.10(c), Section 2.06 or Section 4.04 with
respect to such Lender, such Issuing Lender or such Agent, as the case may be,
it will, if requested by the Borrower, use reasonable efforts (subject to
overall policy considerations of such Lender, such Issuing Lender or such Agent,
as the case may be) to designate another lending office for any Loans or Letters
of Credit affected by such event, provided that such designation is made on such
terms that such Lender, such Issuing Lender or such Agent, as the case may be,
and its

 

10



--------------------------------------------------------------------------------

lending office suffer no economic, legal or regulatory disadvantage, with the
object of avoiding the consequence of the event giving rise to the operation of
such Section. Nothing in this Section 1.12 shall affect or postpone any of the
obligations of the Borrower or the right of any Lender, any Issuing Lender or
any Agent, as the case may be, provided in Sections 1.10, 2.06 and 4.04.

 

1.13. Replacement of Lenders. (x) If any Lender becomes a Defaulting Lender or
otherwise defaults in its obligations to make Loans, (y) upon the occurrence of
an event giving rise to the operation of Section 1.10(a)(ii) or (iii), Section
1.10(c), Section 2.06 or Section 4.04 with respect to any Lender which results
in such Lender charging to the Borrower increased costs in excess of those being
generally charged by the other Lenders or (z) in the case of a refusal by a
Lender to consent to certain proposed changes, waivers, discharges or
terminations with respect to this Agreement which have been approved by the
Required Lenders as (and to the extent) provided in Section 13.12(b), the
Borrower shall have the right, if no Default or Event of Default then exists
(or, in the case of preceding clause (z), will exist immediately after giving
effect to such replacement), to replace such Lender (the “Replaced Lender”) with
one or more other Eligible Transferees, none of whom shall constitute a
Defaulting Lender at the time of such replacement (collectively, the
“Replacement Lender”) and each of whom shall be required to be reasonably
acceptable to the Administrative Agent, provided that (i) at the time of any
replacement pursuant to this Section 1.13, the Replacement Lender shall enter
into one or more Assignment and Assumption Agreements pursuant to Section
13.04(b) (and with all fees payable pursuant to said Section 13.04(b) to be paid
by the Replacement Lender and/or the Replaced Lender (as may be agreed to at
such time by and among the Borrower, the Replacement Lender and the Replaced
Lender)) pursuant to which the Replacement Lender shall acquire all of the
Commitments and outstanding Loans of, and in each case participations in Letters
of Credit by, the Replaced Lender and, in connection therewith, shall pay to (x)
the Replaced Lender in respect thereof an amount equal to the sum of (I) an
amount equal to the principal of, and all accrued interest on, all outstanding
Loans of the Replaced Lender, (II) an amount equal to all Unpaid Drawings that
have been funded by (and not reimbursed to) such Replaced Lender, together with
all then unpaid interest with respect thereto at such time, and (III) an amount
equal to all accrued, but theretofore unpaid, Fees owing to the Replaced Lender
pursuant to Section 3.01, and (y) each Issuing Lender an amount equal to such
Replaced Lender’s RL Percentage of any Unpaid Drawing (which at such time
remains an Unpaid Drawing) to the extent such amount was not theretofore funded
by such Replaced Lender to such Issuing Lender and (ii) all obligations of the
Borrower due and owing to the Replaced Lender at such time (other than those
specifically described in clause (i) above in respect of which the assignment
purchase price has been, or is concurrently being, paid) shall be paid in full
to such Replaced Lender concurrently with such replacement. Upon the execution
of the respective Assignment and Assumption Agreement, the payment of amounts
referred to in clauses (i) and (ii) above and, if so requested by the
Replacement Lender, delivery to the Replacement Lender of the appropriate Note
or Notes executed by the Borrower, the Replacement Lender shall become a Lender
hereunder and the Replaced Lender shall cease to constitute a Lender hereunder,
except with respect to indemnification provisions under this Agreement
(including, without limitation, Sections 1.10, 1.11, 2.06, 4.04, 12.06 and
13.01), which shall survive as to such Replaced Lender.

 

1.14. Limitation on Additional Amounts, etc. Notwithstanding anything to the
contrary contained in Section 1.10, 1.11, 2.06 or 4.04 of this Agreement, unless
a Lender gives

 

11



--------------------------------------------------------------------------------

notice to the Borrower that it is obligated to pay an amount under such Section
within six months after the later of (x) the date the Lender incurs the
respective increased costs, loss, expense or liability, reduction in amounts
received or receivable or reduction in return on capital or (y) the date such
Lender has actual knowledge of its incurrence of the respective increased costs,
loss, expense or liability, reductions in amounts received or receivable or
reduction in return on capital, then such Lender shall only be entitled to be
compensated for such amount by the Borrower pursuant to said Section 1.10, 1.11,
2.06 or 4.04, as the case may be, to the extent of the costs, loss, expense or
liability, reduction in amounts received or receivable or reduction in return on
capital that are incurred or suffered on or after the date which occurs six
months prior to such Lender giving notice to the Borrower that it is obligated
to pay the respective amounts pursuant to said Section 1.10, 1.11, 2.06 or 4.04,
as the case may be. This Section 1.14 shall have no applicability to any Section
of this Agreement other than said Sections 1.10, 1.11, 2.06 and 4.04.

 

SECTION 2. Letters of Credit.

 

2.01. Letters of Credit. (a) Subject to and upon the terms and conditions set
forth herein, the Borrower may request that an Issuing Lender issue, at any time
and from time to time on and after the Initial Borrowing Date and prior to the
60th day prior to the Revolving Loan Maturity Date, for the account of the
Borrower and for the benefit of (x) any holder (or any trustee, agent or other
similar representative for any such holders) of L/C Supportable Obligations, an
irrevocable standby letter of credit, in a form customarily used by such Issuing
Lender or in such other form as is reasonably acceptable to such Issuing Lender,
and (y) sellers of goods to the Company, the Borrower or any of their respective
Subsidiaries (subject to the terms of Section 2.01(b)), an irrevocable trade
letter of credit, in a form customarily used by such Issuing Lender or in such
other form as has been approved by such Issuing Lender (each such letter of
credit, a “Letter of Credit”). All Letters of Credit shall be denominated in
Dollars and shall be issued on a sight basis only.

 

(b) Subject to and upon the terms and conditions set forth herein, each Issuing
Lender agrees that it will, at any time and from time to time on and after the
Initial Borrowing Date and prior to the 60th day prior to the Revolving Loan
Maturity Date, following its receipt of the respective Letter of Credit Request,
issue for account of the Borrower, one or more Letters of Credit as are
permitted to remain outstanding hereunder without giving rise to a Default or an
Event of Default, provided that (x) following the date on which the Borrower
ceases to be a Subsidiary of the Company, no Letters of Credit shall be issued
in support of L/C Supportable Obligations of the Company or any of its
Subsidiaries, or for the benefit of sellers of goods to the Company or any of
its Subsidiaries, and any such outstanding Letters of Credit shall be fully cash
collateralized in a manner and pursuant to documentation satisfactory to the
Administrative Agent and the respective Issuing Lender, and (y) no Issuing
Lender shall be under any obligation to issue any Letter of Credit of the types
described above if at the time of such issuance:

 

(i) any order, judgment or decree of any governmental authority or arbitrator
shall purport by its terms to enjoin or restrain such Issuing Lender from
issuing such Letter of Credit or any requirement of law applicable to such
Issuing Lender or any request or directive (whether or not having the force of
law) from any governmental authority with jurisdiction over such Issuing Lender
shall prohibit, or request that such

 

12



--------------------------------------------------------------------------------

Issuing Lender refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon such Issuing Lender with
respect to such Letter of Credit any restriction or reserve or capital
requirement (for which such Issuing Lender is not otherwise compensated
hereunder) not in effect with respect to such Issuing Lender on the date hereof,
or any unreimbursed loss, cost or expense which was not applicable or in effect
with respect to such Issuing Lender as of the date hereof and which such Issuing
Lender reasonably and in good faith deems material to it; or

 

(ii) such Issuing Lender shall have received from the Borrower, any other Credit
Party or the Required Lenders prior to the issuance of such Letter of Credit
notice of the type described in the second sentence of Section 2.03(b).

 

2.02. Maximum Letter of Credit Outstandings; Final Maturities. Notwithstanding
anything to the contrary contained in this Agreement, (i) no Letter of Credit
shall be issued the Stated Amount of which, when added to the Letter of Credit
Outstandings (exclusive of Unpaid Drawings which are repaid on the date of, and
prior to the issuance of, the respective Letter of Credit) at such time would
exceed either (x) $100,000,000 or (y) when added to the aggregate principal
amount of all Revolving Loans then outstanding, an amount equal to the Total
Revolving Loan Commitment at such time, and (ii) each Letter of Credit shall,
unless fully cash collateralized on and after the date of issuance thereof in a
manner and pursuant to documentation satisfactory to the Administrative Agent
and the respective Issuing Lender, by its terms terminate (x) in the case of
standby Letters of Credit, on or before the earlier of (A) the date which occurs
12 months (or such longer period as shall be approved by the Administrative
Agent and the respective Issuing Lender) after the date of the issuance thereof
(although any such standby Letter of Credit shall be extendible for successive
periods of up to 12 months, but, in each case, not beyond the tenth Business Day
prior to the Revolving Loan Maturity Date, on terms acceptable to the respective
Issuing Lender) and (B) ten Business Days prior to the Revolving Loan Maturity
Date, and (y) in the case of trade Letters of Credit, on or before the earlier
of (A) the date which occurs 180 days after the date of issuance thereof and (B)
30 days prior to the Revolving Loan Maturity Date.

 

2.03. Letter of Credit Requests; Minimum Stated Amount. (a) Whenever the
Borrower desires that a Letter of Credit be issued for its account, the Borrower
shall give the Administrative Agent and the respective Issuing Lender at least
three Business Days’ (or such shorter period as is acceptable to such Issuing
Lender) written notice thereof (including by way of facsimile). Each notice
shall be in the form of Exhibit C, appropriately completed (each a “Letter of
Credit Request”).

 

(b) The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the Borrower to the Lenders that such Letter of
Credit may be issued in accordance with, and will not violate the requirements
of, Section 2.02. Unless the respective Issuing Lender has received notice from
the Borrower, any other Credit Party or the Required Lenders before it issues a
Letter of Credit that one or more of the conditions specified in Section 5 or 6
are not then satisfied, or that the issuance of such Letter of Credit would
violate Section 2.02, then such Issuing Lender shall, subject to the terms and
conditions of this Agreement, issue the requested Letter of Credit for the
account of the Borrower in accordance with such Issuing Lender’s usual and
customary practices. Upon the issuance of or modification

 

13



--------------------------------------------------------------------------------

or amendment to any standby Letter of Credit, each Issuing Lender shall promptly
notify the Borrower and the Administrative Agent, in writing of such issuance,
modification or amendment and such notice shall be accompanied by a copy of such
Letter of Credit or the respective modification or amendment thereto, as the
case may be. Promptly after receipt of such notice the Administrative Agent
shall notify the Participants, in writing, of such issuance, modification or
amendment. On the first Business Day of each week, each Issuing Lender shall
furnish the Administrative Agent with a written (including via facsimile) report
of the daily aggregate outstandings of trade Letters of Credit issued by such
Issuing Lender for the immediately preceding week. Notwithstanding anything to
the contrary contained in this Agreement, in the event that a Lender Default
exists with respect to an RL Lender, no Issuing Lender shall be required to
issue any Letter of Credit unless such Issuing Lender has entered into
arrangements satisfactory to it and the Borrower to eliminate such Issuing
Lender’s risk with respect to the participation in Letters of Credit by the
Defaulting Lender or Lenders, including by cash collateralizing such Defaulting
Lender’s or Lenders’ RL Percentage of the Letter of Credit Outstandings.

 

(c) The initial Stated Amount of each Letter of Credit shall not be less than
$10,000 or such lesser amount as is acceptable to the respective Issuing Lender.

 

2.04. Letter of Credit Participations. (a) Immediately upon the issuance by an
Issuing Lender of any Letter of Credit, such Issuing Lender shall be deemed to
have sold and transferred to each RL Lender, and each such RL Lender (in its
capacity under this Section 2.04, a “Participant”) shall be deemed irrevocably
and unconditionally to have purchased and received from such Issuing Lender,
without recourse or warranty, an undivided interest and participation, to the
extent of such Participant’s RL Percentage, in such Letter of Credit, each
drawing or payment made thereunder and the obligations of the Borrower under
this Agreement with respect thereto, and any security therefor or guaranty
pertaining thereto. Upon any change in the Revolving Loan Commitments or RL
Percentages of the Lenders pursuant to Section 1.13 or 13.04(b), it is hereby
agreed that, with respect to all outstanding Letters of Credit and Unpaid
Drawings relating thereto, there shall be an automatic adjustment to the
participations pursuant to this Section 2.04 to reflect the new RL Percentages
of the assignor and assignee Lender, as the case may be.

 

(b) In determining whether to pay under any Letter of Credit, no Issuing Lender
shall have any obligation relative to the other Lenders other than to confirm
that any documents required to be delivered under such Letter of Credit appear
to have been delivered and that they appear to substantially comply on their
face with the requirements of such Letter of Credit. Any action taken or omitted
to be taken by an Issuing Lender under or in connection with any Letter of
Credit issued by it shall not create for such Issuing Lender any resulting
liability to the Borrower, any other Credit Party, any Lender or any other
Person unless such action is taken or omitted to be taken with gross negligence
or willful misconduct on the part of such Issuing Lender (as determined by a
court of competent jurisdiction in a final and non-appealable decision).

 

(c) In the event that an Issuing Lender makes any payment under any Letter of
Credit issued by it and the Borrower shall not have reimbursed such amount in
full to such Issuing Lender pursuant to Section 2.05(a), such Issuing Lender
shall promptly notify the

 

14



--------------------------------------------------------------------------------

Administrative Agent, which shall promptly notify each Participant of such
failure, and each Participant shall promptly and unconditionally pay to such
Issuing Lender the amount of such Participant’s RL Percentage of such
unreimbursed payment in Dollars and in same day funds. If the Administrative
Agent so notifies, prior to 12:00 Noon (New York time) on any Business Day, any
Participant required to fund a payment under a Letter of Credit, such
Participant shall make available to the respective Issuing Lender in Dollars
such Participant’s RL Percentage of the amount of such payment on such Business
Day in same day funds. If and to the extent such Participant shall not have so
made its RL Percentage of the amount of such payment available to the respective
Issuing Lender, such Participant agrees to pay to such Issuing Lender, forthwith
on demand such amount, together with interest thereon, for each day from such
date until the date such amount is paid to such Issuing Lender at the overnight
Federal Funds Rate for the first three days and at the interest rate applicable
to Revolving Loans that are maintained as Base Rate Loans for each day
thereafter. The failure of any Participant to make available to an Issuing
Lender its RL Percentage of any payment under any Letter of Credit issued by
such Issuing Lender shall not relieve any other Participant of its obligation
hereunder to make available to such Issuing Lender its RL Percentage of any
payment under any Letter of Credit on the date required, as specified above, but
no Participant shall be responsible for the failure of any other Participant to
make available to such Issuing Lender such other Participant’s RL Percentage of
any such payment.

 

(d) Whenever an Issuing Lender receives a payment of a reimbursement obligation
as to which it has received any payments from the Participants pursuant to
clause (c) above, such Issuing Lender shall pay to each such Participant which
has paid its RL Percentage thereof, in Dollars and in same day funds, an amount
equal to such Participant’s share (based upon the proportionate aggregate amount
originally funded by such Participant to the aggregate amount funded by all
Participants) of the principal amount of such reimbursement obligation and
interest thereon accruing after the purchase of the respective participations.

 

(e) Upon the request of any Participant, each Issuing Lender shall furnish to
such Participant copies of any standby Letter of Credit issued by it and such
other documentation as may reasonably be requested by such Participant.

 

(f) The obligations of the Participants to make payments to each Issuing Lender
with respect to Letters of Credit shall be irrevocable and not subject to any
qualification or exception whatsoever and shall be made in accordance with the
terms and conditions of this Agreement under all circumstances, including,
without limitation, any of the following circumstances:

 

(i) any lack of validity or enforceability of this Agreement or any of the other
Credit Documents;

 

(ii) the existence of any claim, setoff, defense or other right which the
Company or any of its Subsidiaries may have at any time against a beneficiary
named in a Letter of Credit, any transferee of any Letter of Credit (or any
Person for whom any such transferee may be acting), the Administrative Agent,
any Participant, or any other Person, whether in connection with this Agreement,
any Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction

 

15



--------------------------------------------------------------------------------

between the Company or any Subsidiary of the Company and the beneficiary named
in any such Letter of Credit);

 

(iii) any draft, certificate or any other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

 

(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

 

(v) the occurrence of any Default or Event of Default.

 

2.05. Agreement to Repay Letter of Credit Drawings. (a) The Borrower agrees to
reimburse each Issuing Lender, by making payment to the Administrative Agent in
immediately available funds at the Payment Office, for any payment or
disbursement made by such Issuing Lender under any Letter of Credit issued by it
(each such amount, so paid until reimbursed, an “Unpaid Drawing”), not later
than one Business Day following receipt by the Borrower of notice of such
payment or disbursement (provided that no such notice shall be required to be
given if a Default or an Event of Default under Section 10.05 shall have
occurred and be continuing, in which case the Unpaid Drawing shall be due and
payable immediately without presentment, demand, protest or notice of any kind
(all of which are hereby waived by the Borrower)), with interest on the amount
so paid or disbursed by such Issuing Lender, to the extent not reimbursed prior
to 2:00 P.M. (New York time) on the date of such payment or disbursement, from
and including the date paid or disbursed to but excluding the date such Issuing
Lender was reimbursed by the Borrower therefor at a rate per annum equal to the
Base Rate in effect from time to time plus the Applicable Margin as in effect
from time to time for Revolving Loans that are maintained as Base Rate Loans;
provided, however, to the extent such amounts are not reimbursed prior to 2:00
P.M. (New York time) on the third Business Day following the receipt by the
Borrower of notice of such payment or disbursement or following the occurrence
of a Default or an Event of Default under Section 10.05, interest shall
thereafter accrue on the amounts so paid or disbursed by such Issuing Lender
(and until reimbursed by the Borrower) at a rate per annum equal to the Base
Rate in effect from time to time plus the Applicable Margin for Revolving Loans
that are maintained as Base Rate Loans as in effect from time to time plus 2%,
with such interest to be payable on demand. Each Issuing Lender shall give the
Borrower prompt written notice of each Drawing under any Letter of Credit issued
by it, provided that the failure to give any such notice shall in no way affect,
impair or diminish the Borrower’s obligations hereunder.

 

(b) The obligations of the Borrower under this Section 2.05 to reimburse each
Issuing Lender with respect to drafts, demands and other presentations for
payment under Letters of Credit issued by it (each a “Drawing”) (including, in
each case, interest thereon) shall be absolute and unconditional under any and
all circumstances and irrespective of any setoff, counterclaim or defense to
payment which the Company or any Subsidiary of the Company may have or have had
against any Lender (including in its capacity as an Issuing Lender or as a
Participant), including, without limitation, any defense based upon the failure
of any drawing under a Letter of Credit to conform to the terms of the Letter of
Credit or any nonapplication or misapplication by the beneficiary of the
proceeds of such Drawing; provided, however, that the

 

16



--------------------------------------------------------------------------------

Borrower shall not be obligated to reimburse any Issuing Lender for any wrongful
payment made by such Issuing Lender under a Letter of Credit issued by it as a
result of acts or omissions constituting willful misconduct or gross negligence
on the part of such Issuing Lender (as determined by a court of competent
jurisdiction in a final and non-appealable decision).

 

2.06. Increased Costs. If at any time after the Effective Date, the introduction
of or any change in any applicable law, rule, regulation, order, guideline or
request or in the interpretation or administration thereof by any governmental
authority charged with the interpretation or administration thereof, or
compliance by any Issuing Lender or any Participant with any request or
directive by any such governmental authority (whether or not having the force of
law), shall either (i) impose, modify or make applicable any reserve, deposit,
capital adequacy or similar requirement against letters of credit issued by any
Issuing Lender or participated in by any Participant, or (ii) impose on any
Issuing Lender or any Participant any other conditions relating, directly or
indirectly, to this Agreement or any Letter of Credit; and the result of any of
the foregoing is to increase the cost to any Issuing Lender or any Participant
of issuing, maintaining or participating in any Letter of Credit, or reduce the
amount of any sum received or receivable by any Issuing Lender or any
Participant hereunder or reduce the rate of return on its capital with respect
to Letters of Credit (except for (A) changes in the taxation of the net income
or profits of such Issuing Lender or such Participant pursuant to the laws of
the jurisdiction in which it is organized or in which its principal office or
applicable lending office is located or any subdivision thereof or therein or
(B) taxes, and amounts relating thereto, governed by Section 4.04 (or (x) any
tax imposed on or measured by the net income (or capital or franchise or similar
taxes imposed in lieu of a net income tax) of a Lender, an Issuing Lender or an
Agent, as the case may be, pursuant to the laws of the jurisdiction in which it
is organized or the jurisdiction in which the principal office or applicable
lending office of such Lender, such Issuing Lender or such Agent, as the case
may be, is located or any subdivision thereof or therein, and (y) any liability
for interest and penalties arising with respect to such excluded taxes described
in clause (x) above)), then, upon the delivery of the certificate referred to
below to the Borrower by any Issuing Lender or any Participant (a copy of which
certificate shall be sent by such Issuing Lender or such Participant to the
Administrative Agent), the Borrower agrees to pay to such Issuing Lender or such
Participant such additional amount or amounts as will compensate such Issuing
Lender or such Participant for such increased cost or reduction in the amount
receivable or reduction on the rate of return on its capital. Any Issuing Lender
or any Participant, upon determining that any additional amounts will be payable
pursuant to this Section 2.06, will give prompt written notice thereof to the
Borrower, which notice shall include a certificate submitted to the Borrower by
such Issuing Lender or such Participant (a copy of which certificate shall be
sent by the Issuing Lender or such Participant to the Administrative Agent),
setting forth in reasonable detail the basis for the calculation of such
additional amount or amounts necessary to compensate such Issuing Lender or such
Participant. The certificate required to be delivered pursuant to this Section
2.06 shall, absent manifest error, be final and conclusive and binding on the
Borrower.

 

SECTION 3. Commitment Commission; Fees; Reductions of Commitment.

 

3.01. Fees. (a) The Borrower agrees to pay to the Administrative Agent for
distribution to each Non-Defaulting A-2 Term Lender a commitment commission (the
“A-2 Term Commitment Commission”) for the period from and including the Initial
Borrowing Date

 

17



--------------------------------------------------------------------------------

to and including the date occurring 270 days after the Initial Borrowing Date
(or such earlier date on which the Total A-2 Term Loan Commitment has been
terminated) computed at a rate per annum equal to 1.25% of the A-2 Term Loan
Commitment of such Non-Defaulting A-2 Term Lender as in effect from time to
time. Accrued A-2 Term Commitment Commission shall be due and payable quarterly
in arrears on each Quarterly Payment Date and on the date upon which the Total
A-2 Term Loan Commitment is terminated.

 

(b) The Borrower agrees to pay to the Administrative Agent for distribution to
each Non-Defaulting RL Lender a commitment commission (the “RL Commitment
Commission”) for the period from and including the Initial Borrowing Date to and
including the Revolving Loan Maturity Date (or such earlier date on which the
Total Revolving Loan Commitment has been terminated) computed at a rate per
annum equal to 0.50% of the Unutilized Revolving Loan Commitment of such
Non-Defaulting RL Lender as in effect from time to time. Accrued RL Commitment
Commission shall be due and payable quarterly in arrears on each Quarterly
Payment Date and on the date upon which the Total Revolving Loan Commitment is
terminated.

 

(c) The Borrower agrees to pay to the Administrative Agent for distribution to
each RL Lender (based on each such RL Lender’s respective RL Percentage) a fee
in respect of each Letter of Credit (the “Letter of Credit Fee”) for the period
from and including the date of issuance of such Letter of Credit to and
including the date of termination or expiration of such Letter of Credit,
computed at a rate per annum equal to the Applicable Margin as in effect from
time to time during such period with respect to Revolving Loans that are
maintained as Eurodollar Loans on the daily Stated Amount of each such Letter of
Credit. Accrued Letter of Credit Fees shall be due and payable quarterly in
arrears on each Quarterly Payment Date and on the first day on or after the
termination of the Total Revolving Loan Commitment upon which no Letters of
Credit remain outstanding.

 

(d) The Borrower agrees to pay to each Issuing Lender, for its own account, a
facing fee in respect of each Letter of Credit issued by it (the “Facing Fee”)
for the period from and including the date of issuance of such Letter of Credit
to and including the date of termination or expiration of such Letter of Credit,
computed at a rate per annum equal to 1/8 of 1% on the daily Stated Amount of
such Letter of Credit, provided that in any event the minimum amount of Facing
Fees payable in any twelve-month period for each Letter of Credit shall be not
less than $500. Accrued Facing Fees shall be due and payable quarterly in
arrears on each Quarterly Payment Date and upon the first day on or after the
termination of the Total Revolving Loan Commitment upon which no Letters of
Credit remain outstanding.

 

(e) The Borrower agrees to pay to each Issuing Lender, for its own account, upon
each payment under, issuance of, or amendment to, any Letter of Credit issued by
it, such amount as shall at the time of such event be the administrative charge
and the reasonable expenses which such Issuing Lender is generally imposing in
connection with such occurrence with respect to letters of credit.

 

(f) The Borrower agrees to pay to the Agents such fees as may be agreed to in
writing from time to time by the Borrower or any of its Subsidiaries and the
Agents.

 

18



--------------------------------------------------------------------------------

 

3.02. Voluntary Termination of Unutilized Commitments. (a) Upon at least three
Business Days’ prior written notice to the Administrative Agent at the Notice
Office (which notice the Administrative Agent shall promptly transmit to each of
the Lenders), the Borrower shall have the right, at any time or from time to
time, without premium or penalty to terminate the Total Unutilized Revolving
Loan Commitment or the Total A-2 Term Loan Commitment, in whole, or reduce
either or both in part, pursuant to this Section 3.02(a), in an integral
multiple of $1,000,000 in the case of partial reductions to the Total Unutilized
Revolving Loan Commitment or the Total A-2 Term Loan Commitment, provided that
each such reduction shall apply proportionately to permanently reduce the
Revolving Loan Commitment or the A-2 Term Loan Commitment of each RL Lender or
A-2 Term Lender, as applicable.

 

(b) In the event of a refusal by a Lender to consent to certain proposed
changes, waivers, discharges or terminations with respect to this Agreement
which have been approved by the Required Lenders as (and to the extent) provided
in Section 13.12(b), the Borrower may, subject to its compliance with the
requirements of Section 13.12(b), upon five Business Days’ prior written notice
to the Administrative Agent at the Notice Office (which notice the
Administrative Agent shall promptly transmit to each of the Lenders) terminate
all of the Commitments of such Lender, so long as all Loans, together with
accrued and unpaid interest, Fees and all other amounts, owing to such Lender
are repaid concurrently with the effectiveness of such termination pursuant to
Section 4.01(b) (at which time Schedule I shall be deemed modified to reflect
such changed amounts) and such Lender’s RL Percentage of all outstanding Letters
of Credit is cash collateralized in a manner satisfactory to the Administrative
Agent and the respective Issuing Lenders, and at such time, such Lender shall no
longer constitute a “Lender” for purposes of this Agreement, except with respect
to indemnifications under this Agreement (including, without limitation,
Sections 1.10, 1.11, 2.06, 4.04, 12.06 and 13.01), which shall survive as to
such repaid Lender.

 

3.03. Mandatory Reduction of Commitments. (a) The Total Commitment (and the
Commitment of each Lender) shall terminate in its entirety on March 24, 2003,
unless the Initial Borrowing Date has occurred on or prior to such date.

 

(b) In addition to any other mandatory commitment reductions pursuant to this
Section 3.03, the Total A-1 Term Loan Commitment (and the A-1 Term Loan
Commitment of each Lender) shall terminate in its entirety on the Initial
Borrowing Date (after giving effect to the incurrence of A-1 Term Loans on such
date).

 

(c) In addition to any other mandatory commitment reductions pursuant to this
Section 3.03, the Total A-2 Term Loan Commitment shall (i) be permanently
reduced on each date on which a Borrowing of A-2 Term Loans occurs (after giving
effect to the incurrence of A-2 Term Loans on such date), in an amount equal to
the aggregate principal amount of A-2 Term Loans incurred on such date and (ii)
terminate in its entirety (to the extent not theretofore terminated) on the date
occurring 270 days after the Initial Borrowing Date (after giving effect to any
incurrence of A-2 Term Loans on such date) whether or not any A-2 Term Loans are
incurred on such date.

 

(d) In addition to any other mandatory commitment reductions pursuant to this
Section 3.03, the Total B Term Loan Commitment (and the B Term Loan Commitment
of

 

19



--------------------------------------------------------------------------------

each Lender) shall terminate in its entirety on the Initial Borrowing Date
(after giving effect to the incurrence of B Term Loans on such date).

 

(e) In addition to any other mandatory commitment reductions pursuant to this
Section 3.03, the Total Revolving Loan Commitment (and the Revolving Loan
Commitment of each Lender) shall terminate in its entirety on the Revolving Loan
Maturity Date.

 

(f) In addition to any other mandatory commitment reductions pursuant to this
Section 3.03, unless the Required Lenders otherwise agree in writing, the Total
Commitment (and the Commitment of each Lender) shall terminate upon the date on
which a Change of Control occurs.

 

(g) Each reduction to, or termination of, the Total A-1 Term Loan Commitment,
the Total A-2 Term Loan Commitment, the Total B Term Loan Commitment or the
Total Revolving Loan Commitment shall be applied to proportionately reduce or
terminate, as the case may be, the A-1 Term Loan Commitment, the A-2 Term Loan
Commitment, the B Term Loan Commitment or the Revolving Loan Commitment of each
Lender with such a Commitment.

 

SECTION 4. Prepayments; Payments; Taxes.

 

4.01. Voluntary Prepayments. (a) The Borrower shall have the right to prepay the
Loans, without premium or penalty, in whole or in part at any time and from time
to time on the following terms and conditions: (i) the Borrower shall give the
Administrative Agent prior to 12:00 Noon (New York time) at the Notice Office
(x) at least one Business Day’s prior written notice (or telephonic notice
promptly confirmed in writing) of its intent to prepay Base Rate Loans and (y)
at least three Business Days’ prior written notice (or telephonic notice
promptly confirmed in writing) of its intent to prepay Eurodollar Loans, which
notice (in each case) shall specify whether A-1 Term Loans, A-2 Term Loans, B
Term Loans or Revolving Loans shall be prepaid, the amount of such prepayment
and the Types of Loans to be prepaid and, in the case of Eurodollar Loans, the
specific Borrowing or Borrowings pursuant to which such Eurodollar Loans were
made, and which notice the Administrative Agent shall promptly transmit to each
of the Lenders; (ii) (x) each partial prepayment of Term Loans pursuant to this
Section 4.01(a) shall be in an aggregate principal amount of at least $1,000,000
(or such lesser amount as is acceptable to the Administrative Agent), and (y)
each partial prepayment of Revolving Loans pursuant to this Section 4.01(a)
shall be in an aggregate principal amount of at least $250,000 (or such lesser
amount as is acceptable to the Administrative Agent), provided that if any
partial prepayment of Eurodollar Loans made pursuant to any Borrowing shall
reduce the outstanding principal amount of Eurodollar Loans made pursuant to
such Borrowing to an amount less than the Minimum Borrowing Amount applicable
thereto, then such Borrowing may not be continued as a Borrowing of Eurodollar
Loans (and same shall automatically be converted into a Borrowing of Base Rate
Loans) and any election of an Interest Period with respect thereto given by the
Borrower shall have no force or effect; (iii) each prepayment pursuant to this
Section 4.01(a) in respect of any Loans made pursuant to a Borrowing shall be
applied pro rata among such Loans, provided that at the Borrower’s election in
connection with any prepayment of Revolving Loans pursuant to this Section
4.01(a), such prepayment shall not, so long as no Default or Event of Default
then exists, be applied to any Revolving Loan of a Defaulting Lender; and (iv)
each voluntary

 

20



--------------------------------------------------------------------------------

prepayment of Term Loans pursuant to this Section 4.01(a) shall, except as
otherwise provided in Section 4.02(l), be applied pro rata to each Tranche of
outstanding Term Loans, with the A-1 Term Loans to be allocated the A-1 Term
Loan Percentage of the amount of such prepayment, the A-2 Term Loans to be
allocated the A-2 Term Loan Percentage of the amount of such payment (it being
understood and agreed that if the outstanding principal amount of A-2 Term Loans
at such time is less than the A-2 Term Loan Percentage of such payment, then the
amount that would otherwise be applied to prepay the A-2 Term Loans shall be
applied to reduce the Total A-2 Term Loan Commitment) and the B Term Loans to be
allocated the B Term Loan Percentage of the amount of such payment; and (v) each
prepayment of any Tranche of Term Loans pursuant to this Section 4.01(a) shall
be applied (I) first, to reduce in direct order of maturity the Scheduled
Repayments of such Tranche of Term Loans which are due and payable within twelve
months from the date of such payment and (II) second, to the extent in excess of
the amounts required to be applied pursuant to the preceding clause (I), to
reduce the then remaining Scheduled Repayments of such Tranche of Term Loans
being prepaid on a pro rata basis (based upon the then remaining unpaid
principal amounts of such Scheduled Repayments after giving effect to all prior
reductions thereto).

 

(b) In the event of a refusal by a Lender to consent to certain proposed
changes, waivers, discharges or terminations with respect to this Agreement
which have been approved by the Required Lenders as (and to the extent) provided
in Section 13.12(b), the Borrower may, upon five Business Days’ prior written
notice to the Administrative Agent at the Notice Office (which notice the
Administrative Agent shall promptly transmit to each of the Lenders) repay all
Loans, together with accrued and unpaid interest, Fees, and other amounts owing
to such Lender in accordance with, and subject to the requirements of, said
Section 13.12(b) so long as (I) all Commitments of such Lender are terminated
concurrently with such repayment pursuant to Section 3.02(b) (at which time
Schedule I shall be deemed modified to reflect the changed Commitments), (II)
such Lender’s RL Percentage of all outstanding Letters of Credit is cash
collateralized in a manner satisfactory to the Administrative Agent and the
respective Issuing Lenders and (III) the consents, if any, required under
Section 13.12(b) in connection with the repayment pursuant to this clause (b)
have been obtained. Each prepayment of any Term Loans pursuant to this Section
4.01(b) shall be applied to reduce the then remaining Scheduled Repayments of
the Term Loans on a pro rata basis (based upon the then remaining unpaid
principal amounts of such Scheduled Repayments after giving effect to all prior
reductions thereto).

 

4.02. Mandatory Repayments. (a) On any day on which the sum of (I) the aggregate
outstanding principal amount of all Revolving Loans (after giving effect to all
other repayments thereof on such date) and (II) the aggregate amount of all
Letter of Credit Outstandings exceeds the Total Revolving Loan Commitment at
such time, the Borrower shall prepay on such day the principal of Revolving
Loans in an amount equal to such excess. If, after giving effect to the
prepayment of all outstanding Revolving Loans, the aggregate amount of the
Letter of Credit Outstandings exceeds the Total Revolving Loan Commitment at
such time, the Borrower shall pay to the Administrative Agent at the Payment
Office on such day an amount of cash and/or Cash Equivalents equal to the amount
of such excess (up to a maximum amount equal to the Letter of Credit
Outstandings at such time), such cash and/or Cash Equivalents to be held as
security for all obligations of the Borrower to the Issuing Lenders and the
Lenders hereunder in a cash collateral account to be established by the
Administrative Agent.

 

21



--------------------------------------------------------------------------------

 

(b) (i) In addition to any other mandatory repayments pursuant to this Section
4.02, on each date set forth below, the Borrower shall be required to repay a
portion of the principal amount of A-1 Term Loans, to the extent then
outstanding, equal to the aggregate principal amount of A-1 Term Loans incurred
hereunder multiplied by the percentage set forth below opposite each such date
(each such repayment, as the same may be reduced as provided in Sections 4.01 or
4.02, an “A-1 Term Loan Scheduled Repayment”):

 

A-1 Term Loan Scheduled Repayment Date

--------------------------------------------------------------------------------

  

Percentage

--------------------------------------------------------------------------------

June 30, 2004

  

3.125%

September 30, 2004

  

3.125%

December 31, 2004

  

3.125%

March 31, 2005

  

3.125%

June 30, 2005

  

6.250%

September 30, 2005

  

6.250%

December 31, 2005

  

6.250%

March 31, 2006

  

6.250%

June 30, 2006

  

6.250%

September 30, 2006

  

6.250%

December 31, 2006

  

6.250%

March 31, 2007

  

6.250%

June 30, 2007

  

9.375%

September 30, 2007

  

9.375%

December 31, 2007

  

9.375%

A Term Loan Maturity Date

  

9.375%

 

(ii) In addition to any other mandatory repayments pursuant to this Section
4.02, on each date set forth below, the Borrower shall be required to repay a
portion of the principal amount of A-2 Term Loans, to the extent then
outstanding, equal to the aggregate principal amount of A-2 Term Loans incurred
hereunder multiplied by the percentage set forth below opposite each such date
(each such repayment, as the same may be reduced as provided in Sections 4.01 or
4.02, an “A-2 Term Loan Scheduled Repayment”):

 

22



--------------------------------------------------------------------------------

 

A-2 Term Loan Scheduled Repayment Date

--------------------------------------------------------------------------------

  

Percentage

--------------------------------------------------------------------------------

June 30, 2004

  

3.125%

September 30, 2004

  

3.125%

December 31, 2004

  

3.125%

March 31, 2005

  

3.125%

June 30, 2005

  

6.250%

September 30, 2005

  

6.250%

December 31, 2005

  

6.250%

March 31, 2006

  

6.250%

June 30, 2006

  

6.250%

September 30, 2006

  

6.250%

December 31, 2006

  

6.250%

March 31, 2007

  

6.250%

June 30, 2007

  

9.375%

September 30, 2007

  

9.375%

December 31, 2007

  

9.375%

A Term Loan Maturity Date

  

9.375%

 

(c) In addition to any other mandatory repayments pursuant to this Section 4.02,
on each date set forth below, the Borrower shall be required to repay that
principal amount of B Term Loans, to the extent then outstanding, as is set
forth below opposite each such date (each such repayment, as the same may be
reduced as provided in Sections 4.01 or 4.02, a “B Term Loan Scheduled
Repayment”):

 

B Term Loan Scheduled Repayment Date

--------------------------------------------------------------------------------

  

Amount

--------------------------------------------------------------------------------

March 31, 2004          

  

$10,500,000

March 31, 2005          

  

$10,500,000

March 31, 2006          

  

$10,500,000

 

23



--------------------------------------------------------------------------------

 

B Term Loan Scheduled Repayment Date

--------------------------------------------------------------------------------

  

Amount

--------------------------------------------------------------------------------

March 31, 2007

  

$10,500,000

March 31, 2008

  

  $10,500,000

September 30, 2008

  

$249,375,000

March 31, 2009

  

$249,375,000

September 30, 2009

  

$249,375,000

B Term Loan Maturity Date

  

$249,375,000

 

(d) In addition to any other mandatory repayments pursuant to this Section 4.02,
on each date on or after the Initial Borrowing Date upon which the Borrower or
any of its Subsidiaries receives any cash proceeds from any capital contribution
or any sale or issuance of its equity (other than (i) any capital contributions
made to any Subsidiary of the Borrower to the extent made by the Borrower or
another Subsidiary of the Borrower, (ii) any common equity contribution by the
Company to the Borrower the proceeds of which are used to consummate a Permitted
Acquisition and (iii) any common equity contribution by the Company to the
Borrower (not to exceed $50,000,000 in the aggregate) the proceeds of which are
used to consummate an Investment pursuant to Section 9.06(xv)), an amount equal
to 50% (0% if on such date no Default or Event of Default then exists and the
Total Leverage Ratio is less than 2.5:1.0) of the Net Equity Proceeds of such
capital contribution or sale or issuance of equity shall be applied on such date
as a mandatory repayment of principal of outstanding Term Loans in accordance
with the requirements of Sections 4.02(i) and (j).

 

(e) In addition to any other mandatory repayments pursuant to this Section 4.02,
on each date on or after the Initial Borrowing Date upon which the Borrower or
any of its Subsidiaries receives any cash proceeds from any incurrence of
Indebtedness (other than Indebtedness permitted to be incurred pursuant to
Section 9.05 as in effect on the Effective Date), an amount equal to 100% of the
Net Debt Proceeds of the respective incurrence of Indebtedness shall be applied
on such date as a mandatory repayment of principal of outstanding Term Loans in
accordance with the requirements of Sections 4.02(i) and (j).

 

(f) In addition to any other mandatory repayments pursuant to this Section 4.02,
on each date on or after the Initial Borrowing Date upon which the Borrower or
any of its Subsidiaries receives any cash proceeds from any Asset Sale, an
amount equal to 100% of the Net Sale Proceeds therefrom shall be applied on such
date as a mandatory repayment of principal of outstanding Term Loans in
accordance with the requirements of Sections 4.02(i) and (j); provided, however,
that (i) an amount equal to the Net Sale Proceeds of an Asset Sale shall not be
required to be so applied unless and until such Net Sale Proceeds, when taken
together with the Net Sale Proceeds of all other Asset Sales which have not yet
been applied pursuant to this Section 4.02(f) as a result of this clause (i),
equals $25,000,000 or more, and (ii) an amount equal to the Net Sale Proceeds
from any Asset Sale shall not be required to be so applied on such date so long
as no Default and no Event of Default then exists and the Borrower delivers a
certificate to the Administrative Agent stating that such Net Sale Proceeds
shall be used (or contractually

 

24



--------------------------------------------------------------------------------

committed to be used) to purchase assets (other than working capital and other
assets acquired in the ordinary course of business) used or to be used in the
businesses permitted pursuant to Section 9.16 within 270 days following the date
of such Asset Sale, provided further, that (A) if all or any portion of such Net
Sale Proceeds not required to be so applied as provided above in this Section
4.02(f) are not so reinvested (or contractually committed to be reinvested)
within such 270-day period (or such earlier date, if any, as the Borrower or the
relevant Subsidiary determines not to reinvest the Net Sale Proceeds from such
Asset Sale as set forth above), an amount equal to such remaining portion shall
be applied on the last day of such period (or such earlier date, as the case may
be) as provided above in this Section 4.02(f) without regard to the preceding
proviso and (B) if an amount equal to all or any portion of such Net Sale
Proceeds are not required to be applied on the 270th day referred to in clause
(A) above because such amount is contractually committed to be used and
subsequent to such date such contract is terminated or expires without such
portion being so used, then, unless such contract is promptly replaced with
another contract pursuant to which the respective Net Sale Proceeds will be
reinvested, such remaining portion shall be applied promptly following the date
of such termination or expiration as a mandatory repayment of principal of
outstanding Term Loans as provided above in this Section 4.02(f) (without regard
to the preceding proviso).

 

(g) In addition to any other mandatory repayments pursuant to this Section 4.02,
on each Excess Cash Payment Date an amount equal to 50% (0% if on such date no
Default or Event of Default then exists and the Total Leverage Ratio is less
than 2.5:1.0) of the Excess Cash Flow for the related Excess Cash Payment Period
shall be applied as a mandatory repayment of principal of outstanding Term Loans
in accordance with the requirements of Sections 4.02(i) and (j).

 

(h) In addition to any other mandatory repayments pursuant to this Section 4.02,
within 10 days following each date on or after the Initial Borrowing Date upon
which the Borrower or any of its domestic Subsidiaries receives any cash
proceeds from any Recovery Event (other than Recovery Events where the Net
Insurance Proceeds therefrom do not exceed $10,000,000), an amount equal to 100%
of the Net Insurance Proceeds from such Recovery Event shall be applied within
such ten-day period as a mandatory repayment of principal of outstanding Term
Loans in accordance with the requirements of Sections 4.02(i) and (j); provided,
however, that (i) so long as no Default or Event of Default then exists, such
Net Insurance Proceeds shall not be required to be so applied within such
ten-day period to the extent that the Borrower has delivered a certificate to
the Administrative Agent within such ten-day period stating that such Net
Insurance Proceeds shall be used (or contractually committed to be used) to
replace or restore any properties or assets in respect of which such Net
Insurance Proceeds were paid within 270 days following the date of the receipt
of such Net Insurance Proceeds (which certificate shall set forth the estimates
of the Net Insurance Proceeds to be so expended), provided further, that (A) if
all or any portion of such Net Insurance Proceeds not required to be so applied
pursuant to the preceding proviso are not so used (or contractually committed to
be used) within 270 days after the date of the receipt of such Net Insurance
Proceeds (or such earlier date, if any, as the Borrower or the relevant
Subsidiary determines not to reinvest the Net Insurance Proceeds relating to
such Recovery Event as set forth above), such remaining portion shall be applied
on the last day of such period (or such earlier date, as the case may be) as
provided above in this Section 4.02(h) without regard to the preceding proviso
and (B) if all or any portion of such Net Insurance Proceeds are not required to
be applied on the

 

25



--------------------------------------------------------------------------------

270th day referred to in clause (A) above because such amount is contractually
committed to be used and subsequent to such date such contract is terminated or
expires without such portion being so used, then, unless such contract is
promptly replaced with another contract pursuant to which the respective Net
Insurance Proceeds will be reinvested, such remaining portion shall be applied
promptly following the date of such termination or expiration as a mandatory
repayment of principal of outstanding Term Loans as provided above in this
Section 4.02(h) (without regard to the preceding proviso).

 

(i) Except as provided in Section 4.02(l), the amount of each principal
repayment of Term Loans made as required by Sections 4.02(d), (e), (f), (g) and
(h) shall be applied to repay the A-1 Term Loans (in an amount equal to the A-1
Term Loan Percentage of such aggregate repayment), the A-2 Term Loans (in an
amount equal to the A-2 Term Loan Percentage of such aggregate repayment (it
being understood and agreed that if the outstanding principal amount of A-2 Term
Loans at such time is less than the A-2 Term Loan Percentage of such aggregate
repayment, then the amount that would otherwise be applied to repay the A-2 Term
Loans shall be applied to reduce the Total A-2 Term Loan Commitment)) and the B
Term Loans (in an amount equal to the B Term Loan Percentage of such aggregate
repayment). Each prepayment of Term Loans pursuant to the preceding sentence
shall be applied to reduce the then remaining Scheduled Repayments of the
respective Tranche being repaid on a pro rata basis based on the amount of such
Scheduled Repayments after giving effect to all prior reductions thereto.

 

(j) With respect to each repayment of Loans required by this Section 4.02, the
Borrower may designate the Types of Loans of the respective Tranche which are to
be repaid and, in the case of Eurodollar Loans, the specific Borrowing or
Borrowings of the respective Tranche pursuant to which such Eurodollar Loans
were made, provided that: (i) repayments of Eurodollar Loans pursuant to this
Section 4.02 may only be made on the last day of an Interest Period applicable
thereto unless all Eurodollar Loans of the respective Tranche with Interest
Periods ending on such date of required repayment and all Base Rate Loans of the
respective Tranche have been paid in full; (ii) if any repayment of Eurodollar
Loans made pursuant to a single Borrowing shall reduce the outstanding
Eurodollar Loans made pursuant to such Borrowing to an amount less than the
Minimum Borrowing Amount applicable thereto, such Borrowing shall be
automatically converted into a Borrowing of Base Rate Loans; and (iii) each
repayment of any Loans made pursuant to a Borrowing shall be applied pro rata
among such Loans. In the absence of a designation by the Borrower as described
in the preceding sentence, the Administrative Agent shall, subject to the above,
make such designation in its sole discretion.

 

(k) In addition to any other mandatory repayments pursuant to this Section 4.02,
(i) all then outstanding A-1 Term Loans and A-2 Term Loans shall be repaid in
full on the A Term Loan Maturity Date, (ii) all then outstanding B Term Loans
shall be repaid in full on the B Term Loan Maturity Date, (iii) all then
outstanding Revolving Loans shall be repaid in full on the Revolving Loan
Maturity Date and (iv) unless the Required Lenders otherwise agree in writing,
all then outstanding Loans shall be repaid in full on the date on which a Change
of Control occurs.

 

(l) Notwithstanding anything to the contrary contained in this Section 4.02 or
elsewhere in this Agreement (including, without limitation, in Section 13.12),
at any time and to

 

26



--------------------------------------------------------------------------------

the extent that A-1 Term Loans and/or A-2 Term Loans remain outstanding, the
Lenders with outstanding B Term Loans shall have the option to waive voluntary
prepayment of such Loans pursuant to Section 4.01 or a mandatory repayment of
such Loans pursuant to Sections 4.02(d), (e), (f), (g) and/or (h) (each such
prepayment or repayment, a “Waivable Repayment”) upon the terms and provisions
set forth in this Section 4.02(l). The Borrower shall give to the Administrative
Agent written notice of its intention to make a Waivable Repayment at least five
Business Days prior to such repayment, which notice the Administrative Agent
shall promptly forward to all such Lenders (indicating in such notice the amount
of such repayment to be applied to each such Lender’s outstanding B Term Loans).
In the event any such Lender desires to waive such Lender’s right to receive any
such Waivable Repayment in whole or in part, such Lender shall so advise the
Administrative Agent no later than the close of business two Business Days after
the date of such notice from the Administrative Agent, which notice shall also
include the amount such Lender desires to receive in respect of such repayment.
If any Lender does not reply to the Administrative Agent within the two Business
Days, it will be deemed not to have waived any part of such repayment. If any
Lender does not specify an amount it wishes to receive, it will be deemed to
have accepted 100% of the total payment. In the event that any such Lender
waives all or part of such right to receive any such Waivable Repayment, the
Administrative Agent shall apply 100% of the amount so waived by such Lender to
the A-1 Term Loans and A-2 Term Loans in accordance with Sections 4.01 or 4.02
(as applicable), determined as if no B Term Loans were outstanding at such time
(provided that once all A-1 Term Loans and A-2 Term Loans have been repaid in
full, the amount so waived may be retained by the Borrower).

 

(m) In addition to any other mandatory repayments pursuant to this Section 4.02,
on each date upon which a mandatory repayment of Term Loans pursuant to Section
4.02(d), (e), (f), (g) or (h) is required (and exceeds in amount the sum of the
aggregate principal amount of Term Loans then outstanding plus the Total A-2
Term Loan Commitment at such time) or would be required if Term Loans were then
outstanding, the Borrower shall be required to repay outstanding Revolving
Loans, if any, in an aggregate principal amount equal to the amount, if any, by
which the amount required to be applied pursuant to said Sections (determined as
if an unlimited amount of Term Loans were actually outstanding) exceeds the sum
of the aggregate principal amount of Term Loans then outstanding plus the Total
A-2 Term Loan Commitment at such time.

 

4.03. Method and Place of Payment. Except as otherwise specifically provided
herein, all payments under this Agreement and under any Note shall be made to
the Administrative Agent for the account of the Lender or Lenders entitled
thereto not later than 2:00 P.M. (New York time) on the date when due and shall
be made in Dollars in immediately available funds at the Payment Office.
Whenever any payment to be made hereunder or under any Note shall be stated to
be due on a day which is not a Business Day, the due date thereof shall be
extended to the next succeeding Business Day and, with respect to payments of
principal, interest shall be payable at the applicable rate during such
extension.

 

4.04. Net Payments. (a) All payments made by the Borrower hereunder and under
any Note will be made without setoff, counterclaim or other defense. Except as
provided in Section 4.04(b), all such payments will be made free and clear of,
and without deduction or withholding for, any present or future taxes, levies,
imposts, duties, fees, assessments or other

 

27



--------------------------------------------------------------------------------

charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein with respect to
such payments (but excluding, except as provided in the second succeeding
sentence, (x) any tax imposed on or measured by the net income (or capital or
franchise or similar taxes imposed in lieu of a net income tax) of a Lender, an
Issuing Lender or an Agent, as the case may be, pursuant to the laws of the
jurisdiction in which it is organized or the jurisdiction in which the principal
office or applicable lending office of such Lender, such Issuing Lender or such
Agent, as the case may be, is located or any subdivision thereof or therein and
(y) any liability for interest and penalties arising with respect to such
excluded taxes described in clause (x) above) and all interest, penalties or
similar liabilities with respect to such non-excluded taxes, levies, imposts,
duties, fees, assessments or other charges (all such non-excluded taxes, levies,
imposts, duties, fees, assessments or other charges being referred to
collectively as “Taxes”). If any Taxes are so levied or imposed, the Borrower
agrees to pay the full amount of such Taxes, and such additional amounts as may
be necessary so that every payment of all amounts due under this Agreement or
under any Note, after withholding or deduction for or on account of any Taxes,
will not be less than the amount it would have received had no such withholding
or deduction been made. If any amounts are payable in respect of Taxes pursuant
to the preceding sentence, the Borrower agrees to reimburse each Lender, upon
the written request of such Lender, for the net additional taxes, if any,
imposed on or measured by the net income or net profits of such Lender pursuant
to the laws of the jurisdiction in which such Lender is organized or in which
the principal office or applicable lending office of such Lender is located or
under the laws of any political subdivision or taxing authority of any such
jurisdiction in which such Lender is organized or in which the principal office
or applicable lending office of such Lender is located and for any withholding
of taxes as such Lender shall determine are payable by, or withheld from, such
Lender, in respect of such amounts so paid to or on behalf of such Lender
pursuant to the preceding sentence and in respect of any amounts paid to or on
behalf of such Lender pursuant to this sentence. The Borrower will furnish to
the Administrative Agent within 60 days after the date the payment of any Taxes
is due pursuant to applicable law certified copies of tax receipts evidencing
such payment by the Borrower. The Borrower agrees to indemnify and hold harmless
each Lender, and reimburse such Lender upon its written request, for the amount
of any Taxes so levied or imposed and paid by such Lender.

 

(b) Each Lender, each Issuing Lender and each Agent that is not a United States
person (as such term is defined in Section 7701(a)(30) of the Code) for U.S.
Federal income tax purposes agrees to deliver to the Borrower and the
Administrative Agent on or prior to the Effective Date or, in the case of (x) a
Lender that is an assignee or transferee of an interest under this Agreement
pursuant to Section 1.13 or 13.04(b) (unless the respective Lender was already a
Lender hereunder immediately prior to such assignment or transfer), on the date
of such assignment or transfer to such Lender, (y) a successor Issuing Lender,
on the date such Issuing Lender becomes an Issuing Lender and (z) a successor
Agent, on the date of the appointment of such Agent, (i) two accurate and
complete original signed copies of Internal Revenue Service Form W-8ECI (with
respect to a complete exemption because the income is effectively connected with
a U.S. trade or business) or Form W-8BEN (with respect to a complete exemption
under an income tax treaty) (or successor forms) certifying to such Lender’s,
such Issuing Lender’s or such Agent’s, as the case may be, entitlement as of
such date to a complete exemption from United States withholding tax with
respect to payments to be made under this Agreement and under any Note, or (ii)
if the Lender, the Issuing Lender or the

 

28



--------------------------------------------------------------------------------

Agent, as the case may be, is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code and cannot deliver either Internal Revenue Service Form
W-8ECI (with respect to a complete exemption because the income is effectively
connected with a U.S. trade or business) or Form W-8BEN (with respect to a
complete exemption under an income tax treaty) (or any successor forms) pursuant
to clause (i) above, (x) a certificate substantially in the form of Exhibit D
(any such certificate, a “Section 4.04(b)(ii) Certificate”) and (y) two accurate
and complete original signed copies of Internal Revenue Service Form W-8BEN
(with respect to the portfolio interest exemption) (or successor form)
certifying to such Lender’s, such Issuing Lender’s or such Agent’s, as the case
may be, entitlement as of such date to a complete exemption from United States
withholding tax with respect to payments of interest to be made under this
Agreement and under any Note. Each Lender, each Issuing Lender and each Agent
that is a United States person (as such term is defined in Section 7701(a)(30)
of the Code) for U.S. Federal income tax purposes (other than each Lender, each
Issuing Lender and each Agent, as the case may be, that is treated as an exempt
recipient based on the indicators described in U.S. Treasury Regulation Section
1.6049-4(c)(1)(ii)) shall deliver at the time(s) and in the manner(s) described
above with respect to the other Internal Revenue Service Forms, to the Borrower
and the Administrative Agent, two accurate and complete original signed copies
of Internal Revenue Service Form W-9 (or successor form) certifying that such
person is exempt from United States backup withholding tax on payments made
hereunder or on any Note. In addition, each Lender, each Issuing Lender and each
Agent agrees that from time to time after the Effective Date, when a lapse in
time or change in circumstances renders the previous certification obsolete or
inaccurate in any material respect and from time to time thereafter upon
reasonable request by the Borrower or the Administrative Agent, such Lender,
such Issuing Lender or such Agent, as the case may be, will deliver to the
Borrower and the Administrative Agent two new accurate and complete original
signed copies of Internal Revenue Service Form W-8ECI (with respect to treatment
of the payment as income effectively connected with a U.S. trade or business),
Form W-8BEN (with respect to the benefits of any income tax treaty), or Form
W-8BEN (with respect to the portfolio interest exemption) and a Section
4.04(b)(ii) Certificate, as the case may be, and such other forms as may be
required in order to confirm or establish the entitlement of such Lender to a
continued exemption from or reduction in United States withholding tax with
respect to payments under this Agreement and any Note, or such Lender, such
Issuing Lender or such Agent, as the case may be, shall immediately notify the
Borrower and the Administrative Agent of its inability to deliver any such Form
or Certificate, in which case such Lender, such Issuing Lender or Agent, as the
case may be, shall not be required to deliver any such Form or Certificate
pursuant to this Section 4.04(b). Notwithstanding anything to the contrary
contained in Section 4.04(a), but subject to Section 13.04(b) and the
immediately succeeding sentence, (x) the Borrower shall be entitled, to the
extent it is required to do so by law, to deduct or withhold income or similar
taxes imposed by the United States (or any political subdivision or taxing
authority thereof or therein) from interest, Fees or other amounts payable
hereunder for the account of any Lender, any Issuing Lender or any Agent to the
extent that such Lender, such Issuing Lender or such Agent, as the case may be,
has not provided to the Borrower U.S. Internal Revenue Service Forms that
establish a complete exemption from such deduction or withholding and (y) the
Borrower shall not be obligated pursuant to Section 4.04(a) to gross-up payments
to be made to, or to indemnify, a Lender, an Issuing Lender or an Agent, as the
case may be, in respect of income or similar taxes imposed by the United States
if (I) such Lender, such Issuing Lender or such Agent, as the case may be, has
not provided to the Borrower the Internal Revenue

 

29



--------------------------------------------------------------------------------

Service Forms required to be provided to the Borrower pursuant to this Section
4.04(b) or (II) in the case of a payment, other than interest, to a Lender, an
Issuing Lender or an Agent, as the case may be, described in clause (ii) above,
to the extent that such Forms do not establish a complete exemption from
withholding of such taxes. Notwithstanding anything to the contrary contained in
the preceding sentence or elsewhere in this Section 4.04 and except as set forth
in Section 13.04(b), the Borrower agrees to pay any additional amounts and to
indemnify each Lender, each issuing Lender and each Agent in the manner set
forth in Section 4.04(a) (without regard to the identity of the jurisdiction
requiring the deduction or withholding) in respect of any amounts deducted or
withheld by it as described in the immediately preceding sentence as a result of
any changes after the Effective Date (or (A) in the case of a successor Issuing
Lender, after the date such Issuing Lender becomes an Issuing Lender, and (B) in
the case of a successor Agent, after the date of the appointment of such Agent)
in any applicable law, treaty, governmental rule, regulation, guideline or
order, or in the interpretation thereof, relating to the deducting or
withholding of such Taxes.

 

(c) If any Lender, any Issuing Lender or any Agent determines in its sole good
faith discretion that it has actually received any refund of tax in connection
with any deduction or withholding or payment of any additional amount pursuant
to this Section 4.04, such Person shall reimburse the Borrower in an amount
equal to such refund, net of all expenses incurred by such Person in connection
with such refund, provided, however, that (i) any Lender, any Issuing Lender and
any Agent may determine in its sole good faith discretion consistent with the
policies of such Lender, Issuing Lender or Agent, as the case may be, whether to
seek a refund of tax; (ii) any taxes that are imposed on a Lender, an Issuing
Lender or an Agent, as the case may be, as a result of a disallowance or
reduction (including through the expiration of any tax credit carryover or
carryback of such Lender, such Issuing Lender or such Agent, as the case may be,
that otherwise would not have expired) of any refund of tax with respect to
which such Lender, such Issuing Lender or such Agent, as the case may be, has
made a payment to the Borrower pursuant to this Section 4.04(c) shall be treated
as a Tax for which the Borrower is obligated to indemnify such Lender, Issuing
Lender or Agent, as the case may be, without any exclusions or defenses; (iii)
nothing in this Section 4.04(c) shall require a Lender, an Issuing Lender or an
Agent, as the case may be, to disclose any confidential information to the
Borrower (including, without limitation, its tax returns); and (iv) no Lender,
Issuing Lender or Agent, as the case may be, shall be required to pay any
amounts pursuant to this Section 4.04(c) at any time which a Default or Event of
Default exists.

 

SECTION 5. Conditions Precedent to Credit Events on the Initial Borrowing Date.
The obligation of each Lender to make Loans, and the obligation of each Issuing
Lender to issue Letters of Credit, on the Initial Borrowing Date, is subject at
the time of the making of such Loans or the issuance of such Letters of Credit
to the satisfaction of the following conditions:

 

5.01. Effective Date; Notes. On or prior to the Initial Borrowing Date, (i) the
Effective Date shall have occurred and (ii) there shall have been delivered to
the Administrative Agent for the account of each of the Lenders that has
requested same the appropriate A-1 Term Note, A-2 Term Note, B Term Note and/or
Revolving Note executed by the Borrower, in each case in the amount, maturity
and as otherwise provided herein.

 

30



--------------------------------------------------------------------------------

 

5.02. Officer’s Certificate. On the Initial Borrowing Date, the Administrative
Agent shall have received a certificate, dated the Initial Borrowing Date and
signed on behalf of the Borrower by the Chairman of the Board, the Chief
Executive Officer, the President or any Vice President of the Borrower,
certifying on behalf of the Borrower that all of the conditions in Sections
5.05, 5.06, 5.07, 5.08, 5.09 and 6.01 have been satisfied on such date.

 

5.03. Opinions of Counsel. On the Initial Borrowing Date, the Administrative
Agent shall have received (i) from Weil, Gotshal & Manges LLP, special counsel
to the Credit Parties, an opinion addressed to the Agents, the Collateral Agent
and each of the Lenders and dated the Initial Borrowing Date covering the
matters set forth in Exhibit E-1 and such other matters incident to the
transactions contemplated herein as any Agent may reasonably request, (ii) from
Robert M. Hall, Esq., General Counsel of the Borrower, an opinion addressed to
the Agents, the Collateral Agent and each of the Lenders and dated the Initial
Borrowing Date covering the matters set forth in Exhibit E-2 and such other
matters incident to the transactions contemplated herein as any Agent may
reasonably request and (iii) from local counsel in the states where each
Mortgaged Property is located, an opinion in form and substance reasonably
satisfactory to the Agents addressed to the Agents, the Collateral Agent and
each of the Lenders and dated the Initial Borrowing Date covering such matters
incident to the transactions contemplated herein as any Agent may reasonably
request.

 

5.04. Corporate Documents; Proceedings; etc. (a) On the Initial Borrowing Date,
the Administrative Agent shall have received a certificate from each Credit
Party, dated the Initial Borrowing Date, signed by the Chairman of the Board,
the Chief Executive Officer, the President or any Vice President of such Credit
Party, and attested to by the Secretary or any Assistant Secretary of such
Credit Party, in the form of Exhibit F with appropriate insertions, together
with copies of the certificate or articles of incorporation and by-laws (or
equivalent organizational documents), as applicable, of such Credit Party and
the resolutions of such Credit Party referred to in such certificate, and each
of the foregoing shall be in form and substance reasonably acceptable to the
Agents.

 

(b) On the Initial Borrowing Date, all corporate and legal proceedings and all
instruments and agreements in connection with the transactions contemplated by
this Agreement and the other Documents shall be reasonably satisfactory in form
and substance to the Agents, and each of the Agents shall have received all
information and copies of all documents and papers, including records of
corporate proceedings, governmental approvals, good standing certificates and
bring-down telegrams or facsimiles, if any, which such Agent may have reasonably
requested in connection therewith, such documents and papers where appropriate
to be certified by proper corporate, limited liability company or governmental
authorities.

 

5.05. Minimum Ratings. On or prior to the Initial Borrowing Date, the Borrower
shall have received a prospective senior secured credit rating of not less than
BB- from S&P and not less than Ba3 from Moody’s, and such ratings shall be in
effect on the Initial Borrowing Date.

 

5.06. Senior Notes. On or prior to the Initial Borrowing Date, (i) the Borrower
shall have received gross cash proceeds (calculated before underwriting fees) of
at least $1,400,000,000 from the issuance by it of the Senior Notes and (ii) the
Borrower shall have

 

31



--------------------------------------------------------------------------------

utilized all cash proceeds received by it from the issuance of the Senior Notes
to effect the Refinancing prior to utilizing any proceeds of the Term Loans for
such purpose. The aggregate amount of proceeds received by the Borrower from the
issuance of the Senior Notes, when added to the aggregate principal amount of
Term Loans to be incurred on the Initial Borrowing Date, shall be sufficient to
effect the Refinancing and to pay all fees and expenses in connection with the
Transaction. There shall have been delivered to the Administrative Agent true
and correct copies of all Senior Note Documents, and all of the terms and
conditions of the Senior Note Documents shall be in form and substance
satisfactory to the Agents.

 

5.07. Refinancing. (a) On or prior to the Initial Borrowing Date, the
commitments under the Existing Credit Agreement shall have been terminated, all
loans outstanding thereunder shall have been repaid in full, together with all
accrued and unpaid interest thereon, all accrued and unpaid fees thereon shall
have been paid in full, all letters of credit issued thereunder shall have been
terminated (or cash collateralized or incorporated as Letters of Credit under
this Agreement) and all other amounts owing pursuant to the Existing Credit
Agreement shall have been repaid in full.

 

(b) On the Initial Borrowing Date, all security interests in respect of, and
Liens securing, obligations under the Existing Credit Agreement relating to the
Borrower and its Subsidiaries shall have been terminated and released to the
satisfaction of the Agents, and the Administrative Agent shall have received all
such releases as may have been requested by the Agents, which releases shall be
in form and substance satisfactory to the Agents. Without limiting the
foregoing, there shall have been delivered (i) proper termination statements
(Form UCC-3, “in lieu of” continuation statements or the appropriate equivalent)
for filing under the UCC of (A) each jurisdiction where a financing statement
(Form UCC-1 or the equivalent) was filed with respect to the Company or any of
its Subsidiaries in connection with the security interests created pursuant to
the Existing Credit Agreement and the documentation related thereto and (B) each
jurisdiction of organization for the Company and each of its Subsidiaries and
(ii) a termination or reassignment of any security interest in, or Lien on, any
patents, trademarks, copyrights or similar interests of the Company or any of
its Subsidiaries on which filings have been made to secure obligations under the
Existing Credit Agreement, fully executed by the appropriate parties, all of
which shall be in form and substance satisfactory to the Agents.

 

(c) All of the terms and conditions of the Refinancing shall be satisfactory to
the Agents, and all conditions to the consummation of the Refinancing shall have
been satisfied (and not waived, unless consented to by the Agents and the
Required Lenders), to the satisfaction of the Agents and the Required Lenders.
Each component of the Refinancing shall have been consummated in all material
respects in accordance with the terms and conditions of the documentation
thereof and all applicable laws.

 

(d) On or prior to the Initial Borrowing Date, the General Motors Acceptance
Corporation credit facility of the Company shall have been repaid in full
(except for the $1.5 billion cash collateralized portion of the General Motors
Acceptance Corporation credit facility) (and all commitments thereunder
terminated and any liens (other than liens on such cash collateral) securing
such credit facilities released to the satisfaction of the Agents) and the
Borrower and its Subsidiaries shall have no outstanding Indebtedness or material
contingent liabilities, except for indebtedness incurred pursuant to (i) this
Agreement, (ii) the Senior Notes

 

32



--------------------------------------------------------------------------------

and (iii) the Existing Indebtedness. All terms and conditions of all Existing
Indebtedness permitted to remain outstanding after giving effect to the
Refinancing shall be required to be satisfactory to the Agents in their sole
discretion.

 

5.08. Adverse Change, Approvals. (a) On or prior to the Initial Borrowing Date,
nothing shall have occurred (and none of the Agents nor the Required Lenders
shall have become aware of any facts or conditions not previously disclosed by
the Borrower to the Agents or such Lenders or otherwise known by the Agents and
such Lenders) which has had, or could reasonably be expected to have, (i) a
Material Adverse Effect or (ii) a material adverse effect on the Transaction.

 

(b) On or prior to the Initial Borrowing Date, all necessary governmental
(domestic and foreign) and third party approvals and/or consents in connection
with the Refinancing, the other transactions contemplated hereby and the
granting of Liens under the Credit Documents shall have been obtained and remain
in effect, and all applicable waiting periods with respect thereto shall have
expired without any action being taken by any competent authority which, in the
judgment of the Agents, restrains, prevents or imposes materially adverse
conditions upon the consummation of the Refinancing or the other transactions
contemplated by the Documents or otherwise referred to herein or therein. On the
Initial Borrowing Date, there shall not exist any judgment, order, injunction or
other restraint issued or filed or a hearing seeking injunctive relief or other
restraint pending or notified prohibiting or imposing materially adverse
conditions upon the Transaction or the other transactions contemplated by the
Documents or otherwise referred to herein or therein.

 

5.09. Litigation. On the Initial Borrowing Date, there shall be no actions,
suits or proceedings pending or threatened by any entity (private or
governmental) with respect to the Refinancing, this Agreement or any other
Document, or which has had, or could reasonably be expected to have, a Material
Adverse Effect.

 

5.10. Pledge Agreement. On the Initial Borrowing Date, each Credit Party (other
than the Company) shall have duly authorized, executed and delivered the Pledge
Agreement in the form of Exhibit G (as amended, modified or supplemented from
time to time, the “Pledge Agreement”) and shall have delivered to the Collateral
Agent, as Pledgee thereunder, all of the Pledge Agreement Collateral, if any,
referred to therein and then owned by such Credit Party, (x) endorsed in blank
in the case of promissory notes constituting Pledge Agreement Collateral and (y)
together with executed and undated endorsements for transfer in the case of
equity interests constituting certificated Pledge Agreement Collateral, along
with all other documents or filings necessary or, in the reasonable opinion of
the Collateral Agent, desirable, to perfect the security interests purported to
be created by the Pledge Agreement, and the Pledge Agreement shall be in full
force and effect.

 

5.11. Hypothecation Agreement. On the Initial Borrowing Date, the Company shall
have duly authorized, executed and delivered the Hypothecation Agreement in the
form of Exhibit H (as amended, modified or supplemented from time to time, the
“Hypothecation Agreement”) and shall have delivered to the Collateral Agent, as
Pledgee thereunder, proper financing statements as may be necessary or, in the
reasonable opinion of the Collateral Agent,

 

33



--------------------------------------------------------------------------------

desirable, to perfect the security interests purported to be created by the
Hypothecation Agreement, and the Hypothecation Agreement shall be in full force
and effect.

 

5.12. Security Agreement. On the Initial Borrowing Date, each Credit Party
(other than the Company) shall have duly authorized, executed and delivered the
Security Agreement in the form of Exhibit I (as amended, modified or
supplemented from time to time, the “Security Agreement”) covering all of such
Credit Party’s Security Agreement Collateral, together with:

 

(i) proper financing statements (Form UCC-1 or the equivalent) fully executed
for filing under the UCC or other appropriate filing offices of each
jurisdiction as may be necessary or, in the reasonable opinion of the Collateral
Agent, desirable, to perfect the security interests purported to be created by
the Security Agreement;

 

(ii) certified copies of requests for information or copies (Form UCC-11), or
equivalent reports as of a recent date, listing all effective financing
statements that name the Borrower or any of its Subsidiaries as debtor and that
are filed in the jurisdictions referred to in clause (i) above and in such other
jurisdictions in which Collateral is located on the Initial Borrowing Date,
together with copies of such other financing statements that name the Borrower
or any of its Subsidiaries as debtor (none of which shall cover any of the
Collateral except (x) to the extent evidencing Permitted Liens or (y) those in
respect of which the Collateral Agent shall have received termination statements
(Form UCC-3) or such other termination statements as shall be required by local
law fully executed for filing); and

 

(iii) all other documents or filings necessary or, in the reasonable opinion of
the Collateral Agent, desirable to perfect and protect the security interests
purported to be created by the Security Agreement, and the Security Agreement
shall be in full force and effect.

 

5.13. Subsidiaries Guaranty. On the Initial Borrowing Date, each Subsidiary
Guarantor shall have duly authorized, executed and delivered the Subsidiaries
Guaranty in the form of Exhibit J (as amended, modified or supplemented from
time to time, the “Subsidiaries Guaranty”), and the Subsidiaries Guaranty shall
be in full force and effect.

 

5.14. Mortgages; Title Insurance; Survey; Landlord Waivers; etc. On the Initial
Borrowing Date, the Collateral Agent shall have received:

 

(a) fully executed counterparts of Mortgages, in form and substance reasonably
satisfactory to the Collateral Agent, which Mortgages shall encumber the Real
Property owned or leased by the Borrower or any of its Subsidiaries and
designated as a “Mortgaged Property” on Schedule III, together with evidence
that counterparts of such Mortgages, together with such certificates,
affidavits, questionnaires or returns as shall be required in connection with
the recording or filing thereof, have been delivered to the title insurance
company insuring the Lien of such Mortgages for recording in all places to the
extent necessary or, in the reasonable opinion of the Collateral Agent
desirable, to effectively create a valid and enforceable first priority mortgage
lien, subject only to

 

34



--------------------------------------------------------------------------------

Permitted Encumbrances, on such Mortgaged Property described therein in favor of
the Collateral Agent (or such other trustee as may be required or desired under
local law) for the benefit of the Secured Creditors;

 

(b) Mortgage Policies insuring the Mortgage on each Mortgaged Property referred
to above issued by a title insurer reasonably satisfactory to the Collateral
Agent and in amounts satisfactory to the Collateral Agent and insuring the
Collateral Agent that the Mortgage on such Mortgaged Property is a valid and
enforceable first priority mortgage lien on such Mortgaged Property and the
fixtures described therein, free and clear of all defects and encumbrances
except Permitted Encumbrances, and such Mortgage Policies shall otherwise be in
form and substance reasonably satisfactory to the Collateral Agent and shall
include, to the extent available in the applicable jurisdiction, supplemental
endorsements (including, without limitation, endorsements relating to future
advances under this Agreement and the Notes and for any other matters that the
Collateral Agent in its discretion may reasonably request) and shall not include
the “standard” title exceptions, a survey exception or an exception for
mechanics’ liens, and shall provide for affirmative insurance and such
reinsurance as the Collateral Agent in its discretion may reasonably request;

 

(c) evidence reasonably acceptable to the Collateral Agent of payment by the
Borrower of all Mortgage Policy premiums, search and examination charges, and
related charges, mortgage recording taxes, fees, charges, costs and expenses
required for the recording of the Mortgages and issuance of the Mortgage
Policies;

 

(d) a survey of each Mortgaged Property (and all improvements thereon)
sufficient for the title company to remove all standard survey exceptions from
the Mortgage Policy relating to such Mortgaged Property and issue the
endorsements required pursuant to the provisions of Section 5.14(b) above; and

 

(e) fully executed landlord waivers and/or bailee agreements in respect of those
Leaseholds of the Borrower or any of its Subsidiaries designated as “Leaseholds
Subject to Landlord Waivers” on Schedule III, each of which landlord waivers
and/or bailee agreements shall be in form and substance reasonably satisfactory
to the Collateral Agent.

 

5.15. Financial Statements; Pro Forma Balance Sheet; Projections. On or prior to
the Initial Borrowing Date, the Agents and the Lenders shall have received and
be reasonably satisfied with (i) audited consolidated financial statements of
the Borrower and its Subsidiaries taken as a whole for each of the four fiscal
years ended December 31, 1999, 2000, 2001 and 2002, in each case meeting the
requirements of all regulations (including, without limitation, Regulation S-X)
for registration statements (as if such a registration statement for a debt
issuance of the Borrower became effective on the Initial Borrowing Date) on Form
S-1 under the Securities Act, (ii)(x) detailed projected consolidated financial
information of the Company and its Subsidiaries and (y) detailed projected
consolidated financial statements of the Borrower and its Subsidiaries, in each
case both before and after giving effect to the Refinancing, for the five fiscal
years ended after the Initial Borrowing Date, which projections shall (I)
reflect the forecasted consolidated financial condition of the Company and its
Subsidiaries and the

 

35



--------------------------------------------------------------------------------

Borrower and its Subsidiaries (as applicable) after giving effect to the
Refinancing and the related financing thereof, and (II) be prepared and approved
by the Company or the Borrower, as the case may be and (iii) a certificate
signed by the Chief Financial Officer of the Borrower stating (and showing
calculations supporting such statement) that, if this Agreement had been in
effect, and the Term Loans and Senior Notes had been outstanding as of December
31, 2002, the Total Leverage Ratio would have been less than or equal to
5.00:1.00 at such time.

 

5.16. Solvency Certificate; Insurance Certificates. On the Initial Borrowing
Date, the Agents and the Lenders shall have received:

 

(i) a solvency certificate from the chief financial officer of the Borrower, in
the form of Exhibit K; and

 

(ii) certificates of insurance complying with the requirements of Section 8.03
for the properties of the Borrower and its Subsidiaries, in form and substance
reasonably satisfactory to the Administrative Agent and naming the Collateral
Agent as an additional insured and/or as loss payee, and stating that such
insurance shall not be canceled without at least 30 days’ prior written notice
by the insurer to the Collateral Agent.

 

5.17. Fees, etc. On the Initial Borrowing Date, the Borrower shall have paid to
the Agents and the Lenders all costs, fees and expenses (including, without
limitation, reasonable legal fees and expenses) payable to the Agents or the
Lenders in respect of the Transaction to the extent then due.

 

SECTION 6. Conditions Precedent to All Credit Events. The obligation of each
Lender to make Loans (including Loans made on the Initial Borrowing Date), and
the obligation of each Issuing Lender to issue Letters of Credit (including
Letters of Credit issued on the Initial Borrowing Date), is subject, at the time
of each such Credit Event (except as hereinafter indicated), to the satisfaction
of the following conditions:

 

6.01. No Default; Representations and Warranties. At the time of each such
Credit Event and also after giving effect thereto (i) there shall exist no
Default or Event of Default and (ii) all representations and warranties
contained herein or in the other Credit Documents shall be true and correct in
all material respects with the same effect as though such representations and
warranties had been made on the date of such Credit Event (it being understood
and agreed that any representation or warranty which by its terms is made as of
a specified date shall be required to be true and correct in all material
respects only as of such specified date).

 

6.02. Notice of Borrowing; Letter of Credit Request. (a) Prior to the making of
each Loan, the Administrative Agent shall have received a Notice of Borrowing
meeting the requirements of Section 1.03(a).

 

(b) Prior to the issuance of each Letter of Credit, the Administrative Agent and
the respective Issuing Lender shall have received a Letter of Credit Request
meeting the requirements of Section 2.03(a).

 

36



--------------------------------------------------------------------------------

 

6.03. No Excess Cash. The obligation of each Lender with a Revolving Loan
Commitment to make Revolving Loans shall, in each case, be subject to the
satisfaction of the condition that at the time of each such making of a
Revolving Loan and immediately after giving effect thereto, the Borrower and its
Subsidiaries shall not hold unrestricted cash and Cash Equivalents in an
aggregate amount (after giving effect to the incurrence of such Credit Event and
the application of proceeds therefrom and any other cash or Cash Equivalents on
hand (to the extent such proceeds and/or other cash or Cash Equivalents are
actually utilized by the Borrower or any of its Subsidiaries on the respective
date of incurrence of the respective Credit Event for a permitted purpose other
than an investment in Cash Equivalents)) in excess of $100,000,000.

 

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by the Borrower to the Administrative Agent and each
of the Lenders that all the conditions specified in Section 5 (with respect to
Credit Events on the Initial Borrowing Date) and in this Section 6 (with respect
to Credit Events on or after the Initial Borrowing Date) and applicable to such
Credit Event are satisfied as of that time. All of the Notes, certificates,
legal opinions and other documents and papers referred to in Section 5 and in
this Section 6, unless otherwise specified, shall be delivered to the
Administrative Agent at the Notice Office for the account of each of the Lenders
and, except for the Notes, in sufficient counterparts or copies for each of the
Lenders and shall be in form and substance reasonably satisfactory to the
Administrative Agent and the Required Lenders.

 

SECTION 7. Representations, Warranties and Agreements. In order to induce the
Lenders to enter into this Agreement and to make the Loans, and issue (or
participate in) the Letters of Credit as provided herein, the Borrower makes the
following representations, warranties and agreements, in each case after giving
effect to the Transaction, all of which shall survive the execution and delivery
of this Agreement and the Notes and the making of the Loans and the issuance of
the Letters of Credit, with the occurrence of each Credit Event on or after the
Initial Borrowing Date being deemed to constitute a representation and warranty
that the matters specified in this Section 7 are true and correct in all
material respects on and as of the Initial Borrowing Date and on the date of
each such other Credit Event (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date).

 

7.01. Organizational Status. Each Credit Party (i) is a duly organized and
validly existing corporation, partnership or limited liability company, as the
case may be, in good standing under the laws of the jurisdiction of its
organization, (ii) has the corporate, partnership or limited liability company
power and authority, as the case may be, to own its property and assets and to
transact the business in which it is engaged and presently proposes to engage
and (iii) is duly qualified and is authorized to do business and is in good
standing in each jurisdiction where the ownership, leasing or operation of its
property or the conduct of its business requires such qualifications except for
failures to be so qualified which, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 

7.02. Power and Authority. Each Credit Party has the corporate, partnership or
limited liability company power and authority, as the case may be, to execute,
deliver and perform the terms and provisions of each of the Documents to which
it is party and has taken all necessary corporate, partnership or limited
liability company action, as the case may be, to

 

37



--------------------------------------------------------------------------------

authorize the execution, delivery and performance by it of each of such
Documents. Each Credit Party has duly executed and delivered each of the
Documents to which it is party, and each of such Documents constitutes its
legal, valid and binding obligation enforceable in accordance with its terms,
except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law).

 

7.03. No Violation. Neither the execution, delivery or performance by any Credit
Party of the Documents to which it is a party, nor compliance by it with the
terms and provisions thereof, (i) will contravene any provision of any law,
statute, rule or regulation or any order, writ, injunction or decree of any
court or governmental instrumentality, (ii) will conflict with or result in any
breach of any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien (except pursuant to the Security
Documents) upon any of the property or assets of any Credit Party or any of its
Subsidiaries pursuant to the terms of any indenture, mortgage, deed of trust,
credit agreement or loan agreement, or any other material agreement, contract or
instrument, in each case to which any Credit Party or any of its Subsidiaries is
a party or by which it or any its property or assets is bound or to which it may
be subject, or (iii) will violate any provision of the certificate or articles
of incorporation, certificate of formation, limited liability company agreement
or by-laws (or equivalent organizational documents), as applicable, of any
Credit Party or any of its Subsidiaries.

 

7.04. Approvals. No order, consent, approval, license, authorization or
validation of, or filing, recording or registration with (except for (x) those
that have otherwise been obtained or made on or prior to the Initial Borrowing
Date and which remain in full force and effect on the Initial Borrowing Date and
(y) filings which are necessary to perfect the security interests created under
the Security Documents), or exemption by, any governmental or public body or
authority, or any subdivision thereof, is required to be obtained or made by, or
on behalf of, any Credit Party to authorize, or is required to be obtained or
made by, or on behalf of, any Credit Party in connection with, (i) the
execution, delivery and performance of any Document or (ii) the legality,
validity, binding effect or enforceability of any such Document.

 

7.05. Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections. (a) The consolidated balance sheets of the Borrower for each of its
fiscal years ended December 31, 1999, 2000, 2001 and 2002, and the related
statements of income, cash flows and shareholders’ or owners’ equity of the
Borrower for its fiscal years ended on such dates, copies of which have been
furnished to the Lenders prior to the Initial Borrowing Date, present fairly in
all material respects the consolidated financial position of the Borrower at the
dates of such balance sheets and the consolidated results of the operations of
the Borrower for the periods covered thereby. All of the foregoing historical
financial statements have been prepared in accordance with generally accepted
accounting principles consistently applied.

 

(b) The pro forma consolidated balance sheet of the Borrower as of December 31,
2002 (after giving effect to the Transaction and the financing therefor), a copy
of which has been furnished to the Lenders prior to the Initial Borrowing Date,
presents fairly in all material respects the pro forma consolidated financial
position of the Borrower as of December 31, 2002.

 

38



--------------------------------------------------------------------------------

 

(c) On and as of the Initial Borrowing Date and after giving effect to the
Transaction and to all Indebtedness (including the Loans and the Senior Notes)
being incurred or assumed and Liens created by the Credit Parties in connection
therewith (i) the sum of the assets, at a fair valuation, of the Borrower on a
stand-alone basis and of the Borrower and its Subsidiaries taken as a whole will
exceed their respective debts, (ii) each of the Borrower on a stand-alone basis
and the Borrower and its Subsidiaries taken as a whole have not incurred and do
not intend to incur, and do not believe that they will incur, debts beyond their
respective ability to pay such debts as such debts mature, and (iii) the
Borrower on a stand-alone basis and the Borrower and its Subsidiaries taken as a
whole will have sufficient capital with which to conduct their respective
businesses. For purposes of this Section 7.05(c), “debt” means any liability on
a claim, and “claim” means (a) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured, or unsecured or (b)
right to an equitable remedy for breach of performance if such breach gives rise
to a payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured
or unsecured. The amount of contingent liabilities at any time shall be computed
as the amount that, in the light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

 

(d) Except as fully disclosed in the financial statements delivered pursuant to
Section 7.05(a) and except for the Obligations and the Senior Notes, there were
as of the Initial Borrowing Date no liabilities or obligations with respect to
the Borrower or any of its Subsidiaries of any nature whatsoever (whether
absolute, accrued, contingent or otherwise and whether or not due) which, either
individually or in the aggregate, could reasonably be expected to be material to
the Borrower and its Subsidiaries taken as a whole. As of the Initial Borrowing
Date, the Borrower does not know of any basis for the assertion against it or
any of its Subsidiaries of any liability or obligation of any nature whatsoever
that is not fully disclosed in the financial statements delivered pursuant to
Section 7.05(a) or referred to in the immediately preceding sentence which,
either individually or in the aggregate, could reasonably be expected to be
material to the Borrower and its Subsidiaries taken as a whole.

 

(e) The Projections delivered to the Administrative Agent and the Lenders prior
to the Initial Borrowing Date have been prepared in good faith and are based on
reasonable assumptions, it being recognized by the Lenders, however, that
projections as to future events are not to be viewed as facts and that the
actual results during the period or periods covered by the Projections may
differ from the projected results.

 

(f) Since December 31, 2002, there has been no change in the business,
operations, assets, liabilities or financial condition of the Borrower or any of
its Subsidiaries that has had, or could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

 

7.06. Litigation. There are no actions, suits or proceedings pending or, to the
knowledge of the Borrower, threatened (i) with respect to the Transaction or any
Document or (ii) that could reasonably be expected, either individually or in
the aggregate, to have a Material Adverse Effect.

 

39



--------------------------------------------------------------------------------

 

7.07. True and Complete Disclosure. All factual information (taken as a whole)
furnished by or on behalf of the Borrower in writing to the Administrative Agent
or any Lender (including, without limitation, all information contained in the
Documents) for purposes of or in connection with this Agreement, the other
Credit Documents or any transaction contemplated herein or therein is, and all
other such factual information (taken as a whole) hereafter furnished by or on
behalf of the Borrower in writing to the Administrative Agent or any Lender will
be, true and accurate in all material respects on the date as of which such
information is dated or certified and not incomplete by omitting to state any
fact necessary to make such information (taken as a whole) not misleading in any
material respect at such time in light of the circumstances under which such
information was provided.

 

7.08. Use of Proceeds; Margin Regulations. (a) All proceeds of the A-1 Term
Loans, the A-2 Term Loans and the B Term Loans will be used by the Borrower to
finance, in part, the Refinancing, to pay the fees and expenses relating to the
Transaction and for general corporate purposes, including the payment of
Dividends to the Company.

 

(b) All proceeds of the Revolving Loans will be used for the working capital and
general corporate purposes of the Borrower and its Subsidiaries; provided that
no Revolving Loans may be used to effect the Refinancing or to pay any fees and
expenses related to the Transaction.

 

(c) Letters of Credit may be issued for the benefit of holders of L/C
Supportable Obligations and sellers of goods to the Company, the Borrower or any
of their respective Subsidiaries (subject to the terms of Section 2.01(b)).

 

(d) No part of any Credit Event (or the proceeds thereof) will be used to
purchase or carry any Margin Stock or to extend credit for the purpose of
purchasing or carrying any Margin Stock. Neither the making of any Loan nor the
use of the proceeds thereof nor the occurrence of any other Credit Event will
violate or be inconsistent with the provisions of Regulations T, U or X of the
Board of Governors of the Federal Reserve System.

 

7.09. Tax Returns and Payments. The Borrower and each of its Subsidiaries have
filed, or had filed on their behalf, all federal and state tax returns which are
required to have been filed, and have paid prior to delinquency all taxes that
have become due pursuant to said returns or pursuant to any assessment, except
as are being contested in good faith by appropriate proceedings and as to which
adequate reserves have been provided on the books of the Borrower and each of
its Subsidiaries in accordance with generally accepted accounting principles and
except to the extent that the failure to do so would not have a Material Adverse
Effect. As of the Initial Borrowing Date, there is no material action, suit,
proceeding, investigation, audit or claim now pending or, to the best knowledge
of the Borrower, threatened by any authority regarding any taxes relating to the
Borrower or any of its Subsidiaries. As of the Initial Borrowing Date, neither
the Borrower nor any of its Subsidiaries has provided, with respect to
themselves or property held by them, any consent under Section 341 of the Code.

 

7.10. Compliance with ERISA. Schedule IV sets forth, as of the Initial Borrowing
Date, each Plan. Based upon ERISA and the regulations and published
interpretations thereunder, the Plans of the Borrower and each member of the
Consolidated

 

40



--------------------------------------------------------------------------------

Group and, to the knowledge of the Borrower, the Plans of any other ERISA
Affiliates, are in material and substantial compliance in all material respects
with the applicable provisions of ERISA and the Borrower and each member of the
Consolidated Group are in compliance with such Plans in all material respects.
No Reportable Event which has or could reasonably be expected to result in the
termination of such Plans by the Pension Benefit Guaranty Corporation or for the
appointment by the appropriate United States District Court of a trustee to
administer such Plan has occurred and is continuing with respect to any such
Plan.

 

7.11. The Security Documents. (a) The provisions of the Security Agreement are
effective to create in favor of the Collateral Agent for the benefit of the
Secured Creditors a legal, valid and enforceable security interest in all right,
title and interest of the Credit Parties in the Security Agreement Collateral
described therein. Upon the filing of proper financing statements with the
appropriate filing offices of each jurisdiction as may be necessary, the
Collateral Agent, for the benefit of the Secured Creditors, will have a fully
perfected security interest in all right, title and interest in all of the
Security Agreement Collateral described therein, to the extent such security
interest can be perfected by filing a financing statement under the UCC, subject
to no other Liens other than Permitted Liens. The recordation of (x) the Grant
of Security Interest in U.S. Patents and (y) the Grant of Security Interest in
U.S. Trademarks in the respective form attached to the Security Agreement, in
each case in the United States Patent and Trademark Office, together with
filings on Form UCC-1 made pursuant to the Security Agreement, will create, as
may be perfected by such filings and recordation, a perfected security interest
in the United States trademarks and patents covered by such Grants, and the
recordation of the Grant of Security Interest in U.S. Copyrights in the form
attached to the Security Agreement with the United States Copyright Office,
together with filings on Form UCC-1 made pursuant to the Security Agreement,
will create, as may be perfected by such filings and recordation, a perfected
security interest in the United States copyrights covered by such Grant.

 

(b) The security interests created under the Pledge Agreement in favor of the
Collateral Agent, as Pledgee, for the benefit of the Secured Creditors,
constitute perfected security interests in the Pledge Agreement Collateral
described in the Pledge Agreement, subject to no security interests of any other
Person. No filings or recordings are required in order to perfect (or maintain
the perfection or priority of) the security interests created in the Pledge
Agreement Collateral under the Pledge Agreement other than with respect to that
portion of the Pledge Agreement Collateral constituting a “general intangible”
under the UCC.

 

(c) Upon the filing of proper financing statements with the appropriate filing
offices of each jurisdiction as may be necessary, the security interests created
under the Hypothecation Agreement in favor of the Collateral Agent, as Pledgee,
for the benefit of the Secured Creditors, will constitute perfected security
interests in the Hypothecation Agreement Collateral described in the
Hypothecation Agreement, subject to no security interests of any other Person.

 

(d) Each Mortgage creates, as security for the obligations purported to be
secured thereby, a valid and enforceable, and upon filing such Mortgage with the
appropriate filing offices of each jurisdiction as may be necessary, perfected
security interest in and mortgage lien on the respective Mortgaged Property in
favor of the Collateral Agent (or such other trustee as may be required or
desired under local law) for the benefit of the Secured

 

41



--------------------------------------------------------------------------------

Creditors, superior and prior to the rights of all third Persons (except that
the security interest and mortgage lien created on such Mortgaged Property may
be subject to the Permitted Encumbrances related thereto) and subject to no
other Liens (other than Permitted Liens related thereto).

 

7.12. Properties. All Real Property owned or leased by the Borrower or any of
its Subsidiaries as of the Initial Borrowing Date, and the nature of the
interest therein, is correctly set forth in Schedule III. Except to the extent
set forth on Schedule III, each of the Borrower and each of its Subsidiaries has
good and indefeasible title to all properties owned by it, including all
property reflected in the most recent historical balance sheets referred to in
Section 7.05(a) (except as sold or otherwise disposed of since the date of such
balance sheet in the ordinary course of business or as permitted by the terms of
this Agreement), free and clear of all Liens, other than Permitted Liens. Each
of the Borrower and each of its Subsidiaries has a valid and indefeasible
leasehold in the properties leased by it free and clear of all Liens other than
Permitted Liens.

 

7.13. Capitalization. On the Initial Borrowing Date, 100% of the issued and
outstanding membership interests of the Borrower are owned by the Company. All
of the membership interests of the Borrower have been duly and validly issued
and are fully paid and non-assessable. The Borrower does not have outstanding
any membership interests, capital stock or other securities convertible into or
exchangeable for its membership interests or any rights to subscribe for or to
purchase, or any options for the purchase of, or any agreement providing for the
issuance (contingent or otherwise) of, or any calls, commitments or claims of
any character relating to, its membership interests.

 

7.14. Subsidiaries; Legal Names; etc. As of the Initial Borrowing Date, the
Borrower has no Subsidiaries other than those Subsidiaries listed on Schedule V.
Schedule V correctly sets forth, as of the Initial Borrowing Date, (i) the
percentage ownership (direct or indirect) of the Borrower in each class of
capital stock or other equity of each of its Subsidiaries and also identifies
the direct owner thereof, (ii) the exact legal name of each Credit Party, (iii)
the organizational identification number (if any) of each Credit Party, (iv) the
jurisdiction of organization of such Credit Party and (v) the type of
organization of each Credit Party.

 

7.15. Compliance with Statutes, etc. Each of the Borrower and each of its
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all governmental bodies,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property (including, without limitation, applicable statutes,
regulations, orders and restrictions relating to environmental standards and
controls), except such noncompliances as could not, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

7.16. Investment Company Act. Neither the Borrower nor any of its Subsidiaries
is an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

 

7.17. Public Utility Holding Company Act. Neither the Borrower nor any of its
Subsidiaries is a “holding company,” or a “subsidiary company” of a “holding
company,” or an

 

42



--------------------------------------------------------------------------------

“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company” within the meaning of the Public Utility Holding Company Act of 1935,
as amended.

 

7.18. Environmental Matters. Except to the extent the effect of any or all
conditions, violations, claims, restrictions, failures and noncompliances of the
types described below could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect:

 

(a) Each of the Borrower and each of its Subsidiaries is in compliance with all
applicable Environmental Laws and the requirements of any permits issued under
such Environmental Laws (“Environmental Permits”). There are no pending or, to
the knowledge of the Borrower, threatened Environmental Claims against the
Borrower or any of its Subsidiaries or any Real Property owned, leased or
operated by the Borrower or any of its Subsidiaries (including any such claim
arising out of the ownership, lease or operation by the Borrower or any of its
Subsidiaries of any Real Property formerly owned, leased or operated by the
Borrower or any of its Subsidiaries but no longer owned, leased or operated by
the Borrower or any of its Subsidiaries). There are no facts, circumstances,
conditions or occurrences with respect to the business or operations of the
Borrower or any of its Subsidiaries, or any Real Property owned, leased or
operated by the Borrower or any of its Subsidiaries (including any Real Property
formerly owned, leased or operated by the Borrower or any of its Subsidiaries
but no longer owned, leased or operated by the Borrower or any of its
Subsidiaries) or, to the knowledge of the Borrower, any property adjoining or
adjacent to any such Real Property that could be reasonably expected (i) to form
the basis of an Environmental Claim against the Borrower or any of its
Subsidiaries or any Real Property owned, leased or operated by the Borrower or
any of its Subsidiaries or (ii) to cause any Real Property owned, leased or
operated by the Borrower or any of its Subsidiaries to be subject to any
restrictions on the ownership, lease, occupancy or transferability of such Real
Property by the Borrower or any of its Subsidiaries under any applicable
Environmental Law.

 

(b) Hazardous Materials have not at any time been generated, used, treated or
stored on, or transported to or from, or Released on or from, any Real Property
owned, leased or operated by the Borrower or any of its Subsidiaries or, to the
knowledge of the Borrower, any property adjoining or adjacent to any Real
Property, where such generation, use, treatment, storage, transportation or
Release has violated any applicable Environmental Law or could reasonably be
expected to give rise to an Environmental Claim.

 

7.19. Labor Relations. Neither the Borrower nor any of its Subsidiaries is
engaged in any unfair labor practice that could reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect. There is
(i) no unfair labor practice complaint pending against the Borrower or any of
its Subsidiaries or, to the knowledge of the Borrower, threatened against it,
before the National Labor Relations Board, and no grievance or arbitration
proceeding arising out of or under any collective bargaining agreement is so
pending against the Borrower or any of its Subsidiaries or, to the knowledge of
the Borrower, threatened against it, (ii) no strike, labor dispute, slowdown or
stoppage pending against the Borrower or any of its Subsidiaries or, to the
knowledge of the Borrower, threatened against the Borrower or any of its

 

43



--------------------------------------------------------------------------------

Subsidiaries and (iii) no union representation question exists with respect to
the employees of the Borrower or any of its Subsidiaries, except (with respect
to any matter specified in clause (i), (ii) or (iii) above, either individually
or in the aggregate) such as could not reasonably be expected to have a Material
Adverse Effect.

 

7.20. Intellectual Property, etc. Each of the Borrower and each of its
Subsidiaries owns or has the right to use all the patents, trademarks, domain
names, service marks, trade names, copyrights, formulae, inventions, trade
secrets, proprietary information and know-how of any type, whether or not
written (including, but not limited to, rights in computer programs and
databases), together with all licenses, permits and franchises related to any of
the foregoing (collectively, the “Intellectual Property”), and has obtained
assignments of all leases, licenses and other rights of whatever nature related
to the Intellectual Property, in each case necessary for the present conduct of
its business and except to the extent the failure to so own, have the right to
use or obtain such assignments could not reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect. Each of the
Borrower’s and its Subsidiaries’ practice and use of the Intellectual Property
does not conflict with the rights of others, except to the extent such conflict
could not reasonably be expected, either individually or in the aggregate, to
have a Material Adverse Effect. The Intellectual Property License Agreement has
not been amended, revised, supplemented, terminated, assigned, modified or
altered in any way (except to the extent permitted by Section 9.13(v) hereof)
since the date of its execution and all terms of the Intellectual Property
License Agreement remain in full force and effect as of the date hereof.

 

7.21. Indebtedness. Schedule VI sets forth a true and complete list of all
Indebtedness (including Contingent Obligations in respect of other Indebtedness)
of the Borrower and its Subsidiaries as of the Initial Borrowing Date (after
giving effect to the Refinancing, but excluding the Loans, the Letters of Credit
(other than the Senior Notes, the “Existing Indebtedness”) and which is to
remain outstanding after giving effect to the Transaction, in each case showing
the aggregate principal amount thereof and the name of the respective borrower
and any Credit Party or any of its Subsidiaries which directly or indirectly
guarantees such debt.

 

7.22. Insurance. Schedule VII sets forth a true and complete listing of all
insurance (including (to the extent available), without limitation, as to
carrier, policy number, expiration date and type) maintained by or on behalf of
the Borrower and its Subsidiaries as of the Initial Borrowing Date.

 

7.23. FCC Licenses, etc. As of the date hereof, Schedule VIII accurately and
completely lists the space station and earth station licenses necessary for
operation of Satellites with C-band or Ku-band transponders issued by the FCC to
the Borrower or any of its Subsidiaries. As of the date hereof, the FCC Licenses
and the other licenses, approvals or authorizations listed on Schedule VIII with
respect to any Satellite include all material authorizations, licenses and
permits issued by the FCC or any other governmental authority that are required
or necessary to launch or operate such Satellite, as applicable. Each such
license is held in the name of the Borrower or one of its Subsidiaries and is
validly issued and in full force and effect, and the Borrower and its
Subsidiaries have fulfilled and performed in all material

 

44



--------------------------------------------------------------------------------

respects all of their obligations with respect thereto and have full power and
authority to operate thereunder.

 

7.24. Satellites. Schedule IX accurately and completely lists as of the date
hereof each of the Satellites owned by the Borrower and its Subsidiaries on the
date hereof, and sets forth for each such Satellite that is in orbit, the
orbital slot and number and frequency band of the transponders on such
Satellite.

 

SECTION 8. Affirmative Covenants. The Borrower hereby covenants and agrees that
on and after the Effective Date and until the Total Commitment and all Letters
of Credit have terminated and the Loans, Notes and Unpaid Drawings (in each case
together with interest thereon), Fees and all other Obligations (other than
indemnities described in Section 13.13 which are not then due and payable)
incurred hereunder and thereunder, are paid in full:

 

8.01. Information Covenants. The Borrower will furnish to each Lender:

 

(a) Quarterly Financial Statements. Within 45 days after the close of each of
the first three quarterly accounting periods in each fiscal year of the
Borrower, the consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such quarterly accounting period and the related consolidated
statements of income and retained earnings and statement of cash flows for such
quarterly accounting period and for the elapsed portion of the fiscal year ended
with the last day of such quarterly accounting period, in each case setting
forth comparative figures for the corresponding quarterly accounting period in
the prior fiscal year, all of which shall be certified by the chief financial
officer, a vice president-finance or controller of the Borrower that they fairly
present in all material respects in accordance with generally accepted
accounting principles the financial condition of the Borrower and its
Subsidiaries as of the dates indicated and the results of their operations for
the periods indicated, subject to normal year-end audit adjustments and the
absence of footnotes.

 

(b) Annual Financial Statements. Within 90 days after the close of each fiscal
year of the Borrower, (i) the consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year and the related consolidated
statement of operations, consolidated statement of changes in owner’s equity and
consolidated statement of cash flows for such fiscal year setting forth
comparative figures for the preceding fiscal year and audited by Deloitte &
Touche LLP or other independent certified public accountants of recognized
national standing reasonably acceptable to the Administrative Agent, which
financial statements shall include the opinion of such accounting firm, such
opinion not to be qualified or limited because of any restricted or limited
nature of examination made by such accountants or because of a “going concern”
qualification, (ii) a certificate of the accounting firm referred to in clause
(i) above stating that nothing came to their attention that caused them to
believe that the Borrower failed to comply with the terms, covenants, provisions
or conditions of Section 9.08 through 9.12, inclusive, insofar as they relate to
financial and accounting matters, which certificate shall be substantially in
the form of Schedule XII, and (iii) management’s discussion and analysis of the
important operational and financial developments during such fiscal year.

 

45



--------------------------------------------------------------------------------

 

(c) Management Letters. Promptly after the Borrower’s or any of its
Subsidiaries’ receipt thereof, a copy of any “management letter” received from
its certified public accountants and management’s response thereto.

 

(d) Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Sections 8.01(a) and (b), a compliance certificate
from the chief financial officer, a vice president-finance or controller of the
Borrower in the form of Exhibit L certifying on behalf of the Borrower that, to
such officer’s knowledge after due inquiry, no Default or Event of Default has
occurred and is continuing or, if any Default or Event of Default has occurred
and is continuing, specifying the nature and extent thereof, which certificate
shall (i) set forth in reasonable detail the calculations required to establish
whether the Borrower and its Subsidiaries were in compliance with the provisions
of Sections 9.08 through 9.12, inclusive, at the end of such fiscal quarter or
year, as the case may be, (ii) if delivered with the financial statements
required by Section 8.01(b), set forth in reasonable detail the amount of (and
the calculations required to establish the amount of) Excess Cash Flow for the
respective Excess Cash Payment Period, and (iii) certify that there have been no
material changes to Annexes A through G of the Security Agreement and Annexes A
through G of the Pledge Agreement, in each case since the Initial Borrowing Date
or, if later, since the date of the most recent certificate delivered pursuant
to this Section 8.01(d), or if there have been any such material changes, a list
in reasonable detail of such changes (but, in each case with respect to this
clause (iii), only to the extent that such changes are required to be reported
to the Collateral Agent pursuant to the terms of such Security Documents) and
whether the Borrower and the other Credit Parties have otherwise taken all
actions required to be taken by them pursuant to such Security Documents in
connections with any such changes.

 

(e) Notice of Default, Litigation and Material Adverse Effect. Promptly, and in
any event within three Business Days after any senior or financial officer of
the Borrower or any of its material Subsidiaries obtains knowledge thereof,
notice of the occurrence of any event which constitutes a Default or an Event of
Default. Promptly, and in any event within ten Business Days after any senior or
financial officer of the Borrower or any of its material Subsidiaries obtains
knowledge thereof, notice of (i) any litigation or governmental investigation or
proceeding commenced against the Borrower or any of its Subsidiaries which,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, or (ii) any other event, change or circumstance that
has had, or could reasonably be expected to have, a Material Adverse Effect.

 

(f) Other Reports and Filings. Promptly after the filing or delivery thereof,
copies of all financial information, proxy materials and reports, if any, which
the Borrower or any of its Subsidiaries shall publicly file with the Securities
and Exchange Commission or any successor thereto (the “SEC”) or deliver to
holders (or any trustee, agent or other representative therefor) of its material
Indebtedness (including the Senior Notes and the Specified Additional Notes, if
any) pursuant to the terms of the documentation governing such Indebtedness.

 

(g) Environmental Matters. Promptly after any senior or financial officer of the
Borrower or any of its material Subsidiaries obtains knowledge thereof, notice
of one or more of the following environmental matters to the extent that such
environmental matters, either

 

46



--------------------------------------------------------------------------------

individually or when aggregated with all other such environmental matters, could
reasonably be expected to have a Material Adverse Effect:

 

(i) any pending or threatened Environmental Claim against the Borrower or any of
its Subsidiaries or any Real Property owned, leased or operated by the Borrower
or any of its Subsidiaries;

 

(ii) any condition or occurrence on or arising from any Real Property owned,
leased or operated by the Borrower or any of its Subsidiaries that (a) results
in noncompliance by the Borrower or any of its Subsidiaries with any applicable
Environmental Law or (b) could reasonably be expected to form the basis of an
Environmental Claim against the Borrower or any of its Subsidiaries or any such
Real Property;

 

(iii) any condition or occurrence on any Real Property owned, leased or operated
by the Borrower or any of its Subsidiaries that could reasonably be expected to
cause such Real Property to be subject to any restrictions on the ownership,
lease, occupancy, use or transferability by the Borrower or any of its
Subsidiaries of such Real Property under any Environmental Law; and

 

(iv) the taking of any removal or remedial action in response to the actual or
alleged presence of any Hazardous Material on any Real Property owned, leased or
operated by the Borrower or any of its Subsidiaries as required by any
Environmental Law or any governmental or other administrative agency.

 

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
Borrower’s or such Subsidiary’s response thereto.

 

(h) Other Information. From time to time, such other information or documents
(financial or otherwise) with respect to the Borrower or any of its Subsidiaries
as the Administrative Agent or the Required Lenders (through the Administrative
Agent) may reasonably request.

 

Unless expressly requested by a Lender, the financial statements and other
documents that are required to be delivered under this Section 8.01 shall not be
required to be physically delivered to any Lender to the extent that such
financial statements and other documents are available on the EDGAR database.

 

8.02. Books, Records and Inspections; Annual Meetings. The Borrower will, and
will cause each of its Subsidiaries to, keep proper books of record and accounts
in which full, true and correct entries in conformity with generally accepted
accounting principles and all requirements of law shall be made of all dealings
and transactions in relation to its business and activities. The Borrower will,
and will cause each of its Subsidiaries to, permit officers and designated
representatives of the Administrative Agent or the Required Lenders to visit and
inspect, under guidance of officers of the Borrower or such Subsidiary, any of
the properties of the Borrower or such Subsidiary, and to examine the books of
account of the Borrower or such Subsidiary and discuss the affairs, finances and
accounts of the Borrower or such Subsidiary

 

47



--------------------------------------------------------------------------------

with, and be advised as to the same by, its and their officers and independent
accountants, all upon reasonable prior notice and at such reasonable times and
intervals and to such reasonable extent as the Administrative Agent or the
Required Lenders may reasonably request.

 

8.03. Maintenance of Property; Insurance. The Borrower will, and will cause each
of its Subsidiaries to, (i) keep all property necessary to the business of the
Borrower and its Subsidiaries in good working order and condition, ordinary wear
and tear excepted, and (ii) at all times maintain in full force and effect
insurance (including worker’s compensation insurance, liability insurance,
casualty insurance and business interruption insurance) in such amounts,
covering such risks and liabilities and with such deductibles or self-insurance
retentions as are in accordance with normal industry practice (or as otherwise
required by the Security Documents), it being understood and agreed that the
Borrower and its Subsidiaries may self-insure to the extent they deem prudent.
The Collateral Agent shall be named as loss payee or mortgagee, as its interest
may appear, and/or additional insured with respect to any such insurance
providing coverage in respect of any collateral under the Security Documents,
and each provider of any such insurance shall agree, by endorsement upon the
policy or policies issued by it or by independent instruments furnished to the
Collateral Agent, that it will give the Collateral Agent thirty days prior
written notice before any such policy or policies shall be altered in any
material respect or canceled, and that no act or default of any Credit Party or
any other Person shall affect the rights of the Collateral Agent or the Lenders
under such policy or policies.

 

8.04. Existence; Franchises. The Borrower will, and will cause each of its
Subsidiaries to, do or cause to be done, all things necessary to preserve and
keep in full force and effect its existence and its material rights, franchises,
licenses, permits, copyrights, trademarks and patents; provided, however, that
nothing in this Section 8.04 shall prevent (i) sales of assets and other
transactions by the Borrower or any of its Subsidiaries in accordance with
Section 9.03, (ii) the withdrawal by the Borrower or any of its Subsidiaries of
its qualification as a foreign corporation, partnership or limited liability
company, as the case may be, in any jurisdiction if such withdrawal could not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect or (iii) the abandonment of any rights, franchises,
licenses, copyrights, trademarks and patents if such abandonment could not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

8.05. Compliance with Statutes, etc. The Borrower will, and will cause each of
its Subsidiaries to, comply with all applicable statutes, regulations and orders
of, and all applicable restrictions imposed by, all governmental bodies,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property (including applicable statutes, regulations, orders and
restrictions relating to environmental standards and controls), except such
noncompliances as could not, either individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

 

8.06. Compliance with Environmental Laws. (a) The Borrower will comply, and will
cause each of its Subsidiaries to comply, with all Environmental Laws and
Environmental Permits applicable to, or required by, the ownership, lease or use
of its Real Property now or hereafter owned, leased or operated by the Borrower
or any of its Subsidiaries, except such noncompliances as could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, and will promptly pay or cause to be paid all costs

 

48



--------------------------------------------------------------------------------

and expenses incurred in connection with such compliance except where such
failure to pay could not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Neither the Borrower nor any of its
Subsidiaries will generate, use, treat, store or Release, or permit the
generation, use, treatment, storage or Release of Hazardous Materials on any
Real Property now or hereafter owned, leased or operated by the Borrower or any
of its Subsidiaries, or transport or knowingly permit the transportation of
Hazardous Materials to or from any such Real Property, except for Hazardous
Materials generated, used, treated, stored or Released at any such Real
Properties or so transported as required in connection with the normal
operation, use and maintenance of the business or operations of the Borrower or
any of its Subsidiaries and a manner which could not, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

(b) (i) After the receipt by the Administrative Agent or any Lender of any
notice of the type described in Section 8.01(g), (ii) at any time that the
Borrower or any of its Subsidiaries are not in compliance with Section 8.06(a)
or (iii) in the event that the Administrative Agent or the Lenders have
exercised any of the remedies pursuant to the last paragraph of Section 10, the
Borrower will (in each case) provide, at the sole expense of the Borrower and at
the request of the Administrative Agent, and subject to any applicable lease
conditions, an environmental site assessment report concerning any Real Property
owned, leased or operated by the Borrower or any of its Subsidiaries, prepared
by an environmental consulting firm reasonably approved by the Administrative
Agent, indicating the presence or absence of Hazardous Materials at
concentrations exceeding those allowed by Environmental Laws and the potential
cost of any removal or remedial action in connection with such Hazardous
Materials on such Real Property required of the Borrower under Environmental
Laws; provided that the Borrower shall not be required to conduct such
assessment as to any single Real Property more often than once per year. If the
Borrower fails to provide the same within 30 days after such request was made,
the Administrative Agent may order the same, the cost of which shall be borne by
the Borrower, and the Borrower shall grant and hereby grant to the
Administrative Agent and the Lenders and their respective agents access to such
Real Property and specifically grant the Administrative Agent and the Lenders an
irrevocable non-exclusive license, subject to the rights of tenants, to
undertake such an assessment at any reasonable time upon reasonable notice to
the Borrower, all at the sole expense of the Borrower; provided that if
intrusive sampling is required, the Borrower shall have 60 days to complete such
work.

 

8.07. ERISA. The Borrower will, and will cause each member of the Consolidated
Group to:

 

(a) at all times, make prompt payment of contributions required to meet the
minimum funding standard set forth in ERISA with respect to its Plans, except to
the extent that waivers are granted by the appropriate governmental agencies;

 

(b) notify the Administrative Agent immediately of (i) any Reportable Event
which could reasonably be expected to result in aggregate liability to the
members of the Consolidated Group in excess of $75,000,000 and (ii) any other
fact arising in connection with any of its Plans or a Plan of any ERISA
Affiliate which has resulted, or could reasonably be expected to result, in
termination thereof by the Pension Benefit Guaranty Corporation or for the
appointment by the appropriate United States District Court of a

 

49



--------------------------------------------------------------------------------

trustee to administer such Plan, in each case together with a statement, if
requested by the Administrative Agent, as to the reasons therefor and the
action, if any, which the Borrower or such ERISA Affiliate proposes to take with
respect thereto; and

 

(c) furnish to the Administrative Agent, upon its written request, such
information concerning any of its Plans as may be reasonably requested.

 

8.08. End of Fiscal Years; Fiscal Quarters. The Borrower will cause (i) each of
its, and each of its Subsidiaries’, fiscal years to end on December 31 of each
year and (ii) each of its, and each of its Subsidiaries’, fiscal quarters to end
on March 31, June 30, September 30 and December 31 of each year.

 

8.09. Performance of Obligations. The Borrower will, and will cause each of its
Subsidiaries to, perform all of its obligations under the terms of each
mortgage, indenture, security agreement, loan agreement or credit agreement and
each other agreement, contract or instrument by which it is bound, except such
non-performances as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

8.10. Payment of Taxes. The Borrower will, and will cause each of its
Subsidiaries to, pay and discharge (i) all taxes, assessments and governmental
charges or levies imposed upon it, or upon its income or profits, or upon any of
its properties, before they become delinquent, (ii) all lawful claims (including
claims for labor, material and supplies) that, if unpaid, might give rise to a
Lien upon any of its properties, and (iii) except as prohibited hereunder, all
of its other Indebtedness as it becomes due, except to the extent that the
failure to do so would not have a Material Adverse effect; provided that neither
the Borrower nor any of its Subsidiaries shall be required to pay any amount
that is being contested in good faith by appropriate proceedings for which
adequate reserves determined in accordance with generally accepted accounting
principles have been established, unless failure to make any such payment (A)
could give rise to an immediate right to foreclose on a Lien securing such
amounts or (B) could have a Material Adverse Effect.

 

8.11. Use of Proceeds. The Borrower will use the proceeds of the Loans only as
provided in Section 7.08.

 

8.12. Additional Security; Further Assurances; etc. (a) The Borrower will, and
will cause each of its Wholly-Owned Domestic Subsidiaries to, grant to the
Collateral Agent for the benefit of the Secured Creditors security interests and
Mortgages in such assets and properties of the Borrower and such Wholly-Owned
Domestic Subsidiaries as are acquired after the Effective Date and not otherwise
covered by the original Security Documents and as may be reasonably requested
from time to time by the Administrative Agent or the Required Lenders
(collectively, the “Additional Security Documents”); provided that, (i) in the
event that a Mortgage is granted by the Borrower or any Wholly-Owned Domestic
Subsidiaries pursuant to the provisions of this Section 8.12, then in each such
case, the Borrower will, and will cause each Wholly-Owned Domestic Subsidiaries
to, execute and deliver all other relevant documentation (including opinions of
counsel) of the type described in Sections 5.03(iii) and 5.14 as such Borrower
or such Wholly-Owned Domestic Subsidiary would have had to deliver if the
Mortgage were a condition precedent to Credit Events on the Initial Borrowing
Date and (ii)

 

50



--------------------------------------------------------------------------------

neither the Borrower nor any of its Subsidiaries shall be required to grant a
security interest in any immaterial Real Property or immaterial intellectual
property pursuant to this Section 8.12. Notwithstanding the foregoing, the
Borrower shall deliver to the Collateral Agent (i) a Mortgage on its Real
Property located at 6287 32nd Street North, Oakdale, Minnesota, together with
all other relevant documentation of the type described in Sections 5.03(iii) and
5.14 relating to such Real Property, no later than December 31, 2003, and (ii) a
Mortgage on its Real Property located at East Garton Road, Castle Rock,
Colorado, together with all other relevant documentation of the type described
in Sections 5.03(iii) and 5.14 relating to such Real Property, no later than
March 31, 2004. All such security interests and Mortgages shall be granted
pursuant to documentation reasonably satisfactory in form and substance to the
Administrative Agent and shall constitute valid and enforceable perfected
security interests and Mortgages superior to and prior to the rights of all
third Persons and subject to no other Liens except for Permitted Liens. The
Additional Security Documents or instruments related thereto shall have been
duly recorded or filed in such manner and in such places as are required by law
to establish, perfect, preserve and protect the Liens in favor of the Collateral
Agent required to be granted pursuant to the Additional Security Documents and
all taxes, fees and other charges payable in connection therewith shall have
been paid in full.

 

(b) The Borrower will, and will cause each of its Wholly-Owned Domestic
Subsidiaries to, at the expense of the Borrower, make, execute, endorse,
acknowledge, file and/or deliver to the Collateral Agent from time to time such
vouchers, invoices, schedules, confirmatory assignments, conveyances, financing
statements, transfer endorsements, powers of attorney, certificates, real
property surveys, reports, landlord waivers, bailee agreements, control
agreements and other assurances or instruments and take such further steps
relating to the Collateral covered by any of the Security Documents as the
Collateral Agent may reasonably require. Furthermore, the Borrower will, and
will cause its Wholly-Owned Domestic Subsidiaries to, deliver to the Collateral
Agent such opinions of counsel, title insurance and other related documents as
may be reasonably requested by the Administrative Agent to assure itself that
this Section 8.12 has been complied with.

 

(c) If the Administrative Agent or the Required Lenders reasonably determine
that they are required by law or regulation to have appraisals prepared in
respect of any Real Property of the Borrower and its Subsidiaries constituting
Collateral, the Borrower will, at its own expense, provide to the Administrative
Agent appraisals which satisfy the applicable requirements of the Real Estate
Appraisal Reform Amendments of the Financial Institution Reform, Recovery and
Enforcement Act of 1989, as amended, and which shall otherwise be in form and
substance reasonably satisfactory to the Administrative Agent.

 

(d) The Borrower agrees that each action required by clauses (a) through (c) of
this Section 8.12 shall be completed as soon as possible, but in no event later
than 60 days after such action is requested to be taken by the Administrative
Agent or the Required Lenders; provided that, in no event will the Borrower or
any of its Subsidiaries be required to take any action, other than using its
reasonable efforts, to obtain consents from third parties with respect to its
compliance with this Section 8.12.

 

8.13. Ownership of Subsidiaries; etc. The Borrower will, and will cause each of
its Subsidiaries to, own 100% of the capital stock and other equity interests of
each of their

 

51



--------------------------------------------------------------------------------

Subsidiaries (other than directors’ qualifying shares to the extent required by
applicable law); provided, that the Borrower and its Wholly-Owned Subsidiaries
may own non-Wholly-Owned Subsidiaries so long as the aggregate Investment by the
Borrower and its Wholly-Owned Subsidiaries in all such non-Wholly-Owned
Subsidiaries is permitted under Section 9.06(xvi).

 

8.14. Corporate Separateness. The Borrower will take, and will cause each of its
Subsidiaries to take, all action as is necessary to keep the operations of the
Borrower and its Subsidiaries separate and apart from those of the Company and
its other Subsidiaries including, without limitation, ensuring that all
customary formalities regarding their respective corporate or limited liability
company existence, including holding regular board of directors’ and
shareholders’ or owners’ meetings and maintenance of offices and records, are
followed. Neither the Borrower nor any of its Subsidiaries will make any payment
to a creditor of the Company or any other Subsidiary of the Company in respect
of any liability of the Company and its other Subsidiaries. All financial
statements provided to creditors shall clearly evidence the legal separateness
of the Borrower and its Subsidiaries from the Company and its other
Subsidiaries, and the Borrower and its Subsidiaries will maintain their own
separate books of account and bank accounts from the Company and its other
Subsidiaries and ensure that its payroll is accounted for separately from that
of the Company and its other Subsidiaries. The assets of the Borrower and its
Subsidiaries will at all times be separately identified and segregated from the
assets of the Company and its other Subsidiaries. Finally, neither the Borrower
nor any of its Subsidiaries will take any action, or conduct its affairs in a
manner which is likely to result in the legal existence of the Borrower or any
of its Subsidiaries being ignored, or in the assets and liabilities of the
Borrower or any of its Subsidiaries being substantively consolidated with those
of the Company and its other Subsidiaries in a bankruptcy, reorganization or
other insolvency proceeding.

 

8.15. Permitted Acquisitions. (a) Subject to the provisions of this Section 8.15
and the requirements contained in the definition of Permitted Acquisition, the
Borrower and the Subsidiary Guarantors that are Wholly-Owned Domestic
Subsidiaries may from time to time effect Permitted Acquisitions, so long as (in
each case except to the extent the Required Lenders otherwise specifically agree
in writing in the case of a specific Permitted Acquisition): (i) no Default or
Event of Default shall have occurred and be continuing at the time of the
consummation of the proposed Permitted Acquisition or immediately after giving
effect thereto; (ii) calculations are made by the Borrower showing compliance
with the financial covenants contained in Sections 9.09 through 9.12, inclusive,
for the respective Calculation Period on a Pro Forma Basis as if the respective
Permitted Acquisition (as well as all other Permitted Acquisitions theretofore
consummated after the first day of such Calculation Period) had occurred on the
first day of such Calculation Period, and such recalculations shall show that
such financial covenants would have been complied with, and Consolidated EBITDA
shall not have decreased by more than $10,000,000, in each case if the Permitted
Acquisition had occurred on the first day of such Calculation Period; (iii) all
representations and warranties contained herein or in the other Credit Documents
shall be true and correct in all material respects with the same effect as
though such representations and warranties had been made on and as of the date
of such Permitted Acquisition (both before and after giving effect thereto),
unless stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date; (iv) the aggregate consideration (including,
without limitation, (I) the aggregate principal amount of any Indebtedness
assumed, refinanced,

 

52



--------------------------------------------------------------------------------

incurred or issued in connection therewith and (II) the aggregate amount paid
and reasonably expected to be paid (based on good faith projections prepared by
the Borrower) pursuant to any earn-out, non-compete, consulting or deferred
compensation or purchase price arrangements) payable for the proposed Permitted
Acquisition, when added to the aggregate consideration paid or payable for all
other Permitted Acquisitions theretofore consummated on or after the Effective
Date, does not exceed the Permitted Acquisition Amount (provided that the
Borrower may also make Permitted Acquisitions from (A) the Designated ECF Amount
and/or (B) the net cash proceeds received by the Borrower from the issuance of
Specified Additional Notes, to the extent such proceeds are not used to pay a
Dividend pursuant to Section 9.04(iii); provided, further that (I) the proceeds
of Specified Additional Notes may only be used to purchase Acquired Subscribers
and (II) in connection with any such purchase of Acquired Subscribers, the
portion of the per subscriber cost financed with the proceeds of Specified
Additional Notes shall not exceed $650); and (v) the Borrower shall have
delivered to the Administrative Agent and each Lender a certificate executed by
its chief financial officer or vice president-finance, (x) certifying to the
best of such officer’s knowledge, compliance with the requirements of preceding
clauses (i) through (iv), inclusive, (y) containing the calculations (in
reasonable detail) required by preceding clauses (ii) and (iv) and (z) stating
whether any portion of the Designated ECF Amount and/or any proceeds of
Specified Additional Notes will be used in connection with such Permitted
Acquisition and, if so, how much.

 

(b) At the time of each Permitted Acquisition involving the creation or
acquisition of a domestic Subsidiary, or the acquisition of capital stock or
other equity interest of any domestic Person, the capital stock or other equity
interests thereof created or acquired in connection with such Permitted
Acquisition shall be pledged for the benefit of the Secured Creditors pursuant
to (and to the extent required by) the Pledge Agreement.

 

(c) The Borrower will cause each Wholly-Owned Domestic Subsidiary which is
formed to effect, or is acquired pursuant to, a Permitted Acquisition to comply
with, and to execute and deliver, all of the documentation as and to the extent
required by, Sections 8.12 and 9.17, to the reasonable satisfaction of the
Administrative Agent.

 

(d) The consummation of each Permitted Acquisition shall be deemed to be a
representation and warranty by each of the Borrower that the certifications
pursuant to this Section 8.15 are true and correct and that all conditions
thereto have been satisfied and that same is permitted in accordance with the
terms of this Agreement, which representation and warranty shall be deemed to be
a representation and warranty for all purposes hereunder, including, without
limitation, Sections 7 and 10.

 

8.16. Access and Command Codes. (a) At any time when an Event of Default has
occurred and is continuing, the Borrower will, and will cause each of its
Subsidiaries to, at the request of the Administrative Agent:

 

(i) use commercially reasonable efforts to obtain promptly from each provider
(other than the Borrower) of tracking, telemetry, control and monitoring
services for any Satellite, consents and agreements with the Collateral Agent
to:

 

53



--------------------------------------------------------------------------------

 

(A) deliver expeditiously to the Collateral Agent, subject to having obtained
any consent or approval of, or registration or filing with, any governmental
authority for such delivery, all access codes, command codes and command
encryption necessary to establish access to and perform tracking, telemetry,
control and monitoring of any such Satellite, including activation and control
of any spacecraft subsystems and payload components and the transponders
thereon;

 

(B) take commercially reasonable steps necessary, to obtain any consent or
approval of, or registration or filing with, any governmental authority required
to effect any transfer of operational control over any such Satellite and
related technical data (including any license approving the export or re-export
of such Satellite to any Person or Persons as designated by the Administrative
Agent); and

 

(C) deliver to the Collateral Agent written evidence of the issuance of any such
consent, approval, registration or filing once such consent, approval,
registration or filing has been obtained;

 

(ii) if, after having used its commercially reasonable efforts to obtain the
consents and agreements referred to in clause (i) above, any such consents or
agreements shall not have been so obtained, instruct each such provider of
tracking, telemetry, control and monitoring services (and each manufacturer or
primary contractor in respect of Satellites that have yet to be launched, to the
extent that the Borrower or any of its Subsidiaries does not have in its
possession all items referred to in clause (iii) below) to cooperate in
providing the access codes, command codes and command encryption referred to in
said clause (i), in each case subject to having obtained any consent or approval
of, or registration or filing with, any governmental authority for such
delivery; and

 

(iii) deliver to the Collateral Agent, subject to having obtained any requisite
consent or approval of, or registration or filing with, any governmental
authority for such delivery, all access codes, command codes and command
encryption necessary, in the sole judgment of the Administrative Agent, to
establish access to and perform tracking, telemetry, control and monitoring of
any Satellite, including activation and control of any spacecraft subsystems and
payload components and the transponders thereon and any changes to or
modifications of such codes and encryption.

 

(b) At any time when an Event of Default has occurred and is continuing, the
Borrower and its Subsidiaries will, and will use its commercially reasonable
efforts to cause each provider (other than the Borrower or its Subsidiaries) of
tracking, telemetry, control and monitoring services for any Satellite to agree
to not change any access codes, command codes or command encryption necessary to
establish access to and perform tracking, telemetry, control and monitoring of
each Satellite at any time, without promptly furnishing to the Administrative
Agent the new access codes, command codes and command encryption necessary to
establish access to and perform tracking, telemetry, control and monitoring of
such Satellite, once such

 

54



--------------------------------------------------------------------------------

access codes, command codes and command encryption have been delivered to the
Administrative Agent pursuant to this Section.

 

SECTION 9. Negative Covenants. The Borrower hereby covenants and agrees that on
and after the Effective Date and until the Total Commitment and all Letters of
Credit have terminated and the Loans, Notes and Unpaid Drawings (in each case,
together with interest thereon), Fees and all other Obligations (other than any
indemnities described in Section 13.13 which are not then due and payable)
incurred hereunder and thereunder, are paid in full:

 

9.01. Liens. The Borrower will not, and will not permit any of its Subsidiaries
to, create, incur, assume or suffer to exist any Lien upon or with respect to
any property or assets (real or personal, tangible or intangible) of the
Borrower or any of its Subsidiaries, whether now owned or hereafter acquired;
provided that the provisions of this Section 9.01 shall not prevent the
creation, incurrence, assumption or existence of the following (Liens described
below are herein referred to as “Permitted Liens”):

 

(i) inchoate Liens for taxes, assessments or governmental charges or levies not
yet due or Liens for taxes, assessments or governmental charges or levies being
contested in good faith and by appropriate proceedings for which adequate
reserves have been established in accordance with generally accepted accounting
principles;

 

(ii) Liens in respect of property or assets of the Borrower or any of its
Subsidiaries imposed by law, which were incurred in the ordinary course of
business and do not secure Indebtedness for borrowed money, such as carriers’,
warehousemen’s, materialmen’s and mechanics’ liens and other similar Liens
arising in the ordinary course of business, and (x) which do not in the
aggregate materially detract from the value of the Borrower’s or such
Subsidiary’s property or assets or materially impair the use thereof in the
operation of the business of the Borrower or such Subsidiary or (y) which are
being contested in good faith by appropriate proceedings, which proceedings have
the effect of preventing the forfeiture or sale of the property or assets
subject to any such Lien;

 

(iii) Liens in existence on the Initial Borrowing Date which are listed, and the
property subject thereto described, in Schedule X, plus renewals, replacements
and extensions of such Liens, provided that (x) the aggregate principal amount
of the Indebtedness, if any, secured by such Liens does not increase from that
amount outstanding at the time of any such renewal, replacement or extension and
(y) any such renewal, replacement or extension does not encumber any additional
assets or properties of the Borrower or any of its Subsidiaries;

 

(iv) Liens created pursuant to the Security Documents;

 

(v) licenses, sublicenses, leases or subleases granted to other Persons not
materially interfering with the conduct of the business of the Borrower or any
of its Subsidiaries;

 

(vi) Liens upon assets of the Borrower or any of its Subsidiaries subject to
Capitalized Lease Obligations to the extent such Capitalized Lease Obligations
are permitted by Section 9.05(iii), provided that (x) such Liens only serve to
secure the

 

55



--------------------------------------------------------------------------------

payment of Indebtedness arising under such Capitalized Lease Obligation and (y)
the Lien encumbering the asset giving rise to the Capitalized Lease Obligation
does not encumber any other asset of the Borrower or any Subsidiary of the
Borrower;

 

(vii) Liens placed upon equipment or other property acquired after the Initial
Borrowing Date and used in the ordinary course of business of the Borrower or
any of its Subsidiaries and placed at the time of the acquisition thereof by the
Borrower or such Subsidiary or within 180 days thereafter to secure Indebtedness
incurred to pay all or a portion of the purchase price thereof or to secure
Indebtedness incurred solely for the purpose of financing the acquisition of any
such equipment or other property or extensions, renewals or replacements of any
of the foregoing for the same or a lesser amount, provided that (x) the
Indebtedness secured by such Liens is permitted by Section 9.05(iii), (y) in all
events, the Lien encumbering the equipment or other property so acquired does
not encumber any other asset of the Borrower or such Subsidiary and (z) for
purposes of this clause (vii), (A) a satellite will be treated as a newly
acquired asset as of the date it is placed in service and (B) any satellite
transponder acquired through the exercise of an early buy-out option shall be
treated as a newly-acquired asset as of the date such option is exercised;

 

(viii) easements, rights-of-way, restrictions, encroachments and other similar
charges or encumbrances, and minor title deficiencies, in each case not securing
Indebtedness and not materially interfering with the conduct of the business of
the Borrower or any of its Subsidiaries;

 

(ix) Liens arising from precautionary UCC financing statement filings regarding
operating leases entered into in the ordinary course of business;

 

(x) Liens arising out of the existence of judgments or awards so long as no
Event of Default exists (or in the absence of such Lien would exist) under
Section 10.09;

 

(xi) statutory and common law landlords’ liens under leases to which the
Borrower or any of its Subsidiaries is a party;

 

(xii) Liens (other than Liens imposed under ERISA) incurred in the ordinary
course of business in connection with workers compensation claims, unemployment
insurance and social security benefits and Liens securing the performance of
bids, tenders, leases and contracts in the ordinary course of business,
statutory obligations, surety bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business and consistent with
past practice (exclusive of obligations in respect of the payment for borrowed
money);

 

(xiii) Permitted Encumbrances;

 

(xiv) Liens on property or assets acquired pursuant to a Permitted Acquisition,
or on property or assets of a Subsidiary of the Borrower in existence at the
time such Subsidiary is acquired pursuant to a Permitted Acquisition, provided
that (x) any Indebtedness that is secured by such Liens is permitted to exist
under Section 9.05(vi), and (y) such Liens are not incurred in connection with,
or in contemplation or anticipa-

 

56



--------------------------------------------------------------------------------

tion of, such Permitted Acquisition and do not attach to any other asset of the
Borrower or any of its Subsidiaries;

 

(xv) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods; and

 

(xvi) normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions.

 

In connection with the granting of Liens of the type described in clauses (vi),
(vii) and (xiv) of this Section 9.01 by the Borrower or any of its Subsidiaries,
the Administrative Agent and the Collateral Agent shall be authorized to take
any actions deemed appropriate by it in connection therewith (including, without
limitation, by executing appropriate lien releases or lien subordination
agreements in favor of the holder or holders of such Liens, in either case
solely with respect to the item or items of equipment or other assets subject to
such Liens).

 

9.02. Consolidation, Merger, etc. The Borrower will not, and will not permit any
of its Subsidiaries to, wind up, liquidate or dissolve its affairs or enter into
any transaction of merger or consolidation, except that:

 

(i) any Subsidiary of the Borrower may merge with and into, or be dissolved or
liquidated into, the Borrower or any Wholly-Owned Domestic Subsidiary of the
Borrower which is a Subsidiary Guarantor so long as (i) in the case of any such
merger, dissolution or liquidation involving the Borrower, the Borrower is the
surviving corporation of any such merger, dissolution or liquidation, (ii) in
all other cases, the Wholly-Owned Domestic Subsidiary which is a Subsidiary
Guarantor is the surviving corporation of any such merger, dissolution or
liquidation, and (iii) in all cases, the security interests granted to the
Collateral Agent for the benefit of the Secured Creditors pursuant to the
Security Documents in the assets of such Subsidiary shall remain in full force
and effect and perfected (to at least the same extent as in effect immediately
prior to such merger, dissolution or liquidation); and

 

(ii) Permitted Acquisitions may be made to the extent permitted by Section 8.15.

 

9.03. Sale of Assets, etc. The Borrower will not, and will not permit any of its
Subsidiaries to, convey, sell, lease or otherwise dispose of all or any part of
its property or assets, or enter into any sale-leaseback transactions, except
that:

 

(i) each of the Borrower and its Subsidiaries may convey, sell, lease or
otherwise dispose of inventory, services and other property in the ordinary
course of business;

 

(ii) the Borrower and its Subsidiaries may sell, transfer or otherwise dispose
of assets, so long as (v) no Default or Event of Default then exists or would
result therefrom, (w) each such sale is in an arm’s-length transaction and the
Borrower or the respective Subsidiary receives at least fair market value (as
determined in good faith by the Borrower or such Subsidiary, as the case may
be), (x) the consideration received by

 

57



--------------------------------------------------------------------------------

the Borrower or such Subsidiary consists of at least 85% cash and is paid at the
time of the closing of such sale (provided that any asset sale, transfer or
other disposition the consideration for which is less that $10,000,000 shall not
be subject to this clause (x)), (y) the Net Sale Proceeds therefrom are applied
and/or reinvested as (and to the extent) required by Section 4.02(f) and (z) the
aggregate amount of the proceeds received from all assets sold after the
Effective Date pursuant to this clause (ii) shall not exceed $500,000,000;

 

(iii) each of the Borrower and its Subsidiaries may sell or discount, in each
case without recourse and in the ordinary course of business, accounts
receivable arising in the ordinary course of business, but only in connection
with the compromise or collection thereof and not as part of any financing
transaction; and

 

(iv) each of the Borrower and its Subsidiaries may grant licenses, sublicenses,
leases or subleases to other Persons not materially interfering with the conduct
of the business of the Borrower or any of its Subsidiaries, in each case so long
as no such grant otherwise affects the Collateral Agent’s security interest in
the asset or property subject thereto.

 

To the extent the Required Lenders waive the provisions of this Section 9.03
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 9.03 (other than to the Borrower or a Subsidiary
thereof), such Collateral shall be sold free and clear of the Liens created by
the Security Documents, and the Administrative Agent and the Collateral Agent
shall be authorized to take any actions deemed appropriate in order to effect
the foregoing.

 

9.04. Dividends. The Borrower will not, and will not permit any of its
Subsidiaries to, authorize, declare or pay any Dividends with respect to the
Borrower or any of its Subsidiaries, except that:

 

(i) any Subsidiary of the Borrower may pay cash Dividends to the Borrower or to
any Wholly-Owned Subsidiary of the Borrower;

 

(ii) the Borrower may pay one or more cash Dividends to the Company with the
proceeds of the Term Loans and the Senior Notes;

 

(iii) so long as (x) no Default or Event of Default exists or would result
therefrom and (y) the Borrower is a Wholly-Owned Subsidiary of the Company, the
Borrower may pay a cash Dividend with the proceeds of any Specified Additional
Notes, to the extent such proceeds are not used to make a Permitted Acquisition;

 

(iv) payments to the Company pursuant to the Tax Sharing Agreements shall be
permitted; and

 

(v) so long as no Default or Event of Default exists or would result therefrom,
the Borrower may pay Dividends at any time in an amount up to the Designated ECF
Amount at such time; provided that (x) such Dividends are permitted at such time
under the terms of the Senior Notes and the Specified Additional Notes (if any)
and (y) until such time as the Total Leverage Ratio is less than 2.5:1.0, no
more than $150,000,000

 

58



--------------------------------------------------------------------------------

(less the amount of Investments made pursuant to Section 9.06(xiv)) of Dividends
may be paid pursuant to this Section 9.04(v).

 

9.05. Indebtedness. The Borrower will not, and will not permit any of its
Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness, except:

 

(i) Indebtedness incurred pursuant to this Agreement and the other Credit
Documents;

 

(ii) Indebtedness of the Borrower under (x) Interest Rate Protection Agreements
entered into with respect to other Indebtedness permitted under this Section
9.05 so long as the entering into of such Interest Rate Protection Agreements
are bona fide hedging activities and are not for speculative purposes and (y)
Other Hedging Agreements so long as the entering into of such Other Hedging
Agreements are bona fide hedging activities and are not for speculative
purposes;

 

(iii) Indebtedness of the Borrower and its Subsidiaries evidenced by Capitalized
Lease Obligations (to the extent permitted pursuant to Section 9.08) and
purchase money Indebtedness described in Section 9.01(vii), provided that in no
event shall the sum of the aggregate principal amount of all Capitalized Lease
Obligations and purchase money Indebtedness permitted by this clause (iii)
exceed $500,000,000 at any time outstanding;

 

(iv) Indebtedness of the Borrower and the Subsidiary Guarantors under the Senior
Notes and the other Senior Note Documents in an aggregate principal amount not
to exceed $1,400,000,000;

 

(v) Indebtedness of the Borrower and the Subsidiary Guarantors under the
Specified Additional Notes;

 

(vi) Indebtedness of a Subsidiary of the Borrower acquired pursuant to a
Permitted Acquisition (or Indebtedness assumed at the time of a Permitted
Acquisition of an asset securing such Indebtedness), provided that (x) such
Indebtedness was not incurred in connection with, or in anticipation or
contemplation of, such Permitted Acquisition, (y) such Indebtedness does not
constitute debt for borrowed money, it being understood and agreed that
Capitalized Lease Obligations and purchase money Indebtedness shall not
constitute debt for borrowed money for purposes of this clause (y) and (z) the
aggregate principal amount of all Indebtedness permitted by this clause (vi)
shall not exceed $50,000,000 at any one time outstanding;

 

(vii) intercompany Indebtedness among the Borrower and the Subsidiary Guarantors
to the extent permitted by Section 9.06(vii);

 

(viii) Existing Indebtedness, plus renewals, replacements and extensions of such
Existing Indebtedness, provided that the aggregate principal amount of such
Indebtedness does not increase from that amount outstanding at the time of any
such renewal, replacement or extension;

 

59



--------------------------------------------------------------------------------

 

(ix) at any time after December 31, 2004, subordinated notes issued by the
Borrower, so long as (w) the terms and conditions of such subordinated notes are
satisfactory to the Agents, (x) no Default or Event of Default exists at the
time of the issuance of such notes or would result therefrom, (y) on a pro forma
basis after giving effect to such issuance, the Borrower would be in compliance
with the covenants set forth in Sections 9.11 and 9.12, and (z) the aggregate
outstanding principal amount of such subordinated notes shall not exceed
$100,000,000; and

 

(x) other Indebtedness of the Borrower and the Subsidiary Guarantors not to
exceed $50,000,000 in aggregate principal amount outstanding at any time.

 

9.06. Purchases, Acquisitions, Advances, Investments and Loans. The Borrower
will not, and will not permit any of its Subsidiaries to, directly or
indirectly, lend money or credit or make advances to any Person (including,
without limitation, joint ventures), or purchase or acquire any stock,
obligations or securities of, or any other interest in, or make any capital
contribution to, any other Person, or purchase or own a futures contract or
otherwise become liable for the purchase or sale of currency or other
commodities at a future date in the nature of a futures contract, or hold any
cash or Cash Equivalents (each of the foregoing an “Investment” and,
collectively, “Investments”), or purchase or otherwise acquire (in one or a
series of related transactions) any part of the property or assets (other than
purchases or other acquisitions in the ordinary course of business) of any
Person, except that the following shall be permitted:

 

(i) the Borrower and its Subsidiaries may acquire and hold accounts receivables
owing to any of them, if created or acquired in the ordinary course of business
and payable or dischargeable in accordance with customary trade terms of the
Borrower or such Subsidiary;

 

(ii) the Borrower and its Subsidiaries may acquire and hold cash and Cash
Equivalents, provided that during any time that Revolving Loans are outstanding,
the aggregate amount of unrestricted cash and Cash Equivalents permitted to be
held by the Borrower and its Subsidiaries shall not exceed $100,000,000 for any
period of 20 consecutive Business Days;

 

(iii) the Borrower and its Subsidiaries may hold the Investments held by them on
the Initial Borrowing Date and described on Schedule XI, provided that any
additional Investments made with respect thereto shall be permitted only if
permitted under the other provisions of this Section 9.06;

 

(iv) the Borrower and its Subsidiaries may acquire and own investments
(including debt obligations) received in connection with the bankruptcy or
reorganization of suppliers and customers and in good faith settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;

 

(v) the Borrower and its Subsidiaries may make loans and advances to their
officers and employees for moving, relocation and travel expenses and other
similar expenditures, in each case in the ordinary course of business;

 

60



--------------------------------------------------------------------------------

 

(vi) the Borrower may enter into Interest Rate Protection Agreements and Other
Hedging Agreements to the extent permitted by Section 9.05(ii);

 

(vii) the Borrower and the Subsidiary Guarantors may make intercompany loans and
advances between and among one another (collectively, “Intercompany Loans”),
provided that each such Intercompany Loan shall be evidenced by an Intercompany
Note which shall be pledged to the Collateral Agent pursuant to, and to the
extent required by, the Pledge Agreement;

 

(viii) Permitted Acquisitions shall be permitted in accordance with Section
8.15;

 

(ix) loans and advances to retail subscribers in the ordinary course of
business;

 

(x) loans and advances to other customers and suppliers in the ordinary course
of business, provided that outstanding loans and advances to other customers and
suppliers made after the Effective Date hereunder and investments under clause
(xi) hereof shall not exceed $100,000,000 in the aggregate at any time (plus
accrued interest thereon);

 

(xi) equity in or assets of programming suppliers, technology partners or
distributors of DIRECTV services, provided that the cash expended in connection
with such investments after the Effective Date hereunder and investments under
clause (x) hereof shall not exceed $100,000,000 in the aggregate at any time
(plus accrued interest thereon);

 

(xii) Investments in Wholly-Owned Foreign Subsidiaries to the extent permitted
by Section 9.17;

 

(xiii) Investments representing non-cash consideration received in connection
with asset sales, transfers or dispositions consummated in accordance with
Section 9.03(ii);

 

(xiv) additional Investments, so long as the aggregate fair market value of any
such Investment (at the time of the making thereof) does not exceed the
Designated ECF Amount at such time; provided that until such time as the Total
Leverage Ratio is less than 2.5:1.0, no more than $150,000,000 (less the amount
of Dividends paid pursuant to Section 9.04(v)) in Investments may be made
pursuant to this clause (xiv);

 

(xv) additional Investments financed with the proceeds of one or more common
equity contributions by the Company to the Borrower (to the extent such proceeds
are not used to consummate a Permitted Acquisition), so long as the aggregate
amount of such Investments does not exceed $50,000,000 at any time outstanding
(determined without regard to any write-downs or write-offs thereof), net of
cash repayments of principal in the case of loans and cash equity returns
(whether as a dividend, a redemption or a sale) in the case of equity
investments; and

 

(xvi) in addition to Investments permitted above in this Section 9.06, the
Borrower and its Subsidiaries may make additional Investments to or in a Person
in an

 

61



--------------------------------------------------------------------------------

aggregate amount for all Investments made pursuant to this clause (xvi) not to
exceed $100,000,000 at any time outstanding (determined without regard to any
write-downs or write-offs thereof), net of cash repayments of principal in the
case of loans and cash equity returns (whether as a dividend, a redemption or a
sale) in the case of equity investments.

 

9.07. Transactions with Affiliates. The Borrower will not, and will not permit
any of its Subsidiaries to, enter into any transaction or series of related
transactions with any Affiliate of the Borrower or any of its Subsidiaries,
other than in the ordinary course of business and on terms and conditions
substantially as favorable to the Borrower or such Subsidiary as would
reasonably be obtained by the Borrower or such Subsidiary at that time in a
comparable arm’s-length transaction with a Person other than an Affiliate,
provided, however, that any such transaction or series of transactions involving
payments in excess of $50,000,000 shall (i) be approved by a resolution of the
majority of the disinterested members of the Board of Directors of the Borrower
or (ii) be the subject of a favorable opinion as to matters of fairness from a
financial point of view issued by an Independent Financial Advisor with such
resolution or such opinion to be delivered no later than ten Business Days
following the adoption of such opinion or issuance of such opinions, as the case
may be, provided, further, that any such transaction or series of transactions
involving payments in excess of $100,000,000 shall be subject to the
requirements contained in clause (ii) of the immediately preceding proviso.
Notwithstanding the immediately preceding sentence, (x) Dividends may be paid to
the extent provided in Section 9.04 and (y) the Administrative Services
Agreement, the Intellectual Property License Agreement and the Tax Sharing
Agreements, and payments thereunder, shall be permitted.

 

9.08. Capital Expenditures. (a) The Borrower will not, and will not permit any
of its Subsidiaries to, make any Capital Expenditures, except that during any
fiscal year of the Borrower set forth below (taken as one accounting period),
the Borrower and its Subsidiaries may make Capital Expenditures so long as the
aggregate amount of all such Capital Expenditures does not exceed in any fiscal
year of the Borrower set forth below the amount set forth opposite such fiscal
year below:

 

Fiscal Year Ending

--------------------------------------------------------------------------------

  

Amount

--------------------------------------------------------------------------------

December 31, 2003

  

$450,000,000

December 31, 2004

  

$275,000,000

December 31, 2005

  

$275,000,000

December 31, 2006

  

$275,000,000

December 31, 2007

  

$275,000,000

December 31, 2008

  

$275,000,000

December 31, 2009

  

$275,000,000

 

62



--------------------------------------------------------------------------------

Fiscal Year Ending

--------------------------------------------------------------------------------

  

Amount

--------------------------------------------------------------------------------

December 31, 2010

  

$

275,000,000

 

(b) Notwithstanding the foregoing, in the event that the amount of Capital
Expenditures permitted to be made by the Borrower and its Subsidiaries pursuant
to clause (a) above in any fiscal year of the Borrower (before giving effect to
any increase in such permitted expenditure amount pursuant to this clause (b))
is greater than the amount of such Capital Expenditures actually made by the
Borrower and its Subsidiaries during such fiscal year, such excess (the
“Rollover Amount”) may be carried forward and utilized to make Capital
Expenditures in the immediately succeeding fiscal year (it being understood and
agreed that in such succeeding fiscal year Capital Expenditures shall be deemed
to have been made first from the Rollover Amount and second from the amount
permitted for such year pursuant to clause (a) above).

 

(c) In addition to the foregoing, the Borrower and its Subsidiaries may make
Capital Expenditures with the amount of Net Sale Proceeds received by the
Borrower or any of its Subsidiaries from any Asset Sale so long as such Net Sale
Proceeds are reinvested (or contractually committed to be reinvested) within 270
days following the date of such Asset Sale, but only to the extent that such Net
Sale Proceeds are not otherwise required to be applied to repay Term Loans
pursuant to Section 4.02(f).

 

(d) In addition to the foregoing, the Borrower or any of its Subsidiaries may
make Capital Expenditures with the amount of Net Insurance Proceeds received by
the Borrower or any of its Subsidiaries from any Recovery Event so long as such
Net Insurance Proceeds are used to replace or restore (or contractually
committed to be used to so replace or restore) any properties or assets in
respect of which such Net Insurance Proceeds were paid within 270 days following
the date of receipt of such Net Insurance Proceeds from such Recovery Event, but
only to the extent that such Net Insurance Proceeds are not otherwise required
to be applied to repay Term Loans pursuant to Section 4.02(h).

 

(e) In addition to the foregoing, the Borrower and its Subsidiaries may make
Capital Expenditures at any time in an amount not to exceed the Designated ECF
Amount at such time.

 

9.09. Interest Coverage Ratio. The Borrower will not permit the Interest
Coverage Ratio for any Test Period ending on the last day of a fiscal quarter of
the Borrower set forth below to be less than the ratio set forth opposite such
fiscal quarter below:

 

Fiscal Quarter Ending

--------------------------------------------------------------------------------

  

Ratio

--------------------------------------------------------------------------------

June 30, 2003

  

2.25:1.00

September 30, 2003

  

2.25:1.00

December 31, 2003

  

2.25:1.00

March 31, 2004

  

2.50:1.00

 

63



--------------------------------------------------------------------------------

Fiscal Quarter Ending

--------------------------------------------------------------------------------

  

Ratio

--------------------------------------------------------------------------------

June 30, 2004

  

2.50:1.00

September 30, 2004

  

2.50:1.00

December 31, 2004

  

2.50:1.00

March 31, 2005 and thereafter

  

3.00:1.00

 

9.10. Fixed Charge Coverage Ratio. The Borrower will not permit the Fixed Charge
Coverage Ratio for any Test Period ending on the last day of a fiscal quarter of
the Borrower to be less than 1.00:1.00.

 

9.11. Total Leverage Ratio. The Borrower will not permit the Total Leverage
Ratio at any time during a fiscal quarter set forth below to be greater than the
ratio set forth opposite such fiscal quarter below:

 

Fiscal Quarter Ending

--------------------------------------------------------------------------------

  

Ratio

--------------------------------------------------------------------------------

June 30, 2003

  

5.00:1.00

September 30, 2003

  

5.00:1.00

December 31, 2003

  

5.00:1.00

March 31, 2004

  

5.00:1.00

June 30, 2004

  

5.00:1.00

September 30, 2004

  

4.75:1.00

December 31, 2004

  

4.75:1.00

March 31, 2005

  

4.00:1.00

June 30, 2005

  

4.00:1.00

September 30, 2005

  

3.50:1.00

December 31, 2005

  

3.50:1.00

March 31, 2006 and thereafter

  

3.00:1.00

 

9.12. Senior Secured Leverage Ratio. The Borrower will not permit the Senior
Secured Leverage Ratio at any time during a fiscal quarter set forth below to be
greater than the ratio set forth opposite such fiscal quarter below:

 

Fiscal Quarter Ending

--------------------------------------------------------------------------------

  

Ratio

--------------------------------------------------------------------------------

June 30, 2003

  

2.50:1.00

September 30, 2003

  

2.50:1.00

 

64



--------------------------------------------------------------------------------

Fiscal Quarter Ending

--------------------------------------------------------------------------------

  

Ratio

--------------------------------------------------------------------------------

December 31, 2003

  

2.25:1.00

March 31, 2004

  

2.25:1.00

June 30, 2004

  

2.25:1.00

September 30, 2004

  

2.00:1.00

December 31, 2004

  

2.00:1.00

March 31, 2005

  

1.75:1.00

June 30, 2005

  

1.75:1.00

September 30, 2005 and thereafter

  

1.50:1.00

 

9.13. Modifications of Senior Note Documents, Certificate of Incorporation,
By-Laws and Certain Other Agreements, etc. The Borrower will not, and will not
permit any of its Subsidiaries to:

 

(i) make (or give any notice in respect of) any voluntary or optional payment or
prepayment on or redemption or acquisition for value of, or any prepayment or
redemption as a result of any asset sale, change of control or similar event of
(including, in each case without limitation, by way of depositing with the
trustee with respect thereto money or securities before due for the purpose of
paying when due), any Senior Notes, any Specified Additional Notes or any
subordinated notes issued pursuant to Section 9.05(ix);

 

(ii) amend or modify, or permit the amendment or modification of any provision
of, any Senior Note Document or (after the issuance of any Specified Additional
Notes) any document relating to the issuance of the Specified Additional Notes;

 

(iii) amend, modify or change its certificate or articles of incorporation
(including, without limitation, by the filing or modification of any certificate
or articles of designation), certificate of formation, limited liability company
agreement or by-laws (or the equivalent organizational documents), as
applicable, or any agreement entered into by it with respect to its capital
stock or other equity interests, or enter into any new agreement with respect to
its capital stock or other equity interests, unless such amendment,
modification, change or other action contemplated by this clause (iii) could not
reasonably be expected to be adverse to the interests of the Lenders;

 

(iv) amend, modify or change any provision of the Tax Sharing Agreements or
enter into any new tax sharing agreement, tax allocation agreement or similar
agreement, provided that any such amendment, modification, change or new
agreement shall be permitted so long as such amendment, modification, change or
new agreement (x) could not reasonably be expected to be adverse to the
interests of the Lenders and (y) is approved by the Administrative Agent;

 

65



--------------------------------------------------------------------------------

 

(v) amend, modify, terminate, assign or change any provision of the Intellectual
Property License Agreement, provided that any such amendment, modification,
assignment or change shall be permitted so long as such amendment, modification,
assignment or change (x) could not reasonably be expected to be adverse to the
interests of the Lenders and (y) is approved by the Administrative Agent; or

 

(vi) amend, modify or change the Administrative Services Agreement or enter into
any new administrative services agreement with the Company or any Subsidiary of
the Company which is not a Credit Party (other than any amendments,
modifications or changes to the Administrative Services Agreement as
contemplated by the terms thereof as in effect on the Initial Borrowing Date),
provided that any such amendment, modification, change or new agreement shall be
permitted so long as such amendment, modification, change or new agreement (x)
could not reasonably be expected to be adverse to the interests of the Lenders
and (y) is approved by the Administrative Agent.

 

9.14. Limitation on Certain Restrictions on Subsidiaries. The Borrower will not,
and will not permit any of its Subsidiaries to, directly or indirectly, create
or otherwise cause or suffer to exist or become effective any encumbrance or
restriction on the ability of any such Subsidiary to (a) pay dividends or make
any other distributions on its capital stock or any other interest or
participation in its profits owned by the Borrower or any of its Subsidiaries,
or pay any Indebtedness owed to the Borrower or any of its Subsidiaries, (b)
make loans or advances to the Borrower or any of its Subsidiaries or (c)
transfer any of its properties or assets to the Borrower or any of its
Subsidiaries, except for such encumbrances or restrictions existing under or by
reason of (i) applicable law, (ii) this Agreement and the other Credit
Documents, (iii) the Senior Note Documents or any document relating to the
issuance of the Specified Additional Notes, (iv) customary provisions
restricting subletting or assignment of any lease governing any leasehold
interest of the Borrower or any of its Subsidiaries, (v) customary provisions
restricting assignment of any licensing agreement (in which the Borrower or any
of its Subsidiaries is the licensee) or other contract entered into by the
Borrower or any of its Subsidiaries in the ordinary course of business, (vi)
restrictions on the transfer of any asset pending the close of the sale of such
asset, (vii) restrictions on transfers of assets which are subject to Permitted
Liens, (viii) Existing Indebtedness and other existing agreements as in effect
on the Effective Date, (ix) the terms of any Indebtedness acquired or assumed by
the Borrower or any of its Subsidiaries pursuant to Section 9.05(vi), so long as
such restrictions only apply to the assets acquired pursuant to the respective
Permitted Acquisition and were not put in place in contemplation of such
Permitted Acquisition and (x) renewals, replacements and extensions of any
Existing Indebtedness permitted under Section 9.05(viii), provided that the
restrictions contained in the agreements governing such Indebtedness are no more
restrictive than those contained in the agreements governing such Existing
Indebtedness.

 

9.15. Limitation on Issuance of Equity. (a) The Borrower will not, and will not
permit any of its Subsidiaries to, issue (i) any preferred stock or other
preferred equity interests or (ii) any redeemable common stock or other
redeemable common equity interests other than common stock or other redeemable
common equity interests that is redeemable at the sole option of the Borrower or
such Subsidiary, as the case may be.

 

66



--------------------------------------------------------------------------------

 

(b) The Borrower will not permit any of its Subsidiaries to issue any capital
stock or other equity interests (including by way of sales of treasury stock) or
any options or warrants to purchase, or securities convertible into, capital
stock or other equity interests, except (i) for transfers and replacements of
then outstanding shares of capital stock or other equity interests, (ii) for
stock splits, stock dividends and issuances which do not decrease the percentage
ownership of the Borrower or any of its Subsidiaries in any class of the capital
stock or other equity interests of such Subsidiary, (iii) to qualify directors
to the extent required by applicable law or (iv) for issuances by Subsidiaries
of the Borrower which are newly created or acquired in accordance with the terms
of this Agreement.

 

9.16. Business; etc. The Borrower will not, and will not permit any of its
Subsidiaries to, engage in any business other than the businesses engaged in by
the Borrower and its Subsidiaries as of the Initial Borrowing Date and
reasonable extensions thereof.

 

9.17. Limitation on Creation of Subsidiaries. The Borrower will not, and will
not permit any of its Subsidiaries to, establish, create or acquire after the
Initial Borrowing Date any Subsidiary, provided that the Borrower and its
Wholly-Owned Domestic Subsidiaries that are, or are to become, Subsidiary
Guarantors may (a) create and/or acquire Wholly-Owned Domestic Subsidiaries
pursuant to, and/or to effect, a Permitted Acquisition so long as (i) all of the
capital stock and other equity interests of such new Subsidiary are pledged to
the Collateral Agent pursuant to the terms and conditions of the Pledge
Agreement,  (ii) such new Subsidiary enters into the Subsidiaries Guaranty and
executes and delivers to the Collateral Agent counterparts of the Security
Agreement and the Pledge Agreement, (iii) such new Subsidiary enters into such
Additional Security Documents as the Administrative Agent or the Required
Lenders may require pursuant to Section 8.12 and (iv) such new Subsidiary
executes and delivers all other relevant documentation (including opinions of
counsel) of the type described in Section 5 as such new Subsidiary would have
had to deliver if it were a Credit Party on the Initial Borrowing Date, (b)
create and/or acquire Wholly-Owned Foreign Subsidiaries so long as the aggregate
Investment by the Borrower and its Wholly-Owned Domestic Subsidiaries in all
such Wholly-Owned Foreign Subsidiaries shall not exceed $10,000,000 and (c)
create and/or acquire non-Wholly-Owned Subsidiaries in accordance with Section
8.13.

 

9.18. Changes to Legal Names, Organizational Identification Numbers,
Jurisdiction or Type or Organization. No Credit Party shall change, or permit
any change to, its legal name until (i) it shall have given to the
Administrative Agent and the Collateral Agent not less than 15 days prior
written notice of its intention so to do, clearly describing such new name and
providing other information in connection therewith as the Administrative Agent
or Collateral Agent may reasonably request and (ii) with respect to such new
name, it shall have taken all action reasonably requested by the Administrative
Agent or Collateral Agent to maintain the security interests of the
Administrative Agent or Collateral Agent in the Collateral intended to be
granted pursuant to the Security Documents at all times fully perfected and in
full force and effect. In addition, to the extent that any Credit Party does not
have an organizational identification number on the date hereof and later
obtains one, or if there is any change in the organizational identification
number of any Credit Party, the Borrower or such Credit Party shall promptly
notify the Administrative Agent and the Collateral Agent of such new or changed
organizational identification number and shall take all actions reasonably
satisfactory to the Administrative Agent and the Collateral Agent to the extent
necessary to maintain the security

 

67



--------------------------------------------------------------------------------

interests of the Administrative Agent or Collateral Agent in the Collateral
intended to be granted pursuant to the Security Documents fully perfected and in
full force and effect. Furthermore, no Credit Party shall change its
jurisdiction of organization or its type of organization until (i) it shall have
given to the Administrative Agent and the Collateral Agent not less than 15 days
prior written notice of its intention so to do, clearly describing such new
jurisdiction of organization and/or type of organization and providing such
other information in connection therewith as the Administrative Agent or
Collateral Agent may reasonably request and (ii) with respect to such new
jurisdiction and/or type of organization, it shall have taken all actions
reasonably requested by the Administrative Agent or the Collateral Agent to
maintain the security interests of the Administrative Agent or Collateral Agent
in the Collateral intended to be granted pursuant to the Security Documents at
all times fully perfected and in full force and effect. If at any time Schedule
V hereto is not true and correct (as of the date in question, which may be after
the Effective Date), whether because of changes thereto or as a result of the
creation or acquisition of additional Credit Parties, the Borrower shall
promptly furnish to the Administrative Agent and the Collateral Agent a true and
correct updated Schedule V, which shall contain the updated information required
therein with respect to each Credit Party as of the date of any change thereto.

 

SECTION 10. Events of Default. Upon the occurrence of any of the following
specified events (each an “Event of Default”):

 

10.01. Payments. The Borrower shall (i) default in the payment when due of any
principal of any Loan or any Note, (ii) default, and such default shall continue
unremedied for three or more Business Days, in the payment when due of any
interest on any Loan or Note, any Unpaid Drawing or any regularly accruing Fees
owing hereunder or under any other Credit Document or (iii) default, and such
default shall continue unremedied for 10 or more Business Days after written
notice thereof to the defaulting party by the Administrative Agent or the
Required Lenders, in the payment when due of any other Fees or any other amounts
owing hereunder or under any other Credit Document; or

 

10.02. Representations, etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Credit Document or in any
certificate delivered to the Administrative Agent or any Lender pursuant hereto
or thereto shall prove to be untrue in any material respect on the date as of
which made or deemed made; or

 

10.03. Covenants. The Borrower or any of its Subsidiaries shall (i) default in
the due performance or observance by it of any term, covenant or agreement
contained in Section 8.01(e), 8.08, 8.11 or 8.14 or Section 9 or (ii) default in
the due performance or observance by it of any other term, covenant or agreement
contained in this Agreement or in any other Credit Document (other than those
set forth in Sections 10.01 and 10.02) and such default shall continue
unremedied for a period of 30 days after written notice thereof to the
defaulting party by the Administrative Agent or the Required Lenders; or

 

10.04. Default Under Other Agreements. (i) The Borrower or any of its
Subsidiaries shall (x) default in any payment of any Indebtedness (other than
the Obligations) beyond the period of grace, if any, provided in an instrument
or agreement under which such Indebtedness was created or (y) default in the
observance or performance of any agreement or

 

68



--------------------------------------------------------------------------------

condition relating to any Indebtedness (other than the Obligations) or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause (determined without regard to whether any notice is required), any such
Indebtedness to become due prior to its stated maturity, or (ii) any
Indebtedness (other than the Obligations) of the Borrower or any of its
Subsidiaries shall be declared to be (or shall become) due and payable, or
required to be prepaid other than by a regularly scheduled required prepayment,
prior to the stated maturity thereof, provided that it shall not be a Default or
an Event of Default under this Section 10.04 unless the aggregate principal
amount of all Indebtedness as described in preceding clauses (i) and (ii) is at
least $75,000,000; or

 

10.05. Bankruptcy, etc. The Borrower or any of its Subsidiaries shall commence a
voluntary case concerning itself under Title 11 of the United States Code
entitled “Bankruptcy,” as now or hereafter in effect, or any successor thereto
(the “Bankruptcy Code”); or an involuntary case is commenced against the
Borrower or any of its Subsidiaries, and the petition is not controverted within
10 days, or is not dismissed within 60 days, after commencement of the case; or
a custodian (as defined in the Bankruptcy Code) is appointed for, or takes
charge of, all or substantially all of the property of the Borrower or any of
its Subsidiaries, or the Borrower or any of its Subsidiaries commences any other
proceeding under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Borrower or any
of its Subsidiaries, or there is commenced against the Borrower or any of its
Subsidiaries any such proceeding which remains undismissed for a period of 60
days, or the Borrower or any of its Subsidiaries is adjudicated insolvent or
bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or the Borrower or any of its Subsidiaries suffers any
appointment of any custodian or the like for it or any substantial part of its
property to continue undischarged or unstayed for a period of 60 days; or the
Borrower or any of its Subsidiaries makes a general assignment for the benefit
of creditors; or any corporate, limited liability company or similar action is
taken by the Borrower or any of its Subsidiaries for the purpose of effecting
any of the foregoing; or

 

10.06. ERISA. Any fact or circumstance (including without limitation a
Reportable Event), which results in, or which the Required Lenders determine in
good faith could reasonably be expected to result in, the termination of any
Plan of the Borrower, any of its Subsidiaries or any ERISA Affiliate by the
Pension Benefit Guaranty Corporation or the appointment by an appropriate United
States District Court of a trustee to administer any such Plan, shall occur and
shall continue for 30 days after written notice of such determination shall have
been given to the Borrower or any of its Subsidiaries by the Administrative
Agent, or a trustee shall be appointed by the appropriate United States District
Court to administer any Plan of the Borrower or any of its Subsidiaries, or the
Pension Benefit Guaranty Corporation shall institute proceedings to terminate
any Plan of the Borrower or any of its Subsidiaries or to appoint a trustee to
administer any such Plan and, upon the occurrence of any of the foregoing, the
aggregate amount of the unfunded vested liability for the benefits guaranteed by
the Pension Benefit Guaranty Corporation under all such Plans and the present
value of any Withdrawal Liability which remains unpaid is reasonably estimated
to be in excess of $75,000,000 and such liability is not covered by insurance;
or

 

69



--------------------------------------------------------------------------------

 

10.07. Security Documents. Any of the Security Documents shall cease to be in
full force and effect, or shall cease to give the Collateral Agent for the
benefit of the Secured Creditors the Liens, rights, powers and privileges
purported to be created thereby (including, without limitation, a perfected
security interest in, and Lien on, all of the Collateral, in favor of the
Collateral Agent, superior to and prior to the rights of all third Persons
(except as permitted by Section 9.01), and subject to no other Liens (except as
permitted by Section 9.01), or any Credit Party shall default in the due
performance or observance of any term, covenant or agreement on its part to be
performed or observed pursuant to any such Security Document and such default
shall continue beyond the period of grace, if any, specifically applicable
thereto pursuant to the terms of such Security Document; or

 

10.08. Subsidiaries Guaranty. The Subsidiaries Guaranty or any provision thereof
shall cease to be in full force or effect as to any Subsidiary Guarantor, or any
Subsidiary Guarantor or any Person acting for or on behalf of such Subsidiary
Guarantor shall deny or disaffirm such Subsidiary Guarantor’s obligations under
the Subsidiaries Guaranty or any Subsidiary Guarantor shall default in the due
performance or observance of any term, covenant or agreement on its part to be
performed or observed pursuant to the Subsidiaries Guaranty; or

 

10.09. Judgments. One or more judgments or decrees shall be entered against the
Borrower or any Subsidiary of the Borrower involving in the aggregate for the
Borrower and its Subsidiaries a liability (not paid or fully covered by a
reputable and solvent insurance company) and such judgments and decrees either
shall be final and non-appealable or shall not be vacated, discharged or stayed
or bonded pending appeal for any period of 30 consecutive days, and the
aggregate amount of all such judgments equals or exceeds $75,000,000; or

 

10.10. Change of Control. A Change of Control shall occur;

 

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to the Borrower, take any or all
of the following actions, without prejudice to the rights of the Administrative
Agent, any Lender or the holder of any Note to enforce its claims against any
Credit Party (provided that, if an Event of Default specified in Section 10.05
shall occur with respect to the Borrower or the Co-Issuer, the result which
would occur upon the giving of written notice by the Administrative Agent as
specified in clauses (i) and (ii) below shall occur automatically without the
giving of any such notice): (i) declare the Total Commitment terminated,
whereupon all Commitments of each Lender shall forthwith terminate immediately
and any Commitment Commission shall forthwith become due and payable without any
other notice of any kind; (ii) declare the principal of and any accrued interest
in respect of all Loans and the Notes and all Obligations owing hereunder and
thereunder to be, whereupon the same shall become, forthwith due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by each Credit Party; (iii) terminate any Letter of Credit
which may be terminated in accordance with its terms; (iv) direct the Borrower
to pay (and the Borrower agrees that upon receipt of such notice, or upon the
occurrence of an Event of Default specified in Section 10.05 with respect to the
Borrower or the Co-Issuer, it will pay) to the Collateral Agent at the Payment
Office such additional amount of cash or Cash Equivalents, to be held as
security by the Collateral Agent, as is equal to the aggregate Stated Amount of
all Letters of Credit issued for the account of the Borrower and then
outstanding; (v) enforce, as

 

70



--------------------------------------------------------------------------------

Collateral Agent, all of the Liens and security interests created pursuant to
the Security Documents; and (vi) apply any cash collateral held by the
Administrative Agent pursuant to Section 4.02 to the repayment of the
Obligations.

 

SECTION 11. Definitions and Accounting Terms.

 

11.01. Defined Terms. As used in this Agreement, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

 

“A Term Loan Maturity Date” shall mean the fifth anniversary of the Initial
Borrowing Date.

 

“A-1 Term Lender” shall mean each Lender with an A-1 Term Loan Commitment or
with outstanding A-1 Term Loans.

 

“A-1 Term Loan” shall have the meaning provided in Section 1.01(a).

 

“A-1 Term Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule I directly below the column entitled
“A-1 Term Loan Commitment,” as same may be terminated pursuant to Sections 3.03
and/or 10.

 

“A-1 Term Loan Percentage” shall mean, at any time, a fraction (expressed as a
percentage) the numerator of which is the aggregate principal amount of A-1 Term
Loans then outstanding and the denominator of which is the sum of the aggregate
principal amount of Term Loans then outstanding plus the Total A-2 Term Loan
Commitment at such time.

 

“A-1 Term Loan Scheduled Repayment” shall have the meaning provided in Section
4.02(b)(i).

 

“A-1 Term Note” shall have the meaning provided in Section 1.05(a).

 

“A-2 Term Commitment Commission” shall have the meaning provided in Section
3.01(a).

 

“A-2 Term Lender” shall mean each Lender with an A-2 Term Loan Commitment or
with outstanding A-2 Term Loans.

 

“A-2 Term Loan” shall have the meaning provided in Section 1.01(b).

 

“A-2 Term Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule I directly below the column entitled
“A-2 Term Loan Commitment,” as same may be (x) reduced from time to time or
terminated pursuant to Sections 3.02, 3.03 and/or 10, as applicable, or (y)
adjusted from time to time as a result of assignments to or from such Lender
pursuant to Section 1.13 or 13.04(b).

 

“A-2 Term Loan Percentage” shall mean, at any time, a fraction (expressed as a
percentage) the numerator of which is the sum of the aggregate principal amount
of A-2 Term

 

71



--------------------------------------------------------------------------------

Loans then outstanding plus the Total A-2 Term Loan Commitment at such time and
the denominator of which is the sum of the aggregate principal amount of Term
Loans then outstanding plus the Total A-2 Term Loan Commitment at such time.

 

“A-2 Term Loan Scheduled Repayment” shall have the meaning provided in Section
4.02(b)(ii).

 

“A-2 Term Note” shall have the meaning provided in Section 1.05(a).

 

“Acquired Entity or Business” shall mean either (x) the assets constituting a
business, division or product line of any Person not already a Subsidiary of the
Borrower (including, without limitation, an Acquired Subscriber) or (y) 100% of
the capital stock of any such Person, which Person shall, as a result of such
stock acquisition, become a Wholly-Owned Domestic Subsidiary of the Borrower (or
shall be merged with and into the Borrower or a Subsidiary Guarantor, with the
Borrower or such Subsidiary Guarantor being the surviving Person).

 

“Acquired Subscriber” shall mean a subscriber (located in the United States) to
a direct-to-home telecommunications service as to whom the Borrower or one of
its Subsidiaries purchases (from a third party that is not an Affiliate of the
Borrower at the time of such acquisition) the right to provide direct-to-home
telecommunications services to such subscriber, whether such purchase is
undertaken (a) directly, (b) through the acquisition of the entity providing
direct-to-home telecommunications services, (c) through the acquisition of
assets used or to be used to provide direct-to-home telecommunications service
to such subscriber or (d) through the purchase of a contractual right to provide
direct-to-home telecommunications service to such subscriber.

 

“Additional Security Documents” shall have the meaning provided in Section 8.12.

 

“Adjusted Consolidated Net Income” shall mean, for any period, Consolidated Net
Income for such period plus the sum of the amount of all net non-cash charges
(including, without limitation, depreciation, amortization, deferred tax expense
and non-cash interest expense) and net non-cash losses which were included in
arriving at Consolidated Net Income for such period, less the amount of all net
non-cash gains and non-cash credits which were included in arriving at
Consolidated Net Income for such period.

 

“Adjusted Consolidated Working Capital” shall mean, at any time, Consolidated
Current Assets (but excluding therefrom all cash and Cash Equivalents) less
Consolidated Current Liabilities at such time.

 

“Administrative Agent” shall mean DBTCA, in its capacity as Administrative Agent
for the Lenders hereunder, and shall include any successor to the Administrative
Agent appointed pursuant to Section 12.09.

 

“Administrative Services Agreement” shall mean that certain Administrative
Services Agreement, dated as of February 28, 2003, by and between the Company
and the Borrower.

 

72



--------------------------------------------------------------------------------

 

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling (including, but not limited to, all directors and
officers of such Person), controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power (i) to vote 10% or more
of the securities having ordinary voting power for the election of directors (or
equivalent governing body) of such Person or (ii) to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise; provided, however,
that neither the Administrative Agent nor any Lender (nor any Affiliate thereof)
shall be considered an Affiliate of the Borrower or any Subsidiary thereof.

 

“Agents” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Agreement” shall mean this Credit Agreement, as modified, supplemented,
amended, restated (including any amendment and restatement hereof), extended or
renewed from time to time.

 

“Applicable Margin” in respect of A-1 Term Loans, A-2 Term Loans, B Term Loans
and Revolving Loans for any Margin Adjustment Period shall mean, from and after
any Start Date to and including the corresponding End Date, the respective
percentage per annum set forth below under the respective Type and Tranche of
Loans and opposite the respective Level (i.e., Level 1, Level 2, Level 3, Level
4 or Level 5, as the case may be) indicated to have been achieved on the
applicable Test Date for such Start Date (as shown in the respective officer’s
certificate delivered pursuant to Section 8.01(d) or the first proviso below):

 

Level

--------------------------------------------------------------------------------

  

Leverage Ratio

--------------------------------------------------------------------------------

    

A-1 Term Loans,

A-2 Term Loans and

Revolving Loans

maintained as Base

Rate Loans

--------------------------------------------------------------------------------

      

A-1 Term Loans,

A-2 Term Loans and

Revolving Loans

maintained as

Eurodollar Loans

--------------------------------------------------------------------------------

      

B Term Loans

maintained as Base

Rate Loans

--------------------------------------------------------------------------------

      

B Term Loans

maintained as

Eurodollar Loans

--------------------------------------------------------------------------------

 

1

  

Less than or equal to 2.50:1.00

    

1.75

%

    

2.75

%

    

2.50

%

    

3.50

%

2

  

Greater than 2.50:1.00 but less than or equal to 3.00:1.00

    

2.00

%

    

3.00

%

    

2.50

%

    

3.50

%

3

  

Greater than 3.00:1.00 but less than or equal to 3.50:1.00

    

2.25

%

    

3.25

%

    

2.50

%

    

3.50

%

4

  

Greater than 3.50:1.00 but less than or equal to 4.00:1.00

    

2.50

%

    

3.50

%

    

2.50

%

    

3.50

%

5

  

Greater than 4.00:1.00

    

2.75

%

    

3.75

%

    

2.75

%

    

3.75

%

 

; provided, however, that if the Borrower fails to deliver the financial
statements required to be delivered pursuant to Section 8.01(a) or (b)
(accompanied by the officer’s certificate required to

 

73



--------------------------------------------------------------------------------

be delivered pursuant to Section 8.01(d) showing the applicable Total Leverage
Ratio on the relevant Test Date) on or prior to the respective date required by
such Sections, then Level 5 pricing shall apply until such time, if any, as the
financial statements required as set forth above and the accompanying officer’s
certificate have been delivered showing the pricing for the respective Margin
Adjustment Period is at a Level below Level 5 (it being understood that, in the
case of any late delivery of the financial statements and officer’s certificate
as so required, any reduction in the Applicable Margin shall apply only from and
after the date of the delivery of the complying financial statements and
officer’s certificate); provided further, that (i) Level 5 pricing shall apply
at all times when any Default or Event of Default is in existence and (ii) for
the period from the Initial Borrowing Date to the date of the delivery of the
Borrower’s financial statements (and related officer’s certificate) in respect
of its fiscal quarter ending on September 30, 2003, Level 4 pricing shall apply
(unless Level 5 pricing would otherwise apply, in which case Level 5 pricing
shall apply).

 

“Asset Sale” shall mean any sale, transfer or other disposition by the Borrower
or any of its Subsidiaries to any Person (including by way of redemption by such
Person) other than to the Borrower or a Wholly-Owned Domestic Subsidiary of the
Borrower of any asset (including, without limitation, any capital stock or other
securities of, or equity interests in, another Person) other than (a) sales of
assets pursuant to Sections 9.03(i), (iii) and (iv), and (b) any sale, transfer
or other disposition the consideration for which is less than $10,000,000.

 

“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement substantially in the form of Exhibit M (appropriately completed).

 

“B Term Loan” shall have the meaning provided in Section 1.01(c).

 

“B Term Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule I directly below the column entitled “B
Term Loan Commitment,” as the same may be terminated pursuant to Sections 3.03
and/or 10.

 

“B Term Loan Maturity Date” shall mean the seventh anniversary of the Initial
Borrowing Date.

 

“B Term Loan Percentage” shall mean, at any time, a fraction (expressed as a
percentage) the numerator of which is the aggregate principal amount of B Term
Loans then outstanding and the denominator of which is the sum of the aggregate
principal amount of Term Loans then outstanding plus the Total A-2 Term Loan
Commitment at such time.

 

“B Term Loan Scheduled Repayment” shall have the meaning provided in Section
4.02(c).

 

“B Term Note” shall have the meaning provided in Section 1.05(a).

 

“Bankruptcy Code” shall have the meaning provided in Section 10.05.

 

“Base Rate” shall mean, at any time, the higher of (i) the Prime Lending Rate at
such time and (ii) 1/2 of 1% in excess of the overnight Federal Funds Rate at
such time.

 

74



--------------------------------------------------------------------------------

 

“Base Rate Loan” shall mean each Loan designated or deemed designated as such by
the Borrower at the time of the incurrence thereof or conversion thereto.

 

“BOA” shall mean Bank of America, N.A.

 

“Borrower” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Borrowing” shall mean the borrowing of one Type of Loan of a single Tranche
from all the Lenders having Commitments of the respective Tranche on a given
date (or resulting from a conversion or conversions on such date) having in the
case of Eurodollar Loans the same Interest Period, provided that Base Rate Loans
incurred pursuant to Section 1.10(b) shall be considered part of the related
Borrowing of Eurodollar Loans.

 

“Business Day” shall mean (i) for all purposes other than as covered by clause
(ii) below, any day except Saturday, Sunday and any day which shall be in New
York, New York, a legal holiday or a day on which banking institutions are
authorized or required by law or other government action to close and (ii) with
respect to all notices and determinations in connection with, and payments of
principal and interest on, Eurodollar Loans, any day which is a Business Day
described in clause (i) above and which is also a day for trading by and between
banks in U.S. dollar deposits in the interbank Eurodollar market.

 

“Calculation Period” shall mean, in the case of any Permitted Acquisition, the
Test Period most recently ended prior to the date of any such Permitted
Acquisition for which financial statements are available.

 

“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person with respect to property, plant and equipment which should be
capitalized in accordance with generally accepted accounting principles and,
without duplication, the amount of Capitalized Lease Obligations incurred by
such Person.

 

“Capitalized Lease Obligations” shall mean, with respect to any Person, all
rental obligations of such Person which, under generally accepted accounting
principles, are or will be required to be capitalized on the books of such
Person, in each case taken at the amount thereof accounted for as indebtedness
in accordance with such principles.

 

“Cash Equivalents” shall mean, as to any Person, (i) securities issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (ii) marketable direct obligations issued
by any state of the United States or any political subdivision of any such state
or any public instrumentality thereof maturing within twelve months from the
date of acquisition thereof and, at the time of acquisition, having one of the
two highest ratings obtainable from either S&P or Moody’s, (iii) Dollar
denominated time deposits, certificates of deposit and bankers acceptances of
any Lender or any commercial bank having, or which is the principal banking
subsidiary of a bank holding company having, a long-term unsecured debt rating
of at least “A” or the equivalent thereof from S&P or “A2” or the equivalent
thereof from Moody’s with maturities of not more than six months from the date
of acquisition by such Person, (iv)

 

75



--------------------------------------------------------------------------------

repurchase obligations with a term of not more than seven days for underlying
securities of the types described in clause (i) above entered into with any bank
meeting the qualifications specified in clause (iii) above, (v) commercial paper
issued by any Person incorporated in the United States rated at least A-2 or the
equivalent thereof by S&P or at least P-2 or the equivalent thereof by Moody’s
and in each case maturing not more than six months after the date of acquisition
by such Person, and (vi) investments in money market funds substantially all of
whose assets are comprised of securities of the types described in clauses (i)
through (v) above.

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same has been amended and may hereafter be amended
from time to time, 42 U.S.C. § 9601 et seq.

 

“Change of Control” shall mean the occurrence of one or more of the following
events:

 

(a) the ownership, directly or indirectly, beneficially or of record, by any
Person or group (within the meaning of the Securities Exchange Act of 1934 and
the rules of the SEC thereunder as in effect on the date hereof) other than one
or more Permitted Holders of equity interests representing more than 40% (on a
fully diluted basis) of the total voting power represented by the issued and
outstanding equity interests of the Borrower then entitled to vote in the
election of the Board of Directors of the Borrower;

 

(b) at any time that the Borrower is a Subsidiary of the Company, the ownership,
directly or indirectly, beneficially or of record, by any Person or group
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
SEC thereunder as in effect on the date hereof) other than one or more Permitted
Holders of shares representing more than 40% (on a fully diluted basis) of the
total voting power represented by the issued and outstanding capital stock of
the Company then entitled to vote in the election of the Board of Directors of
the Company;

 

(c) at any time, the occupation of a majority of the seats (other than vacant
seats) on the Board of Directors of the Borrower (or, at any time when the
Borrower is a Subsidiary of the Company, of the Company) by persons who were
neither (i) nominated by the Board of Directors of the Borrower (or of the
Company, as the case may be) with the affirmative vote of a majority of the
members of said board of directors at the time of such nomination or election
nor (ii) appointed by directors so nominated or elected or appointed by
Permitted Holders;

 

(d) any “Change of Control” (however defined in the relevant indenture or other
instrument) shall occur with respect to the indenture evidencing the Senior
Notes, the Specified Additional Notes or any other issuance by the Borrower or
any of its Subsidiaries of material senior or subordinated debt if the effect
thereof is to require the Borrower or any of its Subsidiaries to repurchase or
redeem (or make an offer to repurchase of redeem), or result in any event of
default in respect of, any such notes or indebtedness;

 

76



--------------------------------------------------------------------------------

 

(e) at any time when the Company shall have ceased to own 100% of the equity
interests of the Borrower, 100% of such equity interests are not owned by a
newly-created limited liability company or corporation (“New Holdco”) which
shall have granted a first priority perfected security interest in such equity
interests to the Collateral Agent pursuant to a hypothecation agreement
substantially in the form of the Hypothecation Agreement; or

 

(f) at any time after New Holdco acquires the equity interests of the Borrower
as contemplated by clause (e) above, New Holdco shall cease to own, directly,
100% of the equity interests in the Borrower.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated thereunder. Section references to the Code
are to the Code as in effect at the date of this Agreement and any subsequent
provisions of the Code amendatory thereof, supplemental thereto or substituted
therefor.

 

“Co-Issuer” shall mean DIRECTV Financing Co., Inc., a Delaware corporation and
the co-issuer of the Senior Notes.

 

“Collateral” shall mean all property (whether real or personal) with respect to
which any security interests have been granted (or purported to be granted)
pursuant to any Security Document, including, without limitation, all Pledge
Agreement Collateral, all Hypothecation Agreement Collateral, all Security
Agreement Collateral, all Mortgaged Properties and all cash and Cash Equivalents
delivered as collateral pursuant to Section 4.02 or 10.

 

“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent for the Secured Creditors pursuant to the Security Documents.

 

“Commitment” shall mean any of the commitments of any Lender, i.e., whether the
A-1 Term Loan Commitment, the A-2 Term Loan Commitment, the B Term Loan
Commitment or the Revolving Loan Commitment.

 

“Commitment Commission” shall mean the A-2 Term Commitment Commission and the RL
Commitment Commission.

 

“Company” shall mean Hughes Electronics Corporation, a Delaware corporation.

 

“Confidential Information” shall have the meaning provided in Section 13.16.

 

“Consolidated Capital Expenditures” shall mean, for any period, the aggregate
amount of Capital Expenditures of the Borrower and its Subsidiaries during such
period.

 

“Consolidated Current Assets” shall mean, at any time, the consolidated current
assets of the Borrower and its Subsidiaries at such time.

 

“Consolidated Current Liabilities” shall mean, at any time, the consolidated
current liabilities of the Borrower and its Subsidiaries at such time, but
excluding the current

 

77



--------------------------------------------------------------------------------

portion of any Indebtedness under this Agreement and the current portion of any
other long-term Indebtedness which would otherwise be included therein.

 

“Consolidated EBIT” shall mean, for any period, Consolidated Net Income for such
period before deducting therefrom consolidated interest expense of the Borrower
and its Subsidiaries for such period (to the extent that such consolidated
interest expense was deducted in arriving at Consolidated Net Income for such
period) and provision for taxes based on income that were included in arriving
at Consolidated Net Income for such period and without giving effect to (i) any
extraordinary gains or any extraordinary non-cash losses (except to the extent
that any such extraordinary non-cash losses will require a cash payment in a
future period), (ii) any gains or losses from sales of assets other than from
sales of inventory in the ordinary course of business, (iii) the non-cash
component of any unusual or nonrecurring item of gain, loss, income or expense,
(iv) any non-cash gain or loss related to discontinued operations, (v) any
non-cash impairment loss of goodwill or other intangibles required to be taken
pursuant to Statement of Financial Accounting Standards Number 142, and (vi) any
non-cash expense recorded with respect to stock options, in each case to the
extent used or included in determining Consolidated Net Income (including
without limitation the writedown of certain investments not to exceed an
aggregate of $100,000,000, and only for purposes of determining Consolidated
EBIT for any Test Period ending on or prior to September 30, 2003), provided
that with respect to accruals or reserves for future cash disbursements, such
future cash disbursements shall be deducted in the fiscal period in which such
cash disbursement is made.

 

“Consolidated EBITDA” shall mean, for any period, Consolidated EBIT for such
period, adjusted by (x) adding thereto (i) the amount of all amortization of
intangibles and depreciation that were deducted in arriving at Consolidated Net
Income for such period, (ii) the amount of all expenses incurred in connection
with the Transaction for such period to the extent that same were deducted in
arriving at Consolidated Net Income for such period, and (iii) the amount of all
non-cash deferred compensation expense for such period to the extent that same
was deducted in arriving at the Consolidated Net Income for such period and (y)
deducting therefrom the amount of all cash payments during such period that are
associated with any non-cash deferred compensation expense that was added back
to Consolidated Net Income in a previous period; it being understood that in
determining the Total Leverage Ratio and the Senior Secured Leverage Ratio,
Consolidated EBITDA for any period shall be calculated on a Pro Forma Basis to
give effect to any Acquired Entity or Business acquired during such period
pursuant to a Permitted Acquisition and not subsequently sold or otherwise
disposed of by the Borrower or any of its Subsidiaries during such period.

 

“Consolidated Fixed Charges” shall mean, for any period, the sum, without
duplication, of (i) Consolidated Interest Expense for such period, (ii) the
amount of all Capital Expenditures made by the Borrower and its Subsidiaries for
such period (other than Capital Expenditures made pursuant to Section 9.08(c),
(d) or (e)), (iii) the scheduled principal amount of all amortization payments
on all Indebtedness (including, without limitation, the Term Loans and the
principal component of all Capitalized Lease Obligations but excluding the
repayment of the Existing Credit Agreement pursuant to the Refinancing) of the
Borrower and its Subsidiaries for such period (as determined on the first day of
such period), and (iv) the amount of all cash payments made by the Borrower and
its Subsidiaries in respect of taxes or tax liabilities for such period.

 

78



--------------------------------------------------------------------------------

 

“Consolidated Group” shall mean the Borrower and its Subsidiaries determined in
accordance with generally accepted accounting principles on a consolidated
basis.

 

“Consolidated Indebtedness” shall mean, at any time, the principal amount of all
Indebtedness for borrowed money of the Borrower and its Subsidiaries at such
time determined on a consolidated basis (it being understood and agreed that
outstanding letters of credit shall not constitute Indebtedness for borrowed
money unless such letters of credit have been drawn on by the beneficiary
thereof and the resulting obligations have not been paid by the Borrower).

 

“Consolidated Interest Expense” shall mean, for any period, the sum of the total
consolidated interest expense of the Borrower and its Subsidiaries for such
period (calculated without regard to any limitations on the payment thereof)
plus, without duplication, that portion of Capitalized Lease Obligations of the
Borrower and its Subsidiaries representing the interest factor for such period;
provided that the amortization of (i) deferred financing, legal and accounting
costs with respect to this Agreement, the Senior Notes and the Specified
Additional Notes (if any) and (ii) any interest expense attributable to the USSB
Programming Contracts and long-term manufacturing subsidies in existence as of
the Effective Date shall be excluded from Consolidated Interest Expense to the
extent same would otherwise have been included therein.

 

“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the Borrower and its Subsidiaries for such period, determined on a
consolidated basis (after any deduction for minority interests), provided that
(i) in determining Consolidated Net Income, the net income of any other Person
which is not a Subsidiary of the Borrower or is accounted for by the Borrower by
the equity method of accounting shall be included only to the extent of the
payment of cash dividends or cash distributions by such other Person to the
Borrower or a Subsidiary thereof during such period, (ii) the net income of any
Subsidiary of the Borrower (other than the Borrower) shall be excluded to the
extent that the declaration or payment of cash dividends or similar cash
distributions by that Subsidiary of that net income is not at the date of
determination permitted by operation of its charter or any agreement, instrument
or law applicable to such Subsidiary and (iii) the net income (or loss) of any
other Person acquired by the Borrower or a Subsidiary of the Borrower in a
pooling of interests transaction for any period prior to the date of such
acquisition shall be excluded.

 

“Consolidated Senior Secured Indebtedness” shall mean, at any time, an amount
equal to the sum of (x) all Obligations, (y) without duplication, all Guaranteed
Obligations and (z) any Indebtedness secured by Liens permitted pursuant to
Section 9.01(iii), (vi), (vii) or (xiv), at such time.

 

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person as a result of such Person being a general partner of any other Person,
unless the underlying obligation is expressly made non-recourse as to such
general partner, and any obligation of such Person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
Person, whether or not contingent, (i) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (x) for the purchase or payment of any such primary
obligation or (y) to maintain working capital or equity capital of the

 

79



--------------------------------------------------------------------------------

primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the holder of such primary obligation
against loss in respect thereof; provided, however, that the term Contingent
Obligation shall not include (a) endorsements of instruments for deposit or
collection in the ordinary course of business or (b) minimum revenue guarantees
provided by the Borrower and its Subsidiaries to programming sources in the
ordinary course of business. The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as determined
by such Person in good faith.

 

“Credit Documents” shall mean this Agreement and, after the execution and
delivery thereof pursuant to the terms of this Agreement, each Note, the
Subsidiaries Guaranty, and each Security Document.

 

“Credit Event” shall mean the making of any Loan or the issuance of any Letter
of Credit.

 

“Credit Party” shall mean the Company (or, after a transaction of the type
referred to in clause (e) of the definition of Change of Control, New Holdco),
the Borrower and each Subsidiary Guarantor.

 

“DBTCA” shall mean Deutsche Bank Trust Company Americas, in its individual
capacity, and any successor corporation thereto by merger, consolidation or
otherwise.

 

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

 

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

 

“Designated ECF” shall mean the portion of Excess Cash Flow of the Borrower and
its Subsidiaries which is permitted to be retained by the Borrower pursuant to
Section 4.02(g).

 

“Designated ECF Amount” shall initially be $0, which amount shall be (A)
increased on each Excess Cash Payment Date so long as any repayment required
pursuant to Section 4.02(g) has been made, by an amount equal to the portion of
Excess Cash Flow (i.e., either 50% or 100%) for the immediately preceding Excess
Cash Payment Period which the Borrower is permitted to retain, and (B) reduced
(i) at the time any Capital Expenditure is made pursuant to Section 9.08(e), by
the amount thereof, (ii) at the time any Permitted Acquisition is made, by the
amount of Designated ECF expended in connection therewith, (iii) at the time any
Investment is made pursuant to Section 9.06(xiv), by the amount of Designated
ECF expended in connection therewith, and (iv) at the time any Dividend is paid
pursuant to Section 9.04(v), by the amount thereof.

 

80



--------------------------------------------------------------------------------

 

“Dividend” shall mean, with respect to any Person, that such Person has declared
or paid a dividend, distribution or returned any equity capital to its
stockholders, partners or members or authorized or made any other distribution,
payment or delivery of property (other than common equity of such Person) or
cash to its stockholders, partners or members as such, or redeemed, retired,
purchased or otherwise acquired, directly or indirectly, for a consideration any
shares of any class of its capital stock or any partnership or membership
interests outstanding on or after the Effective Date (or any options or warrants
issued by such Person with respect to its capital stock or other equity
interests), or set aside any funds for any of the foregoing purposes, or shall
have permitted any of its Subsidiaries to purchase or otherwise acquire for a
consideration any shares of any class of the capital stock or any partnership or
membership interests of such Person outstanding on or after the Effective Date
(or any options or warrants issued by such Person with respect to its capital
stock or other equity interests). Without limiting the foregoing, (i)
“Dividends” with respect to any Person shall also include all payments made or
required to be made by such Person with respect to any stock appreciation
rights, plans, equity incentive or achievement plans or any similar plans or
setting aside of any funds for the foregoing purposes and (ii) with respect to
the Borrower and its Subsidiaries, a “Dividend” shall include any purchase,
redemption or other acquisition of any Equity Interest in the Company or any of
its Affiliates. Notwithstanding the foregoing, “Dividends” shall not include
Letters of Credit issued hereunder to support the obligations of the Company and
its Subsidiaries.

 

“Documents” shall mean the Credit Documents and the Senior Note Documents.

 

“Dollars” and the sign “$” shall each mean freely transferable lawful money of
the United States.

 

“Drawing” shall have the meaning provided in Section 2.05(b).

 

“Effective Date” shall have the meaning provided in Section 13.10.

 

“Eligible Transferee” shall mean and include a commercial bank, an insurance
company, a finance company, a financial institution, any fund that invests in
loans or any other “accredited investor” (as defined in Regulation D of the
Securities Act), but in any event excluding the Company and its Subsidiaries.

 

“End Date” shall mean, for any Margin Adjustment Period, the last day of such
Margin Adjustment Period.

 

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, investigations or proceedings against the
Borrower or any of its Subsidiaries arising out of or brought pursuant to any
Environmental Law or any Environmental Permit (hereafter, “Claims”), including,
without limitation, (a) any and all Claims by governmental or regulatory
authorities for enforcement, cleanup, removal, response, remedial or other
actions or damages pursuant to any applicable Environmental Law, and (b) any and
all Claims by any third party seeking damages, contribution, indemnification,
cost recovery, compensation or injunctive relief in connection with alleged
injury or threat of injury to health, safety or the environment due to the
presence of Hazardous Materials.

 

81



--------------------------------------------------------------------------------

 

“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law now or
hereafter in effect and in each case as amended, and any applicable judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment applicable to the Borrower or any of its
Subsidiaries, relating to the environment, including, without limitation,
CERCLA; the Resource Conservation and Recovery Act, 42 U.S.C § 6901 et seq.; the
Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Toxic
Substances Control Act, 15 U.S.C. § 2601 et seq.; the Clean Air Act, 42 U.S.C. §
7401 et seq.; the Safe Drinking Water Act, 42 U.S.C. § 3803 et seq.; the Oil
Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the Emergency Planning and the
Community Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq.; and the
Hazardous Material Transportation Act, 49 U.S.C. § 1801 et seq.; and any state
and local or foreign counterparts or equivalents, in each case as amended from
time to time.

 

“Environmental Permits” shall have the meaning provided in Section 7.18(a).

 

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interest in (however designated) equity of such Person, including any preferred
stock, any limited or general partnership interest and any limited liability
company membership interest.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
under common control with the Borrower or any Subsidiary of the Borrower within
the meaning of Section 414(b), 414(c) or 414(m) of the Internal Revenue Code of
1986, as amended, excluding GM and its Subsidiaries (other than the Borrower and
its Subsidiaries).

 

“Eurodollar Loan” shall mean each Loan designated as such by the Borrower at the
time of the incurrence thereof or conversion thereto.

 

“Eurodollar Rate” shall mean, for each Interest Period of a Eurodollar Loan, (i)
the rate per annum (rounded upwards, if necessary, to the nearest 1/100th of one
percent) in each case determined by the Administrative Agent to be equal to:

 

(a) the offered rate that appears on the Dow Jones Telerate Screen Page 3750 (or
any successor page) that displays an average British Bankers Association
Interest Settlement Rate for deposits in Dollars (for delivery on the first day
of the applicable Interest Period) for a term equivalent to the applicable
Interest Period at approximately 11:00 A.M. (London, England time) two Business
Days prior to the first day of the applicable Interest Period; or

 

(b) if for any reason the foregoing rate in clause (a) is unavailable or
undeterminable, the offered rate on such other page or other service that
displays an average British Bankers Association Interest Settlement Rate for
deposits in Dollars (for delivery on the first day of the applicable Interest
Period) for a term equivalent to the

 

82



--------------------------------------------------------------------------------

applicable Interest Period at approximately 11:00 A.M. (London, England time)
two Business Days prior to the first day of the applicable Interest Period; or

 

(c) if for any reason the foregoing rates in clauses (a) and (b) are unavailable
or undeterminable, the rate of interest at which deposits in Dollars for
delivery on the first day of the applicable Interest Period in same day funds in
the approximate amount of the applicable Eurodollar Loan for a term equivalent
to the applicable Interest Period would be offered by DBTCA to major banks in
the offshore U.S. dollar market at approximately 11:00 a.m. (London, England
time) two Business Days prior to the first day of the applicable Interest
Period;

 

divided by (ii) a percentage equal to 100% minus the then stated maximum rate of
all reserve requirements (including, without limitation, any marginal,
emergency, supplemental, special or other reserves required by applicable law)
applicable to any member bank of the Federal Reserve System in respect of
Eurocurrency funding or liabilities as defined in Regulation D (or any successor
category of liabilities under Regulation D).

 

“Event of Default” shall have the meaning provided in Section 10.

 

“Excess Cash Flow” shall mean, for any period, the remainder of (a) the sum of,
without duplication, (i) Adjusted Consolidated Net Income for such period and
(ii) the decrease, if any, in Adjusted Consolidated Working Capital from the
first day to the last day of such period, minus (b) the sum of, without
duplication, (i) the aggregate amount of all Capital Expenditures made by the
Borrower and its Subsidiaries during such period (other than Capital
Expenditures to the extent financed with equity proceeds, Asset Sale proceeds,
insurance proceeds or Indebtedness), (ii) the aggregate amount of all Permitted
Acquisitions made by the Borrower and its Subsidiaries during such period (other
than Permitted Acquisitions to the extent financed with equity proceeds, Asset
Sale proceeds, insurance proceeds or Indebtedness), (iii) the aggregate amount
of permanent principal payments of Indebtedness for borrowed money of the
Borrower and its Subsidiaries during such period (other than (A) repayments of
the Existing Credit Agreement pursuant to the Refinancing, (B) repayments to the
extent made with Asset Sale proceeds, equity proceeds, insurance proceeds or
Indebtedness and (C) repayments of Loans, provided that repayments of Loans
shall be deducted in determining Excess Cash Flow to the extent such repayments
were (x) required as a result of a Scheduled Repayment under Sections 4.02(b) or
(c) or (y) made as a voluntary prepayment with internally generated funds (but
in the case of a voluntary prepayment of Revolving Loans, only to the extent
accompanied by a voluntary reduction to the Total Revolving Loan Commitment in
an amount equal to such prepayment)), and (iv) the increase, if any, in Adjusted
Consolidated Working Capital from the first day to the last day of such period.

 

“Excess Cash Payment Date” shall mean April 15 of each year (commencing on April
15, 2004).

 

“Excess Cash Payment Period” shall mean with respect to the repayment required
on each Excess Cash Payment Date, the immediately preceding fiscal year of the
Borrower.

 

83



--------------------------------------------------------------------------------

 

“Existing Credit Agreement” shall mean the Amended and Restated Credit Agreement
(as amended, modified or supplemented from time to time), dated as of November
24, 1999, among the Company, the lenders party thereto, Citicorp USA, Inc., as
syndication agent, and Bank of America, N.A., as administrative agent.

 

“Existing Indebtedness” shall have the meaning provided in Section 7.21.

 

“Facing Fee” shall have the meaning provided in Section 3.01(d).

 

“FCC” shall mean the Federal Communications Commission or any governmental
authority substituted therefor.

 

“FCC Licenses” shall mean all authorizations, orders, licenses and permits
issued by the FCC to the Borrower or any of its Subsidiaries, under which the
Borrower or any of its Subsidiaries is authorized to launch and operate any of
its Satellites or to operate any of its transmit only, receive only or transmit
and receive earth stations.

 

“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal Funds brokers of
recognized standing selected by the Administrative Agent.

 

“Fees” shall mean all amounts payable pursuant to or referred to in Section
3.01.

 

“Fixed Charge Coverage Ratio” shall mean, for any Test Period, the ratio of (i)
Consolidated EBITDA to

(ii) Consolidated Fixed Charges for such Test Period.

 

“GM” shall mean General Motors Corporation, a Delaware corporation.

 

“GM Pension or Benefit Plan” shall mean any employee benefit plan within the
meaning of Section 3(3) of ERISA, and any related trust, in each case sponsored
or maintained by GM or any of its Subsidiaries.

 

“Guaranteed Obligations” shall mean all “Guaranteed Obligations” as defined in
the Subsidiaries Guaranty.

 

“Hazardous Materials” shall mean any chemicals, materials or substances defined
as or included in the definition of “hazardous substances,” “hazardous waste,”
“hazardous materials,” “extremely hazardous substances,” “restricted hazardous
waste,” “toxic substances,” “toxic pollutants,” “contaminants,” or “pollutants,”
or words of similar import, under any applicable Environmental Law, including
without limitation any petroleum or petroleum products, radioactive materials,
asbestos in any form that is or could become friable, urea formaldehyde foam
insulation, dielectric fluid containing levels of polychlorinated biphenyls, and
radon gas.

 

84



--------------------------------------------------------------------------------

 

“Hypothecation Agreement” shall have the meaning provided in Section 5.11.

 

“Hypothecation Agreement Collateral” shall mean all “Collateral” as defined in
the Hypothecation Agreement.

 

“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness (including principal, interest, fees and charges) of such Person
for borrowed money or for the deferred purchase price of property or services,
(ii) the maximum amount available to be drawn under all letters of credit,
bankers’ acceptances and similar obligations issued for the account of such
Person and all unpaid drawings in respect of such letters of credit, bankers’
acceptances and similar obligations, (iii) all Indebtedness of the types
described in clause (i), (ii), (iv), (v) or (vi) of this definition secured by
any Lien on any property owned by such Person, whether or not such Indebtedness
has been assumed by such Person (provided that, if the Person has not assumed or
otherwise become liable in respect of such Indebtedness, such Indebtedness shall
be deemed to be in an amount equal to the fair market value of the property to
which such Lien relates as determined in good faith by such Person), (iv) the
aggregate amount of all Capitalized Lease Obligations of such Person, (v) all
obligations under any Interest Rate Protection Agreement, any Other Hedging
Agreement or under any similar type of agreement and (vi) all Contingent
Obligations of such Person in respect of Indebtedness of the types described in
clauses (i)-(v) above. Notwithstanding the foregoing, Indebtedness shall not
include trade payables and accrued expenses incurred by any Person in accordance
with customary practices and in the ordinary course of business of such Person.

 

“Independent Financial Advisor” shall mean a firm which, in the judgment of the
Board of Directors of the Borrower, is independent and otherwise qualified to
perform the task for which it is to be engaged.

 

“Initial Borrowing Date” shall mean the date occurring on or after the Effective
Date on which the initial Borrowing of Loans occurs.

 

“Intellectual Property” shall have the meaning provided in Section 7.20.

 

“Intellectual Property License Agreement” shall mean that certain Intellectual
Property License Agreement, dated as of February 10, 2003, between the Company
and the Borrower’s Subsidiary, DIRECTV Enterprises, LLC, as in effect on the
date thereof and as the same may be amended from time to time in accordance with
the terms hereof and thereof.

 

“Intercompany Loan” shall have the meaning provided in Section 9.06(vii).

 

“Intercompany Notes” shall mean a promissory note, in the form of Exhibit N,
evidencing Intercompany Loans.

 

“Interest Coverage Ratio” shall mean, for any period, the ratio of Consolidated
EBITDA to Consolidated Interest Expense for such period.

 

“Interest Determination Date” shall mean, with respect to any Eurodollar Loan,
the second Business Day prior to the commencement of any Interest Period
relating to such Eurodollar Loan.

 

85



--------------------------------------------------------------------------------

 

“Interest Period” shall have the meaning provided in Section 1.09.

 

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.

 

“Investments” shall have the meaning provided in Section 9.06.

 

“Issuing Lender” shall mean each of DBTCA and BOA (except as otherwise provided
in Section 12.09) and any other Lender reasonably acceptable to the
Administrative Agent which agrees to issue Letters of Credit hereunder. Any
Issuing Lender may, in its discretion, arrange for one or more Letters of Credit
to be issued by one or more Affiliates of such issuing Lender.

 

“L/C Supportable Obligations” shall mean (i) obligations of the Company, the
Borrower or any of their respective Subsidiaries (subject to the terms of
Section 2.01(b)) with respect to workers compensation, surety bonds, insurance
obligations and other similar statutory obligations and (ii) such other
obligations of the Company or any of its Subsidiaries otherwise permitted to
exist pursuant to the terms of this Agreement (other than obligations in respect
of the Senior Notes and the Specified Additional Notes).

 

“Leaseholds” of any Person shall mean all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

 

“Lender” shall mean each financial institution listed on Schedule I, as well as
any Person that becomes a “Lender” hereunder pursuant to Section 1.13 or
13.04(b).

 

“Lender Default” shall mean (i) the refusal (which has not been retracted) or
the failure of a Lender to make available its portion of any Borrowing or to
fund its portion of any unreimbursed payment under Section 2.04(c) or (ii) a
Lender having notified in writing the Borrower and/or the Administrative Agent
that such Lender does not intend to comply with its obligations under Section
1.01(a), 1.01(b), 1.01(c), 1.01(d) or 2.

 

“Letter of Credit” shall have the meaning provided in Section 2.01(a).

 

“Letter of Credit Fee” shall have the meaning provided in Section 3.01(c).

 

“Letter of Credit Outstandings” shall mean, at any time, the sum of (i) the
Stated Amount of all outstanding Letters of Credit and (ii) the aggregate amount
of all Unpaid Drawings in respect of all Letters of Credit.

 

“Letter of Credit Request” shall have the meaning provided in Section 2.03(a).

 

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the UCC

 

86



--------------------------------------------------------------------------------

or any other similar recording or notice statute, and any lease having
substantially the same effect as any of the foregoing).

 

“Loan” shall mean each Term Loan and each Revolving Loan.

 

“Majority Lenders” shall mean, with respect to any Tranche, those Non-Defaulting
Lenders which would constitute the Required Lenders under, and as defined in,
this Agreement if all outstanding Obligations of the other Tranches under this
Agreement were repaid in full and all Commitments, if any, with respect thereto
were terminated.

 

“Margin Adjustment Period” shall mean each period which shall commence on the
date upon which the respective officer’s certificate is delivered pursuant to
Section 8.01(d) (together with the related financial statements pursuant to
Section 8.01(a) or (b), as the case may be) and which shall end on the date of
actual delivery of the next officer’s certificate pursuant to Section 8.01(d)
(and related financial statements) or the latest date on which such next
officer’s certificate (and related financial statements) is required to be so
delivered; it being understood that the first Margin Adjustment Period shall
commence with the delivery of the Borrower’s financial statements (and related
officer’s certificate) in respect of its fiscal quarter ending on September 30,
2003.

 

“Margin Stock” shall have the meaning provided in Regulation U.

 

“Material Adverse Effect” shall mean (i) a material adverse effect on the
business, operations, property, assets, liabilities or financial condition of
the Borrower and its Subsidiaries (or, solely in the case of any determination
made on the Initial Borrowing Date, the Company and its Subsidiaries) taken as a
whole or (ii) a material adverse effect (x) on the rights or remedies of the
Lenders or the Administrative Agent hereunder or under any other Credit Document
or (y) on the ability of the Credit Parties (taken as a whole) to perform their
obligations to the Lenders or Administrative Agent hereunder or under any other
Credit Document.

 

“Maturity Date” shall mean, with respect to any Tranche of Loans, the A Term
Loan Maturity Date, the B Term Loan Maturity Date or the Revolving Loan Maturity
Date, as the case may be.

 

“Minimum Borrowing Amount” shall mean (i) for Term Loans, $25,000,000 and (ii)
for Revolving Loans, $5,000,000.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Mortgage” shall mean a mortgage, leasehold mortgage, deed of trust, leasehold
deed of trust, deed to secure debt, leasehold deed to secure debt or similar
security instrument.

 

“Mortgage Policy” shall mean a mortgage title insurance policy or a binding
commitment with respect thereto.

 

87



--------------------------------------------------------------------------------

 

“Mortgaged Property” shall mean any Real Property owned or leased by the
Borrower or any of its Subsidiaries which is encumbered (or required to be
encumbered) by a Mortgage.

 

“NAIC” shall mean the National Association of Insurance Commissioners.

 

“Net Debt Proceeds” shall mean, with respect to any incurrence of Indebtedness,
the cash proceeds (net of underwriting discounts and commissions and other
reasonable costs associated therewith) received by the respective Person from
the respective incurrence of such Indebtedness.

 

“Net Equity Proceeds” shall mean, with respect to each issuance or sale of any
equity by any Person or any capital contribution to such Person, the cash
proceeds (net of underwriting discounts and commissions and other reasonable
costs associated therewith) received by such Person from the respective sale or
issuance of its equity or from the respective capital contribution.

 

“Net Insurance Proceeds” shall mean, with respect to any Recovery Event, the
cash proceeds (net of reasonable costs and taxes incurred in connection with
such Recovery Event) received by the respective Person in connection with such
Recovery Event.

 

“Net Sale Proceeds” shall mean, for any Asset Sale, the gross cash proceeds
(including any cash received by way of deferred payment pursuant to a promissory
note, receivable or otherwise, but only as and when received) received from such
sale of assets, net of the reasonable costs of such sale (including fees and
commissions, payments of unassumed liabilities relating to the assets sold and
required payments of any Indebtedness (other than Indebtedness secured pursuant
to the Security Documents) which is secured by the respective assets which were
sold), and the incremental taxes paid or payable as a result of such Asset Sale.

 

“New Holdco” shall have the meaning provided in the definition of Change of
Control.

 

“Non-Defaulting Lender”, “Non-Defaulting RL Lender” and “Non-Defaulting A-2 Term
Lender” shall mean and include each Lender, RL Lender or A-2 Term Lender, as the
case may be, other than a Defaulting Lender.

 

“Note” shall mean each Term Note and each Revolving Note.

 

“Notice of Borrowing” shall have the meaning provided in Section 1.03(a).

 

“Notice of Conversion/Continuation” shall have the meaning provided in Section
1.06.

 

“Notice Office” shall mean (i) for credit notices, the office of the
Administrative Agent located at 31 West 52nd Street, 7th Floor, New York, New
York 10019, Attention: Gregory Shefrin and (ii) for operational notices, the
office of the Administrative Agent located at 90 Hudson Street, 5th Floor,
Jersey City, New Jersey 07302, Attention: James Cullen or such

 

88



--------------------------------------------------------------------------------

other office or person as the Administrative Agent may hereafter designate in
writing as such to the other parties hereto.

 

“Obligations” shall mean all amounts owing to the Administrative Agent, the
Syndication Agent, the Collateral Agent, any Issuing Lender or any Lender
pursuant to the terms of this Agreement or any other Credit Document.

 

“Other Hedging Agreements” shall mean any foreign exchange contracts, currency
swap agreements, commodity agreements or other similar arrangements, or
arrangements designed to protect against fluctuations in currency values or
commodity prices.

 

“Participant” shall have the meaning provided in Section 2.04(a).

 

“Payment Office” shall mean the office of the Administrative Agent located at 90
Hudson Street, 5th Floor, Jersey City, New Jersey or such other office as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.

 

“Permitted Acquisition” shall mean the acquisition by the Borrower or a
Wholly-Owned Domestic Subsidiary thereof which is a Subsidiary Guarantor of an
Acquired Entity or Business (including by way of merger of such Acquired Entity
or Business with and into the Borrower (so long as the Borrower is the surviving
corporation) or a Wholly-Owned Domestic Subsidiary thereof which is a Subsidiary
Guarantor (so long as the Wholly-Owned Domestic Subsidiary is the surviving
corporation), provided that (in each case) (A) the consideration paid or to be
paid by the Borrower or such Wholly-Owned Domestic Subsidiary consists solely of
cash (including proceeds of Revolving Loans), equity of GM, the Company or any
of their respective Subsidiaries (other than the Borrower and its Subsidiaries),
equity of the Borrower, the issuance or incurrence of Indebtedness otherwise
permitted by Section 9.05 and the assumption/acquisition of any Indebtedness
(calculated at face value) which is permitted to remain outstanding in
accordance with the requirements of Section 9.05, (B) in the case of the
acquisition of 100% of the capital stock or other equity interests of any Person
(including by way of merger), such Person shall own no capital stock or other
equity interests of any other Person (excluding de minimis amounts and amounts
permitted under Section 9.06(xvi)) unless such Person owns 100% of the capital
stock or other equity interests of such other Person, (C) all of the business,
division or product line acquired pursuant to the respective Permitted
Acquisition, or the business of the Person acquired pursuant to the respective
Permitted Acquisition and its Subsidiaries taken as a whole, is in the United
States, (D) the Acquired Entity or Business acquired pursuant to the respective
Permitted Acquisition is in a business permitted by Section 9.16, (E) the Board
of Directors (or equivalent) of the Acquired Entity or Business shall have
approved such Permitted Acquisition and (F) all applicable requirements of
Sections 8.15, 9.06 and 9.17 applicable to Permitted Acquisitions are satisfied.
Notwithstanding anything to the contrary contained in the immediately preceding
sentence, an acquisition which does not otherwise meet the requirements set
forth above in the definition of “Permitted Acquisition” shall constitute a
Permitted Acquisition if, and to the extent, the Required Lenders agree in
writing, prior to the consummation thereof, that such acquisition shall
constitute a Permitted Acquisition for purposes of this Agreement.

 

89



--------------------------------------------------------------------------------

 

“Permitted Acquisition Amount” shall mean, at any time, an amount equal to (i)
$250,000,000 plus (ii) as of the first day of each fiscal year (beginning with
the fiscal year starting on January 1, 2004), an additional $100,000,000, plus
(iii) an amount equal to the net cash proceeds received by the Borrower from any
cash common equity contribution made by the Company in the Borrower after the
Effective Date (to the extent such proceeds are not used to make an Investment
pursuant to Section 9.06(xv)).

 

“Permitted Encumbrance” shall mean, with respect to any Mortgaged Property, such
exceptions to title as are set forth in the Mortgage Policy delivered with
respect thereto, all of which exceptions must be acceptable to the
Administrative Agent in its reasonable discretion.

 

“Permitted Holder” shall mean each of (i) GM, (ii) the Company, (iii) any GM
Pension or Benefit Plan and (iv) any Subsidiary or any other Person, directly or
indirectly, controlled by any of the foregoing.

 

“Permitted Liens” shall have the meaning provided in Section 9.01.

 

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any government or political subdivision or any agency, department or
instrumentality thereof.

 

“Plan” shall mean any employee benefit pension plan which is subject to the
provisions of Title IV of ERISA and which is maintained for employees of the
Borrower or any Subsidiary of the Borrower.

 

“Pledge Agreement” shall have the meaning provided in Section 5.10.

 

“Pledge Agreement Collateral” shall mean all “Collateral” as defined in the
Pledge Agreement.

 

“Pledgee” shall have the meaning provided in the Pledge Agreement or the
Hypothecation Agreement, as applicable.

 

“Prime Lending Rate” shall mean the rate which the Administrative Agent
announces from time to time as its prime lending rate, the Prime Lending Rate to
change when and as such prime lending rate changes. The Prime Lending Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer by the Administrative Agent, which may make
commercial loans or other loans at rates of interest at, above or below the
Prime Lending Rate.

 

“Pro Forma Basis” shall mean, in connection with any calculation of compliance
with any financial covenant or financial term, the calculation thereof after
giving effect on a pro forma basis to (x) the incurrence of any Indebtedness
(other than revolving Indebtedness, except to the extent same is incurred to
refinance other outstanding Indebtedness or to finance a Permitted Acquisition)
after the first day of the relevant Calculation Period as if such Indebtedness
had been incurred (and the proceeds thereof applied) on the first day of the
relevant Calculation Period, (y) the permanent repayment of any Indebtedness
(other than revolving Indebtedness) after the first day of the relevant
Calculation Period as if such Indebtedness had

 

90



--------------------------------------------------------------------------------

been retired or redeemed on the first day of the relevant Calculation Period or
(z) the Permitted Acquisition, if any, then being consummated as well as any
other Permitted Acquisition consummated after the first day of the relevant
Calculation Period and on or prior to the date of the respective Permitted
Acquisition then being effected, as the case may be, with the following rules to
apply in connection therewith:

 

(i) all Indebtedness (x) (other than revolving Indebtedness, except to the
extent same is incurred to refinance other outstanding Indebtedness or to
finance a Permitted Acquisition) incurred or issued after the first day of the
relevant Calculation Period (whether incurred to finance a Permitted
Acquisition, to refinance Indebtedness or otherwise) shall be deemed to have
been incurred or issued (and the proceeds thereof applied) on the first day of
the respective Calculation Period and remain outstanding through the date of
determination and (y) (other than revolving Indebtedness) permanently retired or
redeemed after the first day of the relevant Calculation Period shall be deemed
to have been retired or redeemed on the first day of the respective Calculation
Period and remain retired through the date of determination;

 

(ii) all Indebtedness assumed to be outstanding pursuant to preceding clause (i)
shall be deemed to have borne interest at (x) the rate applicable thereto, in
the case of fixed rate indebtedness or (y) the rates which would have been
applicable thereto during the respective period when same was deemed
outstanding, in the case of floating rate Indebtedness (although interest
expense with respect to any Indebtedness for periods while same was actually
outstanding during the respective period shall be calculated using the actual
rates applicable thereto while same was actually outstanding); and

 

(iii) in making any determination of Consolidated EBITDA, pro forma effect shall
be given to any Permitted Acquisition consummated during the periods described
above, with such Consolidated EBITDA to be determined as if such Permitted
Acquisition was consummated on the first day of the relevant Calculation Period,
but without taking into account any pro forma cost savings and expenses.

 

“Projections” shall mean the projections that are contained in the Confidential
Information Memorandum dated February 2003 and that were prepared by or on
behalf of the Borrower in connection with the Transaction and delivered to the
Agents and the Lenders prior to the Initial Borrowing Date.

 

“Quarterly Payment Date” shall mean each January 15, April 15, July 15 and
October 15 occurring after the Initial Borrowing Date, commencing on April 15,
2003.

 

“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.

 

“Recipients” shall have the meaning provided in Section 13.16(a).

 

“Recovery Event” shall mean the receipt by the Borrower or any of its
Subsidiaries of any cash insurance proceeds or condemnation awards payable by
reason of theft, loss, physical destruction, damage, taking or any other similar
event with respect to any property or assets of the Borrower or any of its
Subsidiaries.

 

91



--------------------------------------------------------------------------------

 

“Refinancing” shall mean the repayment of all outstanding loans and all other
obligations (and the termination of all commitments) under the Existing Credit
Agreement, as described in Section 5.07.

 

“Register” shall have the meaning provided in Section 13.15.

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

 

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

“Release” shall mean disposing, discharging, injecting, spilling, pumping,
leaking, leaching, dumping, emitting, escaping, emptying, pouring, seeping, or
migrating into or upon any land or water or air, or otherwise entering into the
environment.

 

“Replaced Lender” shall have the meaning provided in Section 1.13.

 

“Replacement Lender” shall have the meaning provided in Section 1.13.

 

“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA or the regulations thereunder excluding those events for which the 30-day
notice requirement is waived, a withdrawal from a Plan described in Section 4063
of ERISA, or a cessation of operations described in Section 4062(e) of ERISA.

 

“Representatives” shall have the meaning provided in Section 13.16(a).

 

“Required Lenders” shall mean Non-Defaulting Lenders the sum of whose
outstanding Term Loans, A-2 Term Loan Commitments and Revolving Loan Commitments
(or after the termination thereof, outstanding Revolving Loans and RL
Percentages of Letter of Credit Outstandings) represent at least a majority of
the sum of (i) all outstanding Term Loans of Non-Defaulting Lenders, (ii) the
Total A-2 Term Loan Commitment less the A-2 Term Loan Commitments of all
Defaulting Lenders and (iii) the Total Revolving Loan Commitment less the
Revolving Loan Commitments of all Defaulting Lenders (or after the termination
thereof, the sum of then total outstanding Revolving Loans of Non-Defaulting
Lenders and the aggregate RL Percentages of all Non-Defaulting Lenders of the
total Letter of Credit Outstandings at such time).

 

“Revolving Loan” shall have the meaning provided in Section 1.01(d).

 

92



--------------------------------------------------------------------------------

 

“Revolving Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule I directly below the column entitled
“Revolving Loan Commitment,” as same may be (x) reduced from time to time or
terminated pursuant to Sections 3.02, 3.03 and/or 10, as applicable, or (y)
adjusted from time to time as a result of assignments to or from such Lender
pursuant to Section 1.13 or 13.04(b).

 

“Revolving Loan Maturity Date” shall mean the fifth anniversary of the Initial
Borrowing Date.

 

“Revolving Note” shall have the meaning provided in Section 1.05(a).

 

“RL Commitment Commission” shall have the meaning provided in Section 3.01(b).

 

“RL Lender” shall mean each Lender with a Revolving Loan Commitment or with
outstanding Revolving Loans.

 

“RL Percentage” of any RL Lender at any time shall mean a fraction (expressed as
a percentage) the numerator of which is the Revolving Loan Commitment of such RL
Lender at such time and the denominator of which is the Total Revolving Loan
Commitment at such time, provided that if the RL Percentage of any RL Lender is
to be determined after the Total Revolving Loan Commitment has been terminated,
then the RL Percentages of such RL Lender shall be determined immediately prior
(and without giving effect) to such termination.

 

“Rollover Amount” shall have the meaning provided in Section 9.08(b).

 

“S&P” shall mean Standard & Poor’s Ratings Services.

 

“Satellite” shall mean any satellite owned by, leased to or for which a contract
to purchase has been entered into by, the Borrower or any of its Subsidiaries,
whether such satellite is in the process of manufacture, has been delivered for
launch or is in orbit (whether or not in operational service).

 

“Scheduled Repayments” shall mean each A-1 Term Loan Scheduled Repayment, each
A-2 Term Loan Scheduled Repayment and each B Term Loan Scheduled Repayment.

 

“SEC” shall have the meaning provided in Section 8.01(f).

 

“Section 4.04(b)(ii) Certificate” shall have the meaning provided in Section
4.04(b)(ii).

 

“Secured Creditors” shall have the meaning assigned that term in the respective
Security Documents.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

“Security Agreement” shall have the meaning provided in Section 5.12.

 

93



--------------------------------------------------------------------------------

 

“Security Agreement Collateral” shall mean all “Collateral” as defined in the
Security Agreement.

 

“Security Document” shall mean and include each of the Security Agreement, the
Pledge Agreement, the Hypothecation Agreement (or, after any transaction
referred to in clause (e) of the definition of Change of Control, the
hypothecation agreement entered into by New Holdco pursuant to such clause (e)),
each Mortgage and, after the execution and delivery thereof, each Additional
Security Document.

 

“Senior Note Documents” shall mean the Senior Note Indenture, the Senior Notes
and each other document or agreement relating to the issuance of the Senior
Notes.

 

“Senior Note Indenture” shall mean the Indenture, dated as of February 28, 2003,
among the Borrower, the Co-Issuer and the Bank of New York, as in effect on the
Initial Borrowing Date and as the same may be amended from time to time in
accordance with the terms hereof and thereof.

 

“Senior Notes” shall mean the Borrower’s and the Co-Issuer’s 8.375% Senior Notes
due 2013 issued pursuant to the Senior Note Indenture.

 

“Senior Secured Leverage Ratio” shall mean, at any time, the ratio of
Consolidated Senior Secured Indebtedness at such time to Consolidated EBITDA for
the Test Period then most recently ended.

 

“Specified Additional Notes” shall mean senior and/or subordinated notes issued
by the Borrower on or prior to December 31, 2004, the terms and conditions of
which are satisfactory to the Agents; provided that Specified Additional Notes
may only be issued if, on a pro forma basis after giving effect to such
issuance, (a) the Senior Secured Leverage Ratio is less than (i) if tested at
any time on or prior to March 31, 2004, 1.80:1.00 and (ii) if tested thereafter,
1.50:1.00 and (b) the Total Leverage Ratio is less than (i) if tested at any
time on or prior to March 31, 2004, 4.50:1.00 and (ii) if tested thereafter,
4.25:1.00.

 

“Start Date” shall mean, with respect to any Margin Adjustment Period, the first
day of such Margin Adjustment Period.

 

“Stated Amount” of each Letter of Credit shall mean, at any time, the maximum
amount available to be drawn thereunder (in each case determined without regard
to whether any conditions to drawing could then be met).

 

“Subsidiaries Guaranty” shall have the meaning provided in Section 5.13.

 

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint

 

94



--------------------------------------------------------------------------------

venture or other entity in which such Person and/or one or more Subsidiaries of
such Person has more than a 50% equity interest at the time.

 

“Subsidiary Guarantor” shall mean each domestic Subsidiary of the Borrower.

 

“Supermajority Lenders” of any Tranche shall mean those Non-Defaulting Lenders
which would constitute the Required Lenders under, and as defined in, this
Agreement if (x) all outstanding Obligations of the other Tranches under this
Agreement were repaid in full and all Commitments with respect thereto were
terminated and (y) the term “a majority” contained therein were changed to
“66-2/3%.”

 

“Syndication Agent” shall have the meaning provided in the first paragraph of
this Agreement.

 

“Syndication Date” shall mean that date upon which the Agents determine in their
sole discretion (and notify the Borrower) that the primary syndication (and
resultant addition of Persons as Lenders pursuant to Section 13.04(b)) has been
completed.

 

“Tax Sharing Agreements” shall mean the Tax Sharing Agreement, dated as of
January 28, 2003, relating to the allocation of U.S. federal income taxes, and
the Tax Sharing Agreement, dated as of January 28, 2003, relating to the
allocation of U.S. state and local income taxes, in each case, among the
Company, the Borrower and DirecTV Enterprises, LLC.

 

“Taxes” shall have the meaning provided in Section 4.04(a).

 

“Term Loan” shall mean each A-1 Term Loan, each A-2 Term Loan and each B Term
Loan.

 

“Term Note” shall mean each A-1 Term Note, each A-2 Term Note and each B Term
Note.

 

“Test Date” shall mean, with respect to any Start Date, the last day of the most
recent fiscal quarter of the Borrower ended immediately prior to such Start
Date.

 

“Test Period” shall mean each period of four consecutive fiscal quarters of the
Borrower then last ended (in each case taken as one accounting period).

 

“Total A-1 Term Loan Commitment” shall mean, at any time, the sum of the A-1
Term Loan Commitments of each of the Lenders at such time.

 

“Total A-2 Term Loan Commitment” shall mean, at any time, the sum of the A-2
Term Loan Commitments of each of the Lenders at such time.

 

“Total B Term Loan Commitment” shall mean, at any time, the sum of the B Term
Loan Commitments of each of the Lenders at such time.

 

“Total Commitment” shall mean, at any time, the sum of the Commitments of each
of the Lenders at such time.

 

95



--------------------------------------------------------------------------------

 

“Total Leverage Ratio” shall mean, at any time, the ratio of Consolidated
Indebtedness at such time to Consolidated EBITDA for the Test Period then most
recently ended.

 

“Total Revolving Loan Commitment” shall mean, at any time, the sum of the
Revolving Loan Commitments of each of the Lenders at such time.

 

“Total Unutilized Revolving Loan Commitment” shall mean, at any time, an amount
equal to the remainder of (x) the Total Revolving Loan Commitment then in effect
less (y) the sum of the aggregate principal amount of all Revolving Loans then
outstanding plus the aggregate amount of all Letter of Credit Outstandings.

 

“Tranche” shall mean the respective facility and commitments utilized in making
Loans hereunder, with there being four separate Tranches, i.e., A-1 Term Loans,
A-2 Term Loans, B Term Loans and Revolving Loans.

 

“Transaction” shall mean, collectively, (i) the occurrence of the Refinancing,
(ii) the issuance of the Senior Notes, (iii) the entering into of the Credit
Documents and the incurrence of Loans and issuance of Letters of Credit on the
Initial Borrowing Date and (iv) the payment of all fees and expenses in
connection with the foregoing.

 

“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a Base Rate Loan or a Eurodollar Loan.

 

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.

 

“United States” and “U.S.” shall each mean the United States of America.

 

“Unpaid Drawing” shall have the meaning provided in Section 2.05(a).

 

“Unutilized Revolving Loan Commitment” shall mean, with respect to any Lender at
any time, such Lender’s Revolving Loan Commitment at such time less the sum of
(i) the aggregate outstanding principal amount of all Revolving Loans made by
such Lender at such time and (ii) such Lender’s RL Percentage of the Letter of
Credit Outstandings at such time.

 

“USSB Programming Contracts” shall mean those premium programming service
contracts that were acquired by the Company in connection with the Company’s
merger with United States Satellite Broadcasting Company and subsequently
transferred to the Borrower.

 

“Waivable Repayment” shall have the meaning provided in Section 4.02(l).

 

“Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is incorporated or organized in the
United States or any state thereof.

 

“Wholly-Owned Foreign Subsidiary” shall mean, as to any Person, any Wholly-Owned
Subsidiary which is not a Wholly-Owned Domestic Subsidiary.

 

96



--------------------------------------------------------------------------------

 

“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, association,
joint venture or other entity in which such Person and/or one or more
Wholly-Owned Subsidiaries of such Person has a 100% equity interest at such
time.

 

“Withdrawal Liability” shall mean, as of any determination date, the aggregate
amount of the liabilities, if any, pursuant to Section 4201 of ERISA if the
Borrower or any ERISA Affiliate made a complete withdrawal from all Plans and
any increases in contributions pursuant to Section 4243 of ERISA.

 

SECTION 12. The Administrative Agent.

 

12.01. Appointment. The Lenders hereby irrevocably designate and appoint (x)
DBTCA as Administrative Agent (for purposes of this Section 12 and Section
13.01, the term “Administrative Agent” also shall include DBTCA in its capacity
as Collateral Agent pursuant to the Security Documents) and (y) Bank of America,
N.A. as Syndication Agent, in each case to act as specified herein and in the
other Credit Documents. Each Lender hereby irrevocably authorizes, and each
holder of any Note by the acceptance of such Note shall be deemed irrevocably to
authorize, each Agent to take such action on its behalf under the provisions of
this Agreement, the other Credit Documents and any other instruments and
agreements referred to herein or therein and to exercise such powers and to
perform such duties hereunder and thereunder as are specifically delegated to or
required of such Agent by the terms hereof and thereof and such other powers as
are reasonably incidental thereto. Each Agent may perform any of its respective
duties hereunder by or through its officers, directors, agents, employees or
affiliates.

 

12.02. Nature of Duties. No Agent shall have any duties or responsibilities
except those expressly set forth in this Agreement and in the other Credit
Documents. No Agent nor any of their respective officers, directors, agents,
employees or affiliates shall be liable for any action taken or omitted by it or
them hereunder or under any other Credit Document or in connection herewith or
therewith, unless caused by its or their gross negligence or willful misconduct
(as determined by a court of competent jurisdiction in a final and
non-appealable decision). The duties of the Agents shall be mechanical and
administrative in nature; the Agents shall not have by reason of this Agreement
or any other Credit Document a fiduciary relationship in respect of any Lender
or the holder of any Note; and nothing in this Agreement or in any other Credit
Document, expressed or implied, is intended to or shall be so construed as to
impose upon any Agent any obligations in respect of this Agreement or any other
Credit Document except as expressly set forth herein or therein.

 

12.03. Lack of Reliance on the Agents. Independently and without reliance upon
any Agent, each Lender and the holder of each Note, to the extent it deems
appropriate, has made and shall continue to make (i) its own independent
investigation of the financial condition and affairs of the Borrower and its
Subsidiaries in connection with the making and the continuance of the Loans and
the taking or not taking of any action in connection herewith and (ii) its own
appraisal of the creditworthiness of the Borrower and its Subsidiaries and,
except as expressly provided in this Agreement, no Agent shall have any duty or
responsibility, either initially or on

 

97



--------------------------------------------------------------------------------

a continuing basis, to provide any Lender or the holder of any Note with any
credit or other information with respect thereto, whether coming into its
possession before the making of the Loans or at any time or times thereafter. No
Agent shall be responsible to any Lender or the holder of any Note for any
recitals, statements, information, representations or warranties herein or in
any document, certificate or other writing delivered in connection herewith or
for the execution, effectiveness, genuineness, validity, enforceability,
perfection, collectibility, priority or sufficiency of this Agreement or any
other Credit Document or the financial condition of the Borrower or any of its
Subsidiaries or be required to make any inquiry concerning either the
performance or observance of any of the terms, provisions or conditions of this
Agreement or any other Credit Document, or the financial condition of the
Borrower or any of its Subsidiaries or the existence or possible existence of
any Default or Event of Default.

 

12.04. Certain Rights of the Administrative Agent. If the Administrative Agent
requests instructions from the Required Lenders with respect to any act or
action (including failure to act) in connection with this Agreement or any other
Credit Document, the Administrative Agent shall be entitled to refrain from such
act or taking such action unless and until the Administrative Agent shall have
received instructions from the Required Lenders; and the Administrative Agent
shall not incur liability to any Lender by reason of so refraining. Without
limiting the foregoing, neither any Lender nor the holder of any Note shall have
any right of action whatsoever against the Administrative Agent as a result of
the Administrative Agent acting or refraining from acting hereunder or under any
other Credit Document in accordance with the instructions of the Required
Lenders.

 

12.05. Reliance. The Administrative Agent shall be entitled to rely, and shall
be fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram,
radiogram, order or other document or telephone message signed, sent or made by
any Person that the Administrative Agent believed to be the proper Person, and,
with respect to all legal matters pertaining to this Agreement and any other
Credit Document and its duties hereunder and thereunder, upon advice of counsel
selected by the Administrative Agent.

 

12.06. Indemnification. To the extent any Agent (or any affiliate thereof) is
not reimbursed and indemnified by the Borrower, the Lenders will reimburse and
indemnify such Agent (and any affiliate thereof) in proportion to their
respective “percentage” as used in determining the Required Lenders (determined
as if there were no Defaulting Lenders) for and against any and all liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, costs,
expenses or disbursements of whatsoever kind or nature which may be imposed on,
asserted against or incurred by such Agent (or any affiliate thereof) in
performing its duties hereunder or under any other Credit Document or in any way
relating to or arising out of this Agreement or any other Credit Document;
provided that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, suits,
costs, expenses or disbursements resulting from such Agent’s (or such
affiliate’s) gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision).

 

12.07. The Administrative Agent in its Individual Capacity. With respect to its
obligation to make Loans, or issue or participate in Letters of Credit, under
this Agreement, the

 

98



--------------------------------------------------------------------------------

Administrative Agent shall have the rights and powers specified herein for a
“Lender” and may exercise the same rights and powers as though it were not
performing the duties specified herein; and the term “Lender,” “Required
Lenders,” “Majority Lenders,” “Supermajority Lenders,” “holders of Notes” or any
similar terms shall, unless the context clearly indicates otherwise, include the
Administrative Agent in its respective individual capacities. The Administrative
Agent and its affiliates may accept deposits from, lend money to, and generally
engage in any kind of banking, investment banking, trust or other business with,
or provide debt financing, equity capital or other services (including financial
advisory services) to any Credit Party or any Affiliate of any Credit Party (or
any Person engaged in a similar business with any Credit Party or any Affiliate
thereof) as if they were not performing the duties specified herein, and may
accept fees and other consideration from any Credit Party or any Affiliate of
any Credit Party for services in connection with this Agreement and otherwise
without having to account for the same to the Lenders.

 

12.08. Holders. The Administrative Agent may deem and treat the payee of any
Note as the owner thereof for all purposes hereof unless and until a written
notice of the assignment, transfer or endorsement thereof, as the case may be,
shall have been filed with the Administrative Agent. Any request, authority or
consent of any Person who, at the time of making such request or giving such
authority or consent, is the holder of any Note shall be conclusive and binding
on any subsequent holder, transferee, assignee or endorsee, as the case may be,
of such Note or of any Note or Notes issued in exchange therefor.

 

12.09. Resignation by the Administrative Agent. (a) The Administrative Agent may
resign from the performance of all its respective functions and duties hereunder
and/or under the other Credit Documents at any time by giving 30 Business Days’
prior written notice to the Lenders and, unless a Default or an Event of Default
under Section 10.05 then exists, the Borrower. Any such resignation by an
Administrative Agent hereunder shall also constitute its resignation as an
Issuing Lender, in which case the resigning Administrative Agent (x) shall not
be required to issue any further Letters of Credit hereunder and (y) shall
maintain all of its rights as Issuing Lender with respect to any Letters of
Credit issued by it prior to the date of such resignation. Such resignation
shall take effect upon the appointment of a successor Administrative Agent
pursuant to clauses (b) and (c) below or as otherwise provided below.

 

(b) Upon any such notice of resignation by the Administrative Agent, the
Required Lenders shall appoint a successor Administrative Agent hereunder or
thereunder who shall be a commercial bank or trust company reasonably acceptable
to the Borrower, which acceptance shall not be unreasonably withheld or delayed
(provided that the Borrower’s approval shall not be required if an Event of
Default then exists).

 

(c) If a successor Administrative Agent shall not have been so appointed within
such 30 Business Day period, the Administrative Agent, with the consent of the
Borrower (which consent shall not be unreasonably withheld or delayed, provided
that the Borrower’s consent shall not be required if an Event of Default then
exists), shall then appoint a successor Administrative Agent who shall serve as
Administrative Agent hereunder or thereunder until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided above.

 

99



--------------------------------------------------------------------------------

 

(d) If no successor Administrative Agent has been appointed pursuant to clause
(b) or (c) above by the 35th Business Day after the date such notice of
resignation was given by the Administrative Agent, the Administrative Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of the Administrative Agent hereunder and/or under any
other Credit Document until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above.

 

(e) Upon a resignation of the Administrative Agent pursuant to this Section
12.09, the Administrative Agent shall remain indemnified to the extent provided
in this Agreement and the other Credit Documents and the provisions of this
Section 12 shall continue in effect for the benefit of the Administrative Agent
for all of its actions and inactions while serving as the Administrative Agent.

 

SECTION 13. Miscellaneous.

 

13.01. Payment of Expenses, etc. The Borrower hereby agrees to: (i) whether or
not the transactions herein contemplated are consummated, pay all reasonable
out-of-pocket costs and expenses of the Agents (including, without limitation,
the reasonable fees and disbursements of White & Case LLP and the Agents’ local
counsel) in connection with the preparation, execution and delivery of this
Agreement and the other Credit Documents and the documents and instruments
referred to herein and therein and any amendment, waiver or consent relating
hereto or thereto, of each of the Agents in connection with its syndication
efforts with respect to this Agreement and each Agent and, after the occurrence
of an Event of Default, each of the Issuing Lenders and Lenders in connection
with the enforcement of this Agreement and the other Credit Documents and the
documents and instruments referred to herein and therein or in connection with
any refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work-out” or pursuant to any insolvency or
bankruptcy proceedings (including, in each case without limitation, the
reasonable fees and disbursements of counsel and consultants and the allocated
cost of internal counsel for the Agents and, after the occurrence of an Event of
Default, counsel for each of the Issuing Lenders and Lenders); (ii) pay and hold
each of the Agents, each of the Issuing Lenders and each of the Lenders harmless
from and against any and all present and future stamp, excise and other similar
documentary taxes with respect to the foregoing matters and save each of the
Agents, each of the Issuing Lenders and each of the Lenders harmless from and
against any and all liabilities with respect to or resulting from any delay or
omission (other than to the extent attributable to such Agent, such Issuing
Lender or such Lender) to pay such taxes; and (iii) indemnify each Agent, each
Issuing Lender and each Lender, and each of their respective officers,
directors, employees, representatives, agents, affiliates, trustees and
investment advisors from and hold each of them harmless against any and all
liabilities, obligations (including removal or remedial actions), losses,
damages, penalties, claims, actions, judgments, suits, costs, expenses and
disbursements (including reasonable attorneys’ and consultants’ fees and
disbursements and the allocated cost of internal counsel) incurred by, imposed
on or assessed against any of them as a result of, or arising out of, or in any
way related to, or by reason of, (a) any investigation, litigation or other
proceeding (whether or not any Agent, any Issuing Lender or any Lender is a
party thereto and whether or not such investigation, litigation or other
proceeding is brought by or on behalf of any Credit Party) related to the
entering into and/or performance of this Agreement or any other Credit Document
or the use of any Letter of Credit or the proceeds of any Loans hereunder or the

 

100



--------------------------------------------------------------------------------

consummation of the Transaction or any other transactions contemplated herein or
in any other Credit Document or the exercise of any of their rights or remedies
provided herein or in the other Credit Documents, or (b) the actual or alleged
presence of Hazardous Materials in the air, surface water or groundwater or on
the surface or subsurface of any Real Property at any time owned, leased or
operated by the Borrower or any of its Subsidiaries, the generation, storage,
transportation, handling or disposal of Hazardous Materials by the Borrower or
any of its Subsidiaries at any location, whether or not owned, leased or
operated by the Borrower or any of its Subsidiaries, the non-compliance by the
Borrower or any of its Subsidiaries with any Environmental Law (including
applicable permits thereunder) applicable to any Real Property, or any
Environmental Claim asserted against the Borrower, any of its Subsidiaries or
any Real Property at any time owned, leased or operated by the Borrower or any
of its Subsidiaries, including, in each case, without limitation, the reasonable
fees and disbursements of counsel and other consultants incurred in connection
with any such investigation, litigation or other proceeding (but excluding any
losses, liabilities, claims, damages or expenses to the extent incurred (x) by
reason of the gross negligence or willful misconduct of the Person to be
indemnified (as determined by a court of competent jurisdiction in a final and
non-appealable decision) or (y) with respect to taxes, and amounts relating
thereto, governed by Section 4.04 (or (i) any tax imposed on or measured by the
net income (or capital or franchise or similar taxes imposed in lieu of a net
income tax) of a Lender, an Issuing Lender or an Agent, as the case may be,
pursuant to the laws of the jurisdiction in which it is organized or the
jurisdiction in which the principal office or applicable lending office of such
Lender, such Issuing Lender or such Agent, as the case may be, is located or any
subdivision thereof or therein, and (ii) any liability for interest and
penalties arising with respect to such excluded taxes described in clause (i)
above)). To the extent that the undertaking to indemnify, pay or hold harmless
any Agent, any Issuing Lender or any Lender set forth in the preceding sentence
may be unenforceable because it is violative of any law or public policy, the
Borrower shall make the maximum contribution to the payment and satisfaction of
each of the indemnified liabilities which is permissible under applicable law.

 

13.02. Right of Setoff. (a) In addition to any rights now or hereafter granted
under applicable law or otherwise, and not by way of limitation of any such
rights, upon the occurrence and during the continuance of an Event of Default,
each Agent, each Issuing Lender and each Lender is hereby authorized at any time
or from time to time, without presentment, demand, protest or other notice of
any kind to any Credit Party or to any other Person, any such notice being
hereby expressly waived, to set off and to appropriate and apply any and all
deposits (general or special) and any other Indebtedness at any time held or
owing by such Agent, such Issuing Lender or such Lender (including, without
limitation, by branches and agencies of such Agent, such Issuing Lender or such
Lender wherever located) to or for the credit or the account of the Borrower or
any of its Subsidiaries against and on account of the Obligations and
liabilities of the Credit Parties to such Agent, such Issuing Lender or such
Lender under this Agreement or under any of the other Credit Documents,
including, without limitation, all interests in Obligations purchased by such
Lender pursuant to Section 13.06(b), and all other claims of any nature or
description arising out of or connected with this Agreement or any other Credit
Document, irrespective of whether or not such Agent, such Issuing Lender or such
Lender shall have made any demand hereunder and although said Obligations,
liabilities or claims, or any of them, shall be contingent or unmatured.

 

101



--------------------------------------------------------------------------------

 

(b) NOTWITHSTANDING THE FOREGOING SUBSECTION (a), AT ANY TIME THAT THE LOANS OR
ANY OTHER OBLIGATION SHALL BE SECURED BY REAL PROPERTY LOCATED IN CALIFORNIA, NO
LENDER, ISSUING LENDER OR THE ADMINISTRATIVE AGENT SHALL EXERCISE A RIGHT OF
SETOFF, LIEN OR COUNTERCLAIM OR TAKE ANY COURT OR ADMINISTRATIVE ACTION OR
INSTITUTE ANY PROCEEDING TO ENFORCE ANY PROVISION OF THIS AGREEMENT OR ANY NOTE
UNLESS IT IS TAKEN WITH THE CONSENT OF THE REQUIRED LENDERS OR, TO THE EXTENT
REQUIRED BY SECTION 13.12 OF THIS AGREEMENT, ALL OF THE LENDERS, OR APPROVED IN
WRITING BY THE ADMINISTRATIVE AGENT, IF SUCH SETOFF OR ACTION OR PROCEEDING
WOULD OR MIGHT (PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 580a,
580b, 580d AND 726 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE OR SECTION 2924 OF
THE CALIFORNIA CIVIL CODE, IF APPLICABLE, OR OTHERWISE) AFFECT OR IMPAIR THE
VALIDITY, PRIORITY, OR ENFORCEABILITY OF THE LIENS GRANTED TO THE COLLATERAL
AGENT PURSUANT TO THE SECURITY DOCUMENTS OR THE ENFORCEABILITY OF THE NOTES AND
OTHER OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED EXERCISE BY ANY LENDER OR THE
ADMINISTRATIVE AGENT OF ANY SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE
REQUIRED LENDERS OR THE ADMINISTRATIVE AGENT SHALL BE NULL AND VOID. THIS
SUBSECTION (b) SHALL BE SOLELY FOR THE BENEFIT OF EACH OF THE LENDERS AND THE
ADMINISTRATIVE AGENT HEREUNDER.

 

13.03. Notices. Except as otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including
telegraphic, telex, telecopier or cable communication) and mailed, telegraphed,
telexed, telecopied, cabled or delivered: if to any Credit Party, at the address
specified opposite its signature below or in the other relevant Credit
Documents; if to any Lender, at its address specified on Schedule II; and if to
the Administrative Agent, at the Notice Office; or, as to any Credit Party or
the Administrative Agent, at such other address as shall be designated by such
party in a written notice to the other parties hereto and, as to each Lender, at
such other address as shall be designated by such Lender in a written notice to
the Borrower and the Administrative Agent. All such notices and communications
shall, when mailed, telegraphed, telexed, telecopied, or cabled or sent by
overnight courier, be effective when deposited in the mails, delivered to the
telegraph company, cable company or overnight courier, as the case may be, or
sent by telex or telecopier, except that notices and communications to the
Administrative Agent and the Borrower shall not be effective until received by
the Administrative Agent or the Borrower, as the case may be.

 

13.04. Benefit of Agreement; Assignments; Participations. (a) This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective successors and assigns of the parties hereto; provided, however, the
Borrower may not assign or transfer any of its rights, obligations or interest
hereunder without the prior written consent of the Lenders and, provided
further, that, although any Lender may transfer, assign or grant participations
in its rights hereunder, such Lender shall remain a “Lender” for all purposes
hereunder (and may not transfer or assign all or any portion of its Commitments
hereunder except as provided in Sections 1.13 and 13.04(b)) and the transferee,
assignee or participant, as the case may be, shall not constitute a “Lender”
hereunder and, provided further, that no Lender shall transfer or grant any
participation under which the participant shall have rights to approve any
amendment to or

 

102



--------------------------------------------------------------------------------

waiver of this Agreement or any other Credit Document except to the extent such
amendment or waiver would (i) extend the final scheduled maturity of any Loan,
Note or Letter of Credit (unless such Letter of Credit is not extended beyond
the Revolving Loan Maturity Date) in which such participant is participating, or
reduce the rate or extend the time of payment of interest or Fees thereon
(except in connection with a waiver of applicability of any post-default
increase in interest rates) or reduce the principal amount thereof (it being
understood that any amendment or modification to the financial definitions in
this Agreement or to Section 13.07(a) shall not constitute a reduction in the
rate of interest or Fees payable hereunder), or increase the amount of the
participant’s participation over the amount thereof then in effect (it being
understood that a waiver of any Default or Event of Default or of a mandatory
reduction in the Total Commitment shall not constitute a change in the terms of
such participation, and that an increase in any Commitment (or the available
portion thereof) or Loan shall be permitted without the consent of any
participant if the participant’s participation is not increased as a result
thereof), (ii) consent to the assignment or transfer by the Borrower of any of
its rights and obligations under this Agreement or (iii) release all or
substantially all of the Collateral under all of the Security Documents (except
as expressly provided in the Credit Documents) supporting the Loans or Letters
of Credit hereunder in which such participant is participating. In the case of
any such participation, the participant shall not have any rights under this
Agreement or any of the other Credit Documents (the participant’s rights against
such Lender in respect of such participation to be those set forth in the
agreement executed by such Lender in favor of the participant relating thereto)
and all amounts payable by the Borrower hereunder shall be determined as if such
Lender had not sold such participation.

 

(b) Notwithstanding the foregoing, any Lender (or any Lender together with one
or more other Lenders) may (x) assign all or a portion of its Commitments and
related outstanding Obligations (or, if the Commitments with respect to the
relevant Tranche have terminated, outstanding Obligations) hereunder to (i)(A)
its parent company and/or any affiliate of such Lender which is at least 50%
owned by such Lender or its parent company or any fund that invests in loans and
is managed or advised by such Lender or (B) one or more other Lenders or any
affiliate of any such other Lender which is at least 50% owned by such other
Lender or its parent company (provided that any fund that invests in loans and
is managed or advised by the same investment advisor of another fund which is a
Lender (or by an Affiliate of such investment advisor) shall be treated as an
affiliate of such other Lender for the purposes of this sub-clause (x)(i)(B)) or
any fund that invests in loans and is managed or advised by any such other
Lender, or (ii) in the case of any Lender that is a fund that invests in loans,
any other fund that invests in loans and is managed or advised by the same
investment advisor of any Lender or by an Affiliate of such investment advisor
or (y) assign all, or if less than all, a portion equal to at least $1,000,000
in the aggregate for the assigning Lender or assigning Lenders, of such
Commitments and related outstanding Obligations (or, if the Commitments with
respect to the relevant Tranche have terminated, outstanding Obligations)
hereunder to one or more Eligible Transferees (treating any fund that invests in
loans and any other fund that invests in loans and is managed or advised by the
same investment advisor of such fund or by an Affiliate of such investment
advisor as a single Eligible Transferee), each of which assignees shall become a
party to this Agreement as a Lender by execution of an Assignment and Assumption
Agreement, provided that (i) at such time, Schedule I shall be deemed modified
to reflect the Commitments and/or outstanding Loans, as the case may be, of such
new Lender and of the existing Lenders, (ii) upon the surrender of the relevant
Notes by the assigning Lender (or, upon such assigning

 

103



--------------------------------------------------------------------------------

Lender’s indemnifying the Borrower for any lost Note pursuant to a customary
indemnification agreement) new Notes will be issued, at the Borrower’s expense,
to such new Lender and to the assigning Lender upon the request of such new
Lender or assigning Lender, such new Notes to be in conformity with the
requirements of Section 1.05 (with appropriate modifications) to the extent
needed to reflect the revised Commitments and/or outstanding Loans, as the case
may be, (iii) the consent of the Administrative Agent and, so long as no Default
or Event of Default exists, the Borrower shall be required in connection with
any such assignment pursuant to clause (y) above (which consent, in each case,
shall not be unreasonably withheld or delayed, provided, however, that for the
first 30 days following the Initial Borrowing Date, assignments by DBTCA and/or
BOA shall not require the consent of the Borrower), (iv) the Administrative
Agent shall receive at the time of each such assignment (other than in the case
of any assignment entered into between any Agent and an assignee prior to the
Syndication Date), from the assigning or assignee Lender, the payment of a
non-refundable assignment fee of $3,500 and (v) no such transfer or assignment
will be effective until recorded by the Administrative Agent on the Register
pursuant to Section 13.15. To the extent of any assignment pursuant to this
Section 13.04(b), the assigning Lender shall be relieved of its obligations
hereunder with respect to its assigned Commitments and outstanding Loans. At the
time of each assignment pursuant to this Section 13.04(b) to a Person which is
not already a Lender hereunder, the respective assignee Lender shall, to the
extent legally entitled to do so, provide to the Borrower the appropriate
Internal Revenue Service Forms (and, if applicable, a Section 4.04(b)(ii)
Certificate) described in Section 4.04(b). To the extent that an assignment of
all or any portion of a Lender’s Commitments and related outstanding Obligations
pursuant to Section 1.13 or this Section 13.04(b) would, at the time of such
assignment, result in increased costs under Section 1.10, 2.06 or 4.04 from
those being charged by the respective assigning Lender prior to such assignment,
then the Borrower shall not be obligated to pay such increased costs (although
the Borrower, in accordance with and pursuant to the other provisions of this
Agreement, shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
assignment).

 

(c) Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Loans and Notes hereunder to a Federal Reserve Bank in support of borrowings
made by such Lender from such Federal Reserve Bank and, with prior notification
to the Administrative Agent (but without the consent of the Administrative Agent
or the Borrower), any Lender which is a fund may pledge all or any portion of
its Loans and Notes to its trustee or to a collateral agent providing credit or
credit support to such Lender in support of its obligations to its trustee or
such collateral agent, as the case may be. No pledge pursuant to this clause (c)
shall release the transferor Lender from any of its obligations hereunder.

 

13.05. No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent, the Collateral Agent, any Issuing Lender or any Lender in exercising any
right, power or privilege hereunder or under any other Credit Document and no
course of dealing between the Borrower or any other Credit Party and any Agent,
the Collateral Agent, any Issuing Lender or any Lender shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Credit Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. The rights, powers and remedies herein or in any other
Credit Document expressly provided are cumulative and not exclusive of any
rights, powers or remedies which any Agent, the Collateral

 

104



--------------------------------------------------------------------------------

Agent, any Issuing Lender or any Lender would otherwise have. No notice to or
demand on any Credit Party in any case shall entitle any Credit Party to any
other or further notice or demand in similar or other circumstances or
constitute a waiver of the rights of any Agent, the Collateral Agent, any
Issuing Lender or any Lender to any other or further action in any circumstances
without notice or demand.

 

13.06. Payments Pro Rata. (a) Except as otherwise provided in this Agreement,
the Administrative Agent agrees that promptly after its receipt of each payment
from or on behalf of the Borrower in respect of any Obligations hereunder, the
Administrative Agent shall distribute such payment to the Lenders entitled
thereto (other than any Lender that has consented in writing to waive its pro
rata share of any such payment) pro rata based upon their respective shares, if
any, of the Obligations with respect to which such payment was received.

 

(b) Each of the Lenders agrees that, if it should receive any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Credit Documents, or otherwise), which is
applicable to the payment of the principal of, or interest on, the Loans, Unpaid
Drawings, Commitment Commission or Letter of Credit Fees, of a sum which with
respect to the related sum or sums received by other Lenders is in a greater
proportion than the total of such Obligation then owed and due to such Lender
bears to the total of such Obligation then owed and due to all of the Lenders
immediately prior to such receipt, then such Lender receiving such excess
payment shall purchase for cash without recourse or warranty from the other
Lenders an interest in the Obligations of the respective Credit Party to such
Lenders in such amount as shall result in a proportional participation by all
the Lenders in such amount; provided that if all or any portion of such excess
amount is thereafter recovered from such Lenders, such purchase shall be
rescinded and the purchase price restored to the extent of such recovery, but
without interest.

 

(c) Notwithstanding anything to the contrary contained herein, the provisions of
the preceding Sections 13.06(a) and (b) shall be subject to the express
provisions of this Agreement which require, or permit, differing payments to be
made to Non-Defaulting Lenders as opposed to Defaulting Lenders.

 

13.07. Calculations; Computations. (a) The financial statements to be furnished
to the Lenders pursuant hereto shall be made and prepared in accordance with
generally accepted accounting principles in the United States consistently
applied throughout the periods involved (except as set forth in the notes
thereto or as otherwise disclosed in writing by the Borrower to the Lenders);
provided that, (i) except as otherwise specifically provided herein, all
computations of Excess Cash Flow and the Applicable Margin, and all computations
and all definitions (including accounting terms) used in determining compliance
with Sections 9.08 through 9.12, inclusive, shall utilize generally accepted
accounting principles and policies in conformity with those used to prepare the
historical financial statements of the Borrower referred to in Section 7.05(a)
and (ii) to the extent expressly provided herein, certain calculations shall be
made on a Pro Forma Basis.

 

(b) All computations of interest, Commitment Commission and other Fees hereunder
shall be made on the basis of a year of 360 days (or 365-366 days in the case of

 

105



--------------------------------------------------------------------------------

interest on Base Rate Loans maintained at the Prime Lending Rate) for the actual
number of days (including the first day but excluding the last day; except that
in the case of Letter of Credit Fees and Facing Fees, the last day shall be
included) occurring in the period for which such interest, Commitment Commission
or Fees are payable.

 

13.08. GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.
(a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE PROVIDED IN
THE MORTGAGES, BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE
STATE OF NEW YORK. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW
YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE
WHICH ARE LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, THE BORROWER HEREBY IRREVOCABLY
ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. THE BORROWER HEREBY
FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK PERSONAL
JURISDICTION OVER THE BORROWER, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL
ACTION PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENTS
BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH COURTS LACK PERSONAL
JURISDICTION OVER THE BORROWER. THE BORROWER FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO THE BORROWER AT ITS ADDRESS SET FORTH OPPOSITE ITS SIGNATURE
BELOW, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. THE BORROWER
HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER
IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING
COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT THAT SERVICE OF PROCESS
WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF
ANY AGENT, ANY LENDER OR THE HOLDER OF ANY NOTE TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED
AGAINST THE BORROWER IN ANY OTHER JURISDICTION.

 

(b) THE BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

 

106



--------------------------------------------------------------------------------

 

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

 

13.09. Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent.

 

13.10. Effectiveness. This Agreement shall become effective on the date (the
“Effective Date”) on which the Borrower, each Agent and each of the Lenders
shall have signed a counterpart hereof (whether the same or different
counterparts) and shall have delivered the same to the Administrative Agent at
the Notice Office or, in the case of the Lenders, shall have given to the
Administrative Agent telephonic (confirmed in writing), written or telex notice
(actually received) at such office that the same has been signed and mailed to
it. The Administrative Agent will give the Borrower and each Lender prompt
written notice of the occurrence of the Effective Date.

 

13.11. Headings Descriptive. The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

 

13.12. Amendment or Waiver; etc. (a) Neither this Agreement nor any other Credit
Document nor any terms hereof or thereof may be changed, waived, discharged or
terminated unless such change, waiver, discharge or termination is in writing
signed by the respective Credit Parties party hereto or thereto and the Required
Lenders, provided that no such change, waiver, discharge or termination shall,
without the consent of each Lender (other than a Defaulting Lender) (with
Obligations being directly affected in the case of following clause (i)), (i)
extend the final scheduled maturity of any Loan or Note or extend the stated
expiration date of any Letter of Credit beyond the Revolving Loan Maturity Date
(unless such Letter of Credit is fully cash collateralized in a manner and
pursuant to documentation satisfactory to the Administrative Agent), or reduce
the rate or extend the time of payment of interest or Fees thereon (except in
connection with the waiver of applicability of any post-default increase in
interest rates), or reduce the principal amount thereof (it being understood
that any amendment or modification to the financial definitions in this
Agreement or to Section 13.07(a) shall not constitute a reduction in the rate of
interest or Fees for the purposes of this clause (i)), (ii) release all or
substantially all of the Collateral (except as expressly provided in the Credit
Documents) under the Security Documents, (iii) amend, modify or waive any
provision of this Section 13.12 (except for technical amendments with respect to
additional extensions of credit pursuant to this Agreement which afford the
protections to such additional extensions of credit of the type provided to the
Term Loans and the Revolving Loan Commitments on the Effective Date), (iv)
reduce the percentage specified in the definition of Required Lenders (it being
understood that, with the consent of the Required Lenders, additional extensions
of credit pursuant to this Agreement may be included in the determination of the
Required Lenders on substantially the

 

107



--------------------------------------------------------------------------------

same basis as the extensions of Term Loans and Revolving Loan Commitments are
included on the Effective Date) or (v) consent to the assignment or transfer by
the Borrower of any of its rights and obligations under this Agreement; provided
further, that no such change, waiver, discharge or termination shall (1)
increase the Commitments of any Lender over the amount thereof then in effect
without the consent of such Lender (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory reduction in the Total Commitment shall not constitute an
increase of the Commitment of any Lender, and that an increase in the available
portion of any Commitment of any Lender shall not constitute an increase of the
Commitment of such Lender), (2) without the consent of each Issuing Lender
affected thereby, amend, modify or waive any provision of Section 2 or alter its
rights or obligations with respect to Letters of Credit, (3) without the consent
of any Agent, amend, modify or waive any provision of Section 12 or any other
provision as same relates to the rights or obligations of such Agent, (4)
without the consent of Collateral Agent, amend, modify or waive any provision
relating to the rights or obligations of the Collateral Agent, (5) without the
consent of the Majority Lenders of each Tranche which is being allocated a
lesser prepayment or repayment as a result of the actions described below (or
without the consent of the Majority Lenders of each Tranche in the case of an
amendment to the definition of Majority Lenders), amend the definition of
Majority Lenders or alter the required application of any prepayments or
repayments, as between the various Tranches, pursuant to Section 4.01 or 4.02
(excluding Section 4.02(b) and (c)) (although the Required Lenders may (I)
waive, in whole or in part, any such prepayment or repayment, so long as the
application, as amongst the various Tranches, of any such prepayment or
repayment which is still required to be made is not altered and (II) agree to
additional extensions of credit made after the Initial Borrowing Date (and not
pursuant to the Commitments as in effect on the Initial Borrowing Date) on
substantially the same basis as the other extensions of credit made pursuant to
this Agreement) or (6) without the consent of the Supermajority Lenders of the
respective Tranche, reduce the amount of, or extend the date of, any Tranche A-1
Scheduled Repayment, Tranche A-2 Scheduled Repayment or Tranche B Scheduled
Repayment, as the case may be, or amend the definition of Supermajority Lenders
(although the Required Lenders may agree to additional extensions of credit made
after the Initial Borrowing Date (and not pursuant to the Commitments as in
effect on the Initial Borrowing Date) on substantially the same basis as the
other extensions of credit made pursuant to this Agreement).

 

(b) If, in connection with any proposed change, waiver, discharge or termination
of any of the provisions of this Agreement as contemplated by clauses (i)
through (v), inclusive, of the first proviso to Section 13.12(a), the consent of
the Required Lenders is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained, then the Borrower shall have
the right, so long as all non-consenting Lenders whose individual consent is
required are treated as described in either clauses (A) or (B) below, to either
(A) replace each such non-consenting Lender or Lenders with one or more
Replacement Lenders pursuant to Section 1.13 so long as at the time of such
replacement, each such Replacement Lender consents to the proposed change,
waiver, discharge or termination or (B) terminate such non-consenting Lender’s
Commitments and/or repay each Tranche of outstanding Loans of such Lender in
accordance with Sections 3.02(b) and/or 4.01(b), provided that, unless the
Commitments that are terminated, and Loans repaid, pursuant to preceding clause
(B) are immediately replaced in full at such time through the addition of new
Lenders or the increase of the Commitments and/or outstanding Loans of existing
Lenders (who in each case must specifically consent thereto), then

 

108



--------------------------------------------------------------------------------

in the case of any action pursuant to preceding clause (B) the Required Lenders
(determined after giving effect to the proposed action) shall specifically
consent thereto, provided further, that in any event the Borrower shall not have
the right to replace a Lender, terminate its Commitments or repay its Loans
solely as a result of the exercise of such Lender’s rights (and the withholding
of any required consent by such Lender) pursuant to the second proviso to
Section 13.12(a).

 

13.13. Survival. All indemnities set forth herein including, without limitation,
in Sections 1.10, 1.11, 2.06, 4.04, 12.06 and 13.01 shall survive the execution,
delivery and termination of this Agreement and the Notes and the making and
repayment of the Obligations.

 

13.14. Domicile of Loans. Each Lender may transfer and carry its Loans at, to or
for the account of any office, Subsidiary or affiliate of such Lender.
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Loans pursuant to this Section 13.14 would, at the time of such
transfer, result in increased costs under Section 1.10, 1.11, 2.06 or 4.04 from
those being charged by the respective Lender prior to such transfer, then the
Borrower shall not be obligated to pay such increased costs (although the
Borrower shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
transfer).

 

13.15. Register. The Borrower hereby designates the Administrative Agent and the
Administrative Agents agrees to serve as its agent, solely for purposes of this
Section 13.15, to maintain a register (the “Register”) on which it will record
the names and addresses of the Lenders, the Issuing Lenders and the Agents, the
Commitments from time to time of each of the Lenders, the principal amount of
the Loans made by each of the Lenders, each payment of principal or interest in
respect of the Loans of each Lender and the Letter of Credit Outstandings
(specifying the Unpaid Drawings) owing to each Issuing Lender from time to time.
Failure to make any such recordation, or any error in such recordation, shall
not affect the Borrower’s obligations in respect of such Loans or such Letter of
Credit Outstandings (it being understood and agreed that upon becoming aware of
any such error the Administrative Agent will correct such error). With respect
to any Lender, the transfer of the Commitments of such Lender and the rights to
the principal of, and interest on, any Loan made pursuant to such Commitments
shall not be effective until such transfer is recorded on the Register
maintained by the Administrative Agent with respect to ownership of such
Commitments and Loans and prior to such recordation all amounts owing to the
transferor with respect to such Commitments and Loans shall remain owing to the
transferor. The registration of assignment or transfer of all or part of any
Commitments and Loans shall be recorded by the Administrative Agent on the
Register only upon the acceptance by the Administrative Agent of a properly
executed and delivered Assignment and Assumption Agreement pursuant to Section
13.04(b). Coincident with the delivery of such an Assignment and Assumption
Agreement to the Administrative Agent for acceptance and registration of
assignment or transfer of all or part of a Loan, or as soon thereafter as
practicable, the assigning or transferor Lender shall surrender the Note (if
any) evidencing such Loan, and thereupon one or more new Notes in the same
aggregate principal amount shall be issued to the assigning or transferor Lender
and/or the new Lender at the request of any such Lender. The Borrower agrees to
indemnify the Administrative Agent from and against any and all losses, claims,
damages and liabilities of whatsoever nature which may be imposed on, asserted
against or incurred by the Administrative Agent in performing its duties under
this Section 13.15. The Borrower and each Lender shall have the right to inspect
the

 

109



--------------------------------------------------------------------------------

Register during ordinary business hours upon reasonable prior notice to the
Administrative Agent.

 

13.16. Confidentiality. (a) In consideration of the Borrower furnishing
Confidential Information (as defined below) to the Lenders and the Agents
(collectively, the “Recipients”) and their respective directors, officers and
employees (collectively, the “Representatives”), each Recipient agrees for
itself that:

 

(i) Such Recipient shall keep the Confidential Information confidential and
shall not, without the Borrower’s prior written consent, disclose it in any
manner whatsoever, in whole or in part, and shall not use the Confidential
Information other than in connection with this Agreement. Each Recipient agrees
to reveal the Confidential Information only to its Representatives, bank
affiliates, auditors, counsel and other advisors, representatives or agents who
need to know the Confidential Information for the purpose of this Agreement, who
are informed by such Recipient of the confidential nature of the Confidential
Information and who shall agree to act in accordance with the terms and
conditions of this section. Each Recipient shall be responsible for any breach
of this Section by its Representatives.

 

(ii) Without the Borrower’s prior written consent, no Recipient shall disclose
to any Person the fact that the Confidential Information has been made
available, that such Recipient is entering into this Agreement, or any other
facts with respect to this Agreement.

 

(iii) Upon payment in full of all obligations owing to a Recipient and
termination of such Recipient’s Commitments, if any, hereunder, copies of the
Confidential Information shall be returned to the Borrower immediately upon its
request, except for that portion of the information which consists of analyses,
compilations, forecasts, studies or other documents prepared by a Recipient or
its Representatives based on Confidential Information, which portion shall
either be destroyed (as evidenced by a certificate of destruction signed by a
duly authorized offer of such Recipient) or held by such Recipient and kept
confidential and subject to the terms of this Section; provided that such
Recipient shall not be required to return or destroy Confidential Information to
the extent such Recipient reasonably determines that its retention of such
Confidential Information is required by applicable law or regulation. Any oral
Confidential Information shall continue to be subject to the terms of this
Section.

 

(iv) Confidential Information shall not include such portions of the information
furnished to a Recipient which (i) are or become generally available to the
public other than as a result of a disclosure by such Recipient or its
Representatives in violation of this Agreement, (ii) become available to such
Recipient on a non-confidential basis from a source (other than the Borrower or
its Representatives) which is not known by such Recipient to be prohibited from
disclosing such information to such Recipient, or (iii) were in such Recipient’s
possession prior to being furnished to such Recipient or its Representatives
provided that the source of such information was not known by such Recipient to
be prohibited from disclosing the information to such Recipient.

 

110



--------------------------------------------------------------------------------

 

(v) Except as otherwise expressly set forth in this Agreement or the other
Credit Documents, each Recipient acknowledges that neither the Borrower nor any
of its Representatives makes any express or implied representation or warranty
as to the accuracy or completeness of the information furnished to such
Recipient, and that neither the Borrower nor any of its Representatives shall
have any liability resulting from the use of the information furnished to any
Recipient, errors therein or omissions therefrom.

 

(vi) In the event any Recipient or any person to whom it transmits the
Confidential Information pursuant to this Agreement becomes legally compelled to
disclose any of the information, such Recipient shall, to the extent permitted
by law, provide the Borrower with prompt written notice thereof so that the
Borrower may seek a protective order or other appropriate remedy and/or waiver
of such Recipient’s compliance with the provisions of this section. In the event
that such protective order or other remedy is not obtained, or that the Borrower
waives any Recipient’s compliance with the provisions of this section, such
Recipient may furnish only that portion of the Confidential Information which it
is advised by written opinion of counsel that the disclosure thereof is legally
required, and shall exercise its reasonable efforts to obtain reliable assurance
that confidential treatment will be accorded the Confidential Information so
disclosed.

 

(vii) Notwithstanding the foregoing, a Recipient may (i) disclose any
Confidential Information to bank examiners, the NAIC and other regulators having
jurisdiction over such Recipient; (ii) use any Confidential Information in
connection with the management, supervision and enforcement of this Agreement,
including the enforcement of such Recipient’s rights under any agreement
executed in connection therewith; (iii) disclose any Confidential Information in
connection with any litigation or dispute involving any such Person or the
Borrower and related to this Agreement or to any use of proceeds of the Loans;
(iv) disclose any Confidential Information to other Recipients; and (v) disclose
Confidential Information to prospective assignees and Participants and assignees
and Participants pursuant to Section 13.04; provided, further, that in each of
the foregoing cases, such Person shall use its reasonable efforts to ensure that
any such disclosure will be made under procedures reasonably calculated to
maintain the confidentiality of such Confidential Information.

 

For purposes of this Section, “Confidential Information” means information
relating to the business, operation or technology of the Borrower or its
affiliates which the Borrower has furnished to the Lenders, the Agents, or their
Representatives which is either non-public, confidential or proprietary in
nature, together with copies and other reproductions thereof, and analyses,
compilations, forecasts, studies or other documents prepared by any Lenders or
its Representatives which contain or otherwise reflect such information.

 

This Section 13.16 shall survive termination of this Agreement.

 

(b) The Borrower hereby acknowledges and agrees that each Lender may share with
any of its affiliates, and such affiliates may share with such Lender, any
information related to the Borrower or any of its Subsidiaries (including,
without limitation, any non-public customer information regarding the
creditworthiness of the Borrower and its Subsidiaries),

 

111



--------------------------------------------------------------------------------

provided such Persons shall be subject to the provisions of this Section 13.16
to the same extent as such Lender.

 

(c) No Lender provides accounting, tax or legal advice. Notwithstanding Section
13.16(a), the Borrower and each Lender hereby agree and acknowledge that the
Borrower, each Lender and each of their respective directors, officers,
employees, agents, representatives and advisors are, and have been from the
commencement of discussions with respect to the Transaction, permitted to
disclose to any and all Persons the structure and tax aspects (within the
meaning of Sections 6011 and 6111 of the Internal Revenue Code and the
regulations promulgated thereunder), subject to applicable U.S. federal and
state securities laws, of the Transaction and all materials of any kind
(including, without limitation, opinions or other tax analyses) that are or have
been delivered to the Borrower or any Lender related to such structure and tax
aspects, without any Lender imposing any limitation of any kind. This
authorization has been effective without limitation of any kind from the
commencement of our discussions.

 

13.17. Liability. No past, present or future director, officer, employee,
incorporator, agent or equity holder or Affiliate (other than any Subsidiary) of
the Borrower, as such, shall have any liability for any Obligations or for any
claim based on, in respect of, or by reason of, the Obligations or their
creation (it being understood and agreed that nothing in this Section 13.17
shall affect the obligations of any Credit Party under the Credit Documents to
which it is a party). Each Agent, each Issuing Lender and each Lender hereby
waives and releases all such liabilities.

 

*    *    *

 

112



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

Address:

 

DIRECTV Holdings LLC

2230 East Imperial Highway

El Segundo, California 90245

 

DIRECTV HOLDINGS LLC

Attention: Chief Financial Officer

Tel. No.: (310) 964-5031

 

By:

 

--------------------------------------------------------------------------------

Fax  No.: (310) 964-4991

     

Name:

       

Title:

with copies to:

       

DIRECTV Holdings LLC

2230 East Imperial Highway

El Segundo, California 90245

       

Attention: General Counsel

       

Tel. No.: (310) 964-4522

       

Fax  No.: (310) 964-4991

       

Hughes Electronics Corporation

       

200 North Sepulveda Boulevard

       

El Segundo, California 90245

       

Attention: Treasurer

       

Tel. No.: (310) 662-9771

       

Fax  No.: (310) 332-9083

           

DEUTSCHE BANK TRUST COMPANY
AMERICAS, Individually and as
Administrative Agent

 

   

By:

 

 

--------------------------------------------------------------------------------

       

Name:

       

Title:

   

BANK OF AMERICA, N.A., Individually and
as Syndication Agent

 

   

By:

 

 

--------------------------------------------------------------------------------

       

Name:

       

Title:



--------------------------------------------------------------------------------

 

CITICORP NORTH AMERICA, INC.

By:

 

 

--------------------------------------------------------------------------------

   

Name:

Title:

 

CREDIT SUISSE FIRST BOSTON

By:

 

 

--------------------------------------------------------------------------------

   

Name:

Title:

 

By:

 

 

--------------------------------------------------------------------------------

   

Name:

Title:

 

GOLDMAN SACHS CREDIT PARTNERS
L.P.

By:

 

 

--------------------------------------------------------------------------------

   

Name:

Title:

 

GENERAL ELECTRIC CAPITAL
CORPORATION

By:

 

 

--------------------------------------------------------------------------------

   

Name:

Title:

 

SOCIETE GENERALE

By:

 

 

--------------------------------------------------------------------------------

   

Name:

Title:

 

CIT LENDING SERVICES CORPORATION

By:

 

 

--------------------------------------------------------------------------------

   

Name:

Title:



--------------------------------------------------------------------------------

 

SUMITOMO MITSUI BANKING
CORPORATION

By:

 

 

--------------------------------------------------------------------------------

   

Name:

Title:

 

CREDIT INDUSTRIEL ET COMMERCIAL

By:

 

 

--------------------------------------------------------------------------------

   

Name:

Title:

 

NATEXIS BANQUES POPULAIRES

By:

 

 

--------------------------------------------------------------------------------

   

Name:

Title:

 

ALLIED IRISH BANKS PLC.

By:

 

 

--------------------------------------------------------------------------------

   

Name:

Title:

 

By:

 

 

--------------------------------------------------------------------------------

   

Name:

Title:

 

THE GOVERNOR AND COMPANY OF
THE BANK OF IRELAND

By:

 

 

--------------------------------------------------------------------------------

   

Name:

Title:

 

PROTECTIVE LIFE INSURANCE COMPANY

By:

 

 

--------------------------------------------------------------------------------

   

Name:

Title:



--------------------------------------------------------------------------------

 

SCHEDULE I

 

COMMITMENTS

 

Lender

--------------------------------------------------------------------------------

  

A-1 Term Loan Commitment

--------------------------------------------------------------------------------

  

A-2 Term Loan Commitment

--------------------------------------------------------------------------------

  

B Term Loan

Commitment

--------------------------------------------------------------------------------

  

Revolving Loan Commitment

--------------------------------------------------------------------------------

Deutsche Bank Trust Company Americas

  

$

                    

  

$

                    

  

$

                      

  

$

                    

Bank of America, N.A.

  

$

                    

  

$

                    

  

$

                      

  

$

                    

Citicorp North America, Inc.

  

$

                    

  

$

                    

  

$

                      

  

$

                    

Credit Suisse First Boston

  

$

                    

  

$

                    

  

$

                      

  

$

                    

Goldman Sachs Credit Partners L.P.

  

$

                    

  

$

                    

  

$

                      

  

$

                    

[OTHER LENDERS]

                                

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TOTAL:

  

$

175,000,000

  

$

200,000,000

  

$

1,050,000,000

  

$

250,000,000



--------------------------------------------------------------------------------

 

SCHEDULE II

 

LENDER ADDRESSES

 

Lender

--------------------------------------------------------------------------------

  

Address

--------------------------------------------------------------------------------

Deutsche Bank Trust Company Americas

  

31 West 52nd Street

New York, New York 10019

Attention:                             

Telephone No.:                         

Telecopier No.:                         

Bank of America, N.A

  

100 North Tryon Street

Charlotte, North Carolina 28255

Attention:                             

Telephone No.:                         

Telecopier No.:                         

Citicorp North America, Inc.

  

388 Greenwich Street

New York, New York 10013

Attention:                             

Telephone No.:                         

Telecopier No.:                         

Credit Suisse First Boston

  

11 Madison Avenue

New York, New York 10010

Attention:                             

Telephone No.:                         

Telecopier No.:                         

Goldman Sachs Credit Partners L.P.

  

85 Broad Street

New York, New York 10004

Attention:                             

Telephone No.:                         

Telecopier No.:                         

[OTHER LENDERS]

    

 



--------------------------------------------------------------------------------

 

SCHEDULE III

 

REAL PROPERTY



--------------------------------------------------------------------------------

 

SCHEDULE IV

 

PLANS



--------------------------------------------------------------------------------

 

SCHEDULE V

 

SUBSIDIARIES; LEGAL NAMES; ORGANIZATIONAL NUMBERS;

JURISDICTION AND TYPE OF ORGANIZATION; ETC.



--------------------------------------------------------------------------------

 

SCHEDULE VI

 

EXISTING INDEBTEDNESS



--------------------------------------------------------------------------------

 

SCHEDULE VII

 

INSURANCE



--------------------------------------------------------------------------------

 

SCHEDULE VIII

 

SATELLITE LICENSES



--------------------------------------------------------------------------------

 

SCHEDULE IX

 

SATELLITES



--------------------------------------------------------------------------------

 

SCHEDULE X

 

EXISTING LIENS



--------------------------------------------------------------------------------

 

SCHEDULE XI

 

EXISTING INVESTMENTS



--------------------------------------------------------------------------------

 

SCHEDULE XII

 

ACCOUNTANT’S CERTIFICATE

 

We have audited, in accordance with auditing standards generally accepted in the
United States of America, the balance sheet of Borrower and its Subsidiaries
(the “Company”) as of December 31, 200_, and the related statements of
operations, owner’s equity, and cash flows for the year then ended, and have
issued our report thereon dated [date of audit report].

 

In connection with our audit, nothing came to our attention that caused us to
believe that the Company failed to comply with the terms, covenants, provisions
or conditions of Section 9.08 through 9.12, inclusive, of the Company’s Credit
Agreement, dated as of March 6, 2003, insofar as they relate to financial and
accounting matters. However, our audit was not directed primarily toward
obtaining knowledge of noncompliance with such Sections.

 

This report is intended solely for the information and use of the boards of
directors and management of the Company and the Lenders and is not intended to
be and should not be used by anyone other than these specified parties.